 8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 1 of 275 - Page ID # 202




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

 EMPIRICAL FOODS, INC.,                       )
                                              )        Case No. 8:19-cv-00457
             Plaintiff,                       )
                                              )
             v.
                                              )
 PRIMUS BUILDERS, INC.,                       )
                                                   PRIMUS BUILDERS, INC.’S
                                              )
                                                  THIRD-PARTY COMPLAINT
             Defendant, Plaintiff in          )
             Counterclaim, and Third-Party    )
             Plaintiff,                       )    DEMAND FOR JURY TRIAL
                                              )
             v.                               )
                                              )
 SWISSLOG LOGISTICS, INC.,
                                              )
             Third-Party Defendant.           )

         Defendant, Plaintiff in Counterclaim, and Third-Party Plaintiff Primus

Builders, Inc. (“Primus”) files this Third-Party Complaint against Third-Party

Defendant Swisslog Logistics, Inc. (“Swisslog”) based upon the claims and

allegations asserted in the “Complaint And Demand For Jury Trial” (“Complaint”)

filed by Plaintiff empirical foods, inc. f/k/a Beef Products, Inc. (“empirical”). A true

and correct copy of the Complaint is attached as Exhibit “A” and a copy of the

Answer and Counterclaim is attached as Exhibit “B”.

                                      OVERVIEW

         This dispute arises out of the design and construction of a fully automated,

refrigerated, food logistics facility located at 360 164th Street, South Sioux City,

Nebraska 68776 used for the storage and distribution of meat products (“Freezer

01658317-2
 8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 2 of 275 - Page ID # 203




Facility”). Primus designed and constructed the Freezer Facility for the owner,

empirical, who selected, approved, and mandated the use of Swisslog to prepare the

designs, manufacture certain equipment, develop certain software (“Swisslog

Software”), and then install, test, commission and integrate the Swisslog equipment

with the Swisslog Software to operate as an automated storage and retrieval system

(“ASRS System”). After the Freezer Facility was constructed, various issues arose

regarding the operation and functionality of the ASRS System, causing disputes

between Primus, empirical, and Swisslog (collectively, the “Parties”) under the

Contract Documents.

      Importantly, on the same day this lawsuit was filed (October 18, 2019), the

Parties reached a global settlement of their disputes, followed by the submission of

a plan to test, commission and debug the ASRS System. Nonetheless, empirical has

now reneged upon the settlement between the Parties and contends the $14 million

ASRS System must be demolished, removed and replaced, whereas Swisslog

contends the ASRS System is substantially complete and Swisslog should be

allowed to demonstrate its ability to perform.

                                     PARTIES

      1.     Primus. Primus is a Georgia corporation, maintaining its principal

place of business at 8294 Highway 92, Suite 210, Woodstock, Georgia 30189.

Primus is a general contractor, which among other things, designs and builds



                                         -2-
 8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 3 of 275 - Page ID # 204




commercial refrigerated warehouses and freezer facilities for companies engaged in

the production and distribution of food products.

      2.    Swisslog. Swisslog is a Virginia corporation, maintaining principal

places of business at 161 Enterprise Drive, Newport News, Virginia 23603 and at

10825 East 47th Avenue, Denver, Colorado 80239. Swisslog is an equipment

supplier and software developer, which among other things, designs and

manufactures equipment, develops and deploys software, and installs, tests, and

commissions ASRS Systems used in the production, storage, and distribution of food

products at commercial freezer facilities. Swisslog can be served with process by

serving its registered agent for service at CSC-Lawyers Incorporating Service

Company, 233 South 13th Street, Suite 1900, Lincoln, Nebraska 68508.

      3.    Empirical. Empirical, formerly known as Beef Products, Inc., is a

Nebraska corporation, maintaining its principal place of business at 891 Two Rivers

Drive, Dakota Dunes, South Dakota 57049. Empirical is engaged in the production,

storage and distribution of meat products for wholesale in the food industry.

Empirical filed the Complaint seeking to hold Primus responsible for various alleged

defects within the ASRS System that was designed, manufactured, and installed by

Swisslog, and is now awaiting testing and commissioning by Swisslog at the Freezer




                                        -3-
 8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 4 of 275 - Page ID # 205




Facility.

                           JURISDICTION & VENUE

      4.     Subject Matter Jurisdiction.         This Court has subject matter

jurisdiction over this Third-Party Complaint pursuant to 28 U.S.C. § 1332 because

there is complete diversity between the Parties, the amounts in controversy exceed

$75,000, and the claims asserted in this Third-Party Complaint arise from the same

disputes and controversies identified in the Complaint, namely alleged defects

within the ASRS System installed by Swisslog at the Freezer Facility.

      5.     Personal Jurisdiction.     This Court has personal jurisdiction over

Swisslog because the allegedly defective ASRS System was installed by Swisslog

at the Freezer Facility and the various contracts among and between the Parties

provide that all resulting disputes shall be governed by the laws of Nebraska.

      6.     Venue. The venue over this dispute is proper in this Court pursuant to

28 U.S.C. § 1391(b) because the allegedly defective ASRS System was installed by

Swisslog at the Freezer Facility.

                                      FACTS

      7.     The Dispute.     This dispute arises from a complex business and

contractual relationship between empirical and Swisslog, that not only blurred the

formal contractual lines of authority alleged in the Complaint, but also gives direct

rise to the claims and allegations now asserted against Primus. Empirical claims the



                                         -4-
 8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 5 of 275 - Page ID # 206




ASRS System is incomplete, defective, must be ripped out and replaced, and refuses

to allow Swisslog to test and commission the ASRS System. Swisslog claims the

ASRS System is substantially complete and would be fully functional and

operational but for the refusal of empirical to allow Swisslog the opportunity to

perform additional testing, commission, and debug the ASRS System installed

within the Freezer Facility.

      8.     The ASRS System. The ASRS System is a fully automated, computer

controlled, storage and retrieval system, that provides the backbone for operation of

the Freezer Facility. Empirical selected Swisslog based upon its international

reputation as the manufacturer and installer of the “Cadillac” of ASRS Systems

throughout North America and Europe. Another critical factor in the selection of

Swisslog, was its ability to provide a unique ASRS System that could handle

materials of both large pallet sized loads and smaller case sized loads. According to

Swisslog, it had successfully installed hundreds of ASRS systems using its standard

proprietary software, controlling automated equipment handling both pallet and case

sized loads and this same standard Swisslog software was to control the equipment

within the ASRS System at the Freezer Facility. While the standard prepackaged

Swisslog software can be customized, the resulting modifications often introduce

unintended consequences that ripple throughout the operation and functionality of




                                         -5-
 8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 6 of 275 - Page ID # 207




the overall ASRS System requiring extensive debugging.

      9.     Software Interface.     The ASRS System was further complicated

because its operation and functionality, about which empirical now complains, is

controlled by the integration of two independent software systems: one provided by

Swisslog, the other provided by empirical.         Swisslog provided its standard

Warehouse Management System software package, “WMS” or SynQ that was

installed and customized in conjunction with empirical (“Swisslog Software”).

Empirical provided an Enterprise Resource Planning System software package,

“Microsoft Dynamics,” or ERP that was installed and customized by empirical

(“empirical Software”). While the Swisslog Software controlled equipment within

the ASRS System that stored and retrieved product within the Freezer Facility, the

empirical Software directs orders to the Swisslog Software by identifying the

product that was to be stored or retrieved, including the quantity, location, type and

date restriction of the product.   According to Swisslog, the empirical Software

served as the “master” and the Swisslog Software served as the “servant,” with

empirical being responsible for integrating the two software packages per the

Contract Documents. Thus, it would be empirical who would be responsible for

ensuring that the empirical Software communicated with the Swisslog Software

resulting in an operational and functional ASRS System.

      10.    Project BPI.     Empirical selected Swisslog to provide the ASRS



                                         -6-
 8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 7 of 275 - Page ID # 208




System, after conducting its own due diligence background review, including: the

preparation of designs, the manufacturing and installation of the equipment, the

development of the software, and then the testing, commissioning and integration of

the software and equipment required to operate the ASRS System. Over the course

of 16 months—from January of 2015 to April of 2016—the Parties participated in

multiple meetings, design sessions, schedule reviews, and pricing exercises, to

collectively develop a design and budget for the Freezer Facility utilizing Primus

and Swisslog. Neither Swisslog, nor Primus were or have ever been compensated

by empirical for any of the investigative design work performed during this 16-

month planning period.

      11.   ASRS Design.       In April of 2016, empirical executed a design

agreement with Swisslog, the Swisslog/empirical Agreement, to design and prepare

technical specifications defining the operation and functionality of the ASRS

System. Primus was not a party to the Swisslog/empirical Agreement. Empirical

also executed a separate agreement with Primus, in which Primus agreed to design

and prepare specifications for the Freezer Facility structure in which the ASRS

System would be housed. At the time, it was understood empirical would enter into

a contract directly with Swisslog to supply the ASRS System followed by a separate

contract directly with Primus to construct the Freezer Facility. Upon information

and belief, the initial design for the ASRS System, about which empirical now



                                        -7-
 8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 8 of 275 - Page ID # 209




complains, was prepared under the Swisslog/empirical Agreement.

      12.   Value Engineering. Over a three (3) month period—from April 2016

through June 2016—empirical required Swisslog to “value engineer” the ASRS

System designed under the Swisslog/empirical Agreement in order to reduce costs

(“Value Engineering Changes”). As a result of these Value Engineering Changes,

the pricing for the ASRS System was reduced by at least $10,898,890 resulting in a

lower level of operation and functionality than empirical originally sought. Primus

did not prepare and was not involved in the Value Engineering Changes under the

Swisslog/empirical Agreement.

      13.   The Continuing Impacts of Value Engineering Changes. The Value

Engineering Changes eliminated many functions empirical initially requested, such

as automated blast freezing and storage capacity in both the pallet and mini-load

sections of the ASRS systems. These functions and operations were eliminated at

empirical’s request, in order to align the costs of the ASRS System with empirical’s

overall budget for the Freezer Facility and they resulted in an ASRS System, with

fewer functions and operations than empirical originally sought. After installation

of the ASRS System began, empirical required Swisslog to add back many of the

functions and operations that had been deleted through Value Engineering Changes.

Many of the additional functions and operations that had been deleted by Value

Engineering Changes, only to be added back after installation began, were not



                                        -8-
 8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 9 of 275 - Page ID # 210




documented by Swisslog and empirical.         Nor were the Contract Documents

contemporaneously adjusted for the cost and time impacts from adding back these

functions and operations.

      14.   The Swisslog Specifications.       The initial design and technical

specifications for the ASRS System about which empirical now complains, were

developed under the Swisslog/empirical Agreement. It was empirical, not Primus,

who reviewed, approved, accepted and adopted the technical specifications for the

design, operation and functionality of the ASRS System.           These technical

specifications are set forth in a 250 page document, entitled “Swisslog Proposal

4720, Version 5, dated August 30, 2016” and are referred to herein as the Swisslog

Specifications. The Swisslog Specifications were later adopted into the tri-party

contractual arrangement and served as the basis for the design, furnishing and

installation and commissioning of the ASRS System and provided criteria for testing

its performance.

      15.   Contract Negotiations. In accordance with its original contracting

scheme, empirical negotiated one contract with Swisslog to supply, install and

commission the ASRS System and a second contract with Primus to construct the

Freezer Facility. Primus did not participate in the negotiation of contract terms

between empirical and Swisslog. Similarly, Swisslog did not participate in the

negotiation of contract terms between empirical and Primus. Empirical ultimately



                                        -9-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 10 of 275 - Page ID # 211




presented Primus with fully negotiated contract terms and a completed design and

directed Primus to enter into a contract with Swisslog on behalf of empirical. Primus

had no opportunity to negotiate any independent contract terms with Swisslog.

      16.    2016 – The New Contracting Scheme. After empirical had negotiated

and agreed upon terms under separate contracts with Swisslog and Primus, empirical

elected to change its contracting scheme. Empirical abandoned its original plan of

entering into a direct contract with Swisslog to provide the ASRS System designed

and specified under the Swisslog/empirical Agreement. In June of 2016, empirical

requested Primus to execute (on behalf of empirical) the contract that empirical had

negotiated with Swisslog to provide the ASRS System while simultaneously

executing a contract with Primus to construct the Freezer Facility.

      17.    Base Contract for Project BPI. Primus, on behalf of empirical,

executed the “Base Contract for Project BPI,” dated September 2, 2016, (“Base

Contract”) with Swisslog, thereby creating a tri-party agreement. The Base Contract

was executed in reliance upon the Swisslog Specifications prepared under the

Swisslog/empirical Agreement providing a complete and final design for the ASRS

System. Consequently, the Base Contract incorporated the Swisslog Specifications

prepared under the Swisslog/empirical Agreement, and required Swisslog to design

and manufacture the equipment, develop the software, and then install, test,

commission and integrate the software and equipment for the ASRS System in



                                        -10-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 11 of 275 - Page ID # 212




accordance with the Swisslog Specifications. The Base Contract further required

that the performance and functionality of the ASRS System be evaluated based upon

criteria identified by the Swisslog Specifications. A true and correct copy of the

Base Contract inclusive of Exhibits I thru V, is attached hereto as Exhibit “C”.

      18.    GMS Contract. Primus next executed the “Guaranteed Maximum

Sum Contract,” dated September 2, 2016, (“GMS Contract”) with empirical in

reliance upon the Base Contract negotiated by empirical and the design and Swisslog

Specifications for the ASRS System prepared under the Swisslog/empirical

Agreement. Article 25 of the GMS Contract expressly recognizes the tri-party Base

Contract as “that certain Contract for Owner, dated concurrently herewith, by and

among Owner [empirical], Builder [Primus] and Swisslog.” Since the Base Contract

was executed on behalf of empirical, the GMS Contract incorporates the Base

Contract and the Swisslog Specifications, requires Swisslog to provide an ASRS

System in accordance with the Swisslog Specifications, and requires the

performance and functionality of the ASRS System be evaluated in accordance with

the Swisslog Specifications. A true and correct copy of the GMS Contract with

partial Exhibits A thru I is attached hereto as Exhibit “D”.

      19.    The Contract Documents. The ASRS System was therefore to be

designed and installed by Swisslog in accordance with a variety of contract

documents, including the GMS Contract, the tri-party Base Contract, the Swisslog



                                         -11-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 12 of 275 - Page ID # 213




Specifications, and other documents identified and incorporated therein, including

Exhibits “A” through “I” as identified in these contracts (collectively the “Contract

Documents”). In this regard, Article 25 of the GMS Contract provides that “[t]he

Contract Documents are complimentary, and what is required by any one shall be as

binding as if required by all.” Consequently, all Contract Documents must be read

and interpreted in conjunction and equally with each other, without giving

preference to the GMS Contract as is now alleged by empirical.

      20.    Blurred Lines of Authority. Despite the new contracting scheme and

subsequent Base Contract, ostensibly between Swisslog and Primus, empirical

continued to deal directly with Swisslog concerning the ASRS System just as they

had done under the Swisslog/empirical Agreement. From 2016 through 2019,

empirical conducted various meetings, discussions, and negotiations directly with

Swisslog, during which, empirical and Swisslog made changes to the design of the

ASRS System, the Swisslog Specifications, and the Contract Documents. Many of

these transactions were conducted without participation by Primus who only later

was informed of the decisions and changes reached directly between Swisslog and

empirical.

      21.    Changes to the ASRS System Development. Development of the

ASRS System was intended to proceed in a sequential manner that would allow for

proper integration of the material handling equipment with the Swisslog Software



                                        -12-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 13 of 275 - Page ID # 214




package as follows:

      i.)     Design of the ASRS System;

      ii.)    Development of the Swisslog Software;

      iii.)   Manufacturing of the material handling equipment;

      iv.)    Installation of the material handling equipment;

      v.)     Factory acceptance of the Swisslog Software;

      vi.)    Integration testing of the material handling equipment;

      vii.) Deployment of the Swisslog Software;

      viii.) Completion of the ASRS System;

      ix.)    Provisional acceptance testing of the ASRS System;

      x.)     Acceptance of the ASRS System; and

      xi.)    Commissioning and debugging of the ASRS System.

Empirical and Swisslog deviated from the planned development of the ASRS

System in multiple respects, including but not limited to: a.) failing to agree upon

functional specifications for the ASRS System software prior to execution of the

Contract Documents, b.) deleting factory acceptance testing, c.) deploying ASRS

System software prior to integration testing of the material handling equipment, and

d.) failing to agree upon a definition for completion of the ASRS System. Upon

information and belief, the cumulative effects of these changes to the ASRS System

supports and requires an adjustment of the substantial completion date under the



                                         -13-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 14 of 275 - Page ID # 215




Contract Documents until the Winter of 2020, if not later.

      22.     Changes to the Swisslog Software. Empirical and Swisslog made

multiple changes to the ASRS System software thereby changing the Swisslog

Specifications and standard software package after execution of the Contract

Documents. Those changes to the ASRS System which are currently known to

Primus include:

      i.)     Stack Induction: New RF mobile application functionality;

      ii.)    Dump Station: New SynQ screen for dump locations;

      iii.)   Rework Reject: New SynQ screen to rework/reject pallet information;

      iv.)    Blast Freezer Pick-Up: New blast freezer functionalities;

      v.)     Shipping: New shipping functionalities;

      vi.)    Goods-to-Person Workstation: New SynQ screens for GTP;

      vii.) Task Management: New SynQ cockpit dashboards;

      viii.) Functional Specification Rewrite: rewriting and confirming the
             new functional specification;

      ix.)    Host Interface Contacts Addition: New host interface messages;

      x.)     Host Interface finProd Updates: New host interface changes;

      xi.)    Palletizer Development, Install, and Testing: pushing the
              palletizer install and testing to occur after GO LIVE; and

      xii.) Palletizer: Palletizer end-effector changes based around new
            egg-shell sheets.




                                        -14-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 15 of 275 - Page ID # 216




Upon information and belief, the cumulative effects of these software changes

supports and requires an adjustment of the substantial completion date under the

Contract Documents until the Winter of 2020, if not later.

      23.     2017 – Changes to the Contract Documents. After the GMS Contract

was executed, and throughout 2017, empirical and Swisslog made changes to the

Contract Documents that impacted completion of the ASRS System, including but

not limited to:

      i.)     In August of 2017, Swisslog submitted a functional specification

              to empirical based upon the Swisslog Specifications and standard

              software package for the ASRS System;

      ii.)    On September 17, 2017, empirical and Swisslog met in Newport

              News, Virginia during which empirical requested modifications

              to the standard software package identified with the functional

              specification;

      iii.)   On October 17, 2017, empirical and Swisslog met in

              Shippensburg, Pennsylvania to inspect an ASRS System

              completed by Swisslog at a facility operated by Schreiber Foods;

              and

      iv.)    Following the October 17, 2017, site visit between Swisslog and

              empirical, additional changes were made to the standard software



                                        -15-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 16 of 275 - Page ID # 217




              package and Swisslog Specifications.

Upon information and belief, the cumulative effects of these changes to the Contract

Documents supports and requires an adjustment of the substantial completion date

under the Contract Documents until the Winter of 2020, if not later.

      24.     2018 – More Changes to the Contract Documents.              Empirical

continued to deal directly with Swisslog throughout 2018, making further changes

to the Contract Documents that impacted completion of the ASRS System, including

but not limited to:

      i.)     On January 10 through 11, empirical and Swisslog deleted the

              factory acceptance test (“FAT”) for the software supporting the

              ASRS System;

      ii.)    Deletion of the FAT changed both the Swisslog Specifications

              and the Base Contract and eliminated a test that would have

              revealed the alleged software defects about which empirical now

              complains;

      iii.)   On February 5, 2018, Swisslog submitted a functional software

              specification reflecting the software changes required by

              empirical which differed from and made changes to the Swisslog

              Specifications;

      iv.)    On February 6, 2018, Swisslog informed empirical (who did not



                                        -16-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 17 of 275 - Page ID # 218




             object) that the completion date for the ASRS System under the

             revised Swisslog Specifications would be extended until August

             30, 2018;

      v.)    In April of 2018, Swisslog and empirical agreed the completion

             date for revised, customized software supporting the ASRS

             System would be extended until July 6, 2018, and substantial

             completion of the ASRS System extended until August 16, 2018;

      vi.)   On May 4, 2018, empirical presented Primus with a change order

             to the GMS Contract reflecting the agreement reached directly

             between empirical and Swisslog in April 2018; and

      vii.) On November 21, 2018, Swisslog informed empirical (who once again

             did not object) that the completion date for the ASRS System under the

             revised Swisslog Specifications would be extended until December 10,

             2018.

Upon information and belief, the cumulative effects of these changes to the Contract

Documents supports and requires an adjustment of the substantial completion date

under the Contract Documents until the Winter of 2020, if not later.

      25.    2019 – Still More Changes to the Contract Documents. Empirical

continued to deal directly with Swisslog throughout 2019, making even further

changes to the Contract Documents that impacted completion of the ASRS System,



                                       -17-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 18 of 275 - Page ID # 219




including but not limited to:

      i.)     Between August 2018 and March 2019, empirical made 13

              changes to the GMS Contract, many of which changed the

              operation and functionality of the ASRS System under the Base

              Contract;

      ii.)    On March 22, 2019, Swisslog informed empirical (who did not

              object) that the ASRS System was complete and ready to “go

              live” as of April 15, 2019;

      iii.)   On March 27, 2019, Swisslog informed empirical that the ASRS

              System satisfied the provisional acceptance test (“PAC Test”)

              under the performance standards established by the Swisslog

              Specifications;

      iv.)    On April 11, 2019, empirical, with support from Primus,

              informed Swisslog the ASRS System did not satisfy the PAC

              Test under the revised Swisslog Specifications;

      v.)     On April 18, 2019, Swisslog informed empirical (who did not

              object) the ASRS System was complete and ready for end to end

              testing on April 22, 2019, based upon the revised Swisslog

              Specifications;

      vi.)    On April 26, 2019, Swisslog informed empirical (who once again



                                            -18-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 19 of 275 - Page ID # 220




             did not object) the ASRS System was complete and ready for end

             to end testing on April 29, 2019, based upon the revised Swisslog

             Specifications;

      vii.) On May 14, 2019, Swisslog informed empirical (who once again

             did not object) the ASRS System was to be completed no later

             than May 27, 2019, based upon the revised Swisslog

             Specifications; and

      viii.) On July 29, 2019, Swisslog informed empirical the ASRS

             System could be tested, commissioned and debugged no later

             than November 16, 2019, based upon the revised Swisslog

             Specifications.

Between the dates stated in the subparagraphs above, empirical directed further

changes to the functionality of the ASRS System. Upon information and belief, the

cumulative effects of these changes to the Contract Documents supports and requires

an adjustment of the substantial completion date under the Contract Documents until

the Winter of 2020, if not later.

      26.    Testing the ASRS System.          Swisslog claims the ASRS System

installed at the Freezer Facility, the design of which was approved, reviewed and

revised by empirical, meets or exceeds the initial testing requirements under the

Contract Documents and is therefore substantially complete. According to Swisslog,



                                        -19-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 20 of 275 - Page ID # 221




the ASRS System met the requirements of both a second “provisional acceptance

test” and “trial operational testing” no later than July 23 through July 24 of 2019.

Swisslog has also indicated that empirical refused to observe, participate or approve

the testing performed upon the ASRS System by Swisslog or to otherwise accept the

ASRS System as being substantially complete.

      27.    Disputes Over Substantial Completion. Despite making numerous

changes to the ASRS System development, ASRS System software, Contract

Documents, and the Swisslog Specifications, empirical and Swisslog never reached

an agreement over defining criteria for establishing achievement of substantial

completion of the ASRS System. On the one hand, empirical contends the ASRS

System is incomplete and defective, the delayed completion is inexcusable, and the

ASRS System will not be complete until fully functional, operational and debugged.

On the other hand, Swisslog contends the ASRS System is substantially complete

and ready for testing and commissioning, delayed completion is excusable, and

operational and functionality issues must be resolved post substantial completion

during testing, commissioning and debugging. Empirical and Swisslog therefore

disagree over whether the ASRS System is substantially complete and this

disagreement reached its breaking point on August 1, 2019, when empirical banned

Swisslog from the Freezer Facility.

      28.    Notice of Termination of the Contracts.          On August 8, 2019,



                                        -20-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 21 of 275 - Page ID # 222




empirical notified Primus that it considered the ASRS System to be defective and

incomplete and purported to terminate both the GMS Contract and Base Contract.

Since the date of the purported termination, the Parties have discussed various

options for making the ASRS System operational, including testing, commissioning

and debugging by Swisslog or takeover by a third-party vendor. Throughout these

discussions, empirical continued to claim the ASRS System was defective and

incomplete—while Swisslog continued to claim the ASRS System was substantially

complete and ready for testing and commissioning. Whichever entity was correct,

throughout these discussions the Parties acknowledged the only practical

commercial solution was for Swisslog to make the ASRS System operational with

empirical’s cooperation.

      29.    Settlement Agreement. Between October 14th and 18th of 2019, senior

representatives of the Parties discussed a global settlement of all disputes regarding

the ASRS System. On October 18, 2019, representatives of the parties met in person

at empirical’s principal office in Dakota Dunes, South Dakota and agreed upon the

settlement of all disputes, including the following material terms (“Settlement

Agreement”):

      i.)    Swisslog would debug the software to support the ASRS System,

             including all changes and deviations to the Contract Documents

             required by empirical no later than December 2, 2019;



                                        -21-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 22 of 275 - Page ID # 223




      ii.)    Swisslog would test, commission and debug the ASRS System

              and turn it over to empirical no later than March 27, 2020;

      iii.)   Primus would establish and deposit $500,000.00 into an escrow

              account to ensure Swisslog would debug the ASRS System;

      iv.)    Swisslog would reduce its contract amount by $1 million with a

              corresponding credit issued to empirical;

      v.)     The contractual cap of $1 million upon liquidated damages

              against Swisslog would be removed;

      vi.)    Swisslog would provide one (1) year of software support to

              empirical free of charge;

      vii.) All Parties agreed that the operation of the ASRS System was

              critical; and

      viii.) All disputes between the Parties would be resolved so long as the

              Parties performed under the Settlement Agreement.

At the close of the meeting on Friday, October 18, 2019, after the settlement was

agreed upon, empirical requested and Swisslog agreed to submit a schedule and

“road map” for operation of the ASRS System. Swisslog originally anticipated

submitting the information to empirical on October 21, 2019; however, Swisslog

required additional time to assemble the schedule and “road map.” The information

requested by empirical was submitted by Swisslog on Tuesday, October 22, 2019,



                                          -22-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 23 of 275 - Page ID # 224




and further supplemented as requested by empirical on Wednesday October 23,

2019.

        30.   Empirical’s Conflicting Positions. Unbeknownst to Primus, as the

Parties agreed upon the settlement of all disputes regarding the ASRS System on

October 18, 2019, counsel for empirical was filing the complaint giving rise to this

lawsuit. As Swisslog prepared, submitted and supplemented the schedule and “road

map” as requested by empirical on October 22 and 23, 2019, the lawsuit had already

been filed by empirical. Not only has empirical reneged upon the Settlement

Agreement by filing this lawsuit, it now disavows the only commercially practical

solution for operation of the ASRS System. Upon information and belief, empirical

now contends the Swisslog software must be abandoned and the entire $14 million

ASRS System, both equipment and software, must be removed and replaced.

        31.   The Complaint.      Having reneged on the Settlement Agreement,

empirical now attempts to assert various claims and allegations in its Complaint that

Primus is responsible for alleged defects in the operation and functionality of the

software supporting the ASRS System without regard to various acts and omissions

on the part of empirical including: (i.) empirical’s background due diligence research

on Swisslog and the selection, approval and eventual mandate to Primus to execute,

on behalf of empirical, the tri-party Base Contract with Swisslog, (ii.) the

development of the ASRS System design and Swisslog Specifications under the



                                        -23-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 24 of 275 - Page ID # 225




Swisslog/empirical Agreement, (iii.) empirical’s review, approval, acceptance and

adoption of the Swisslog Specifications defining operation and functionality of the

ASRS System, (iv.) the negotiation of the Base Contract between Swisslog and

empirical, (v.) the execution of the tri-party Base Contract with Swisslog, with

Primus executing on behalf of empirical, (vi.) the incorporation of the Base Contract

and Swisslog Specifications into the GMS Contract, (vii.) empirical’s agreement to

evaluate the operation and functionality of the ASRS System in accordance with the

Swisslog Specifications, (viii.) Swisslog’s and empirical’s changes to the ASRS

System development, ASRS System software, Contract Documents, and Swisslog

Specifications, without contemporaneous involvement by Primus, (ix.) the inability

of empirical to integrate the empirical Software or ERP with the Swisslog Software

or SynQ to satisfy empirical’s wants and needs, and (x.) empirical’s agreement for

a global settlement of all disputes regarding the ASRS System. Upon information

and belief, the cumulative impact of these acts and omissions on the part of empirical

imposed major impacts upon operation and functionality of the ASRS System,

delayed completion of the ASRS System, and caused and created the alleged

damages now sought by empirical.

                                     CLAIMS

                                    COUNT I
                       Breach of the Settlement Agreement

      32.    Common Allegations. Primus incorporates herein by reference the

                                        -24-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 25 of 275 - Page ID # 226




allegations from paragraphs 1 through 31 into Count I.

      33.    Duty. The Parties reached an oral Settlement Agreement on October

18, 2019, under which all disputes arising from the ASRS System would be resolved

based upon definitive commercial terms.

      34.    Breach. If and to the extent Swisslog caused empirical to renege upon

the Settlement Agreement, then Swisslog breached the Settlement Agreement by

failing to perform its duties and obligations thereunder.

      35.    Causation. If Primus is found liable to empirical for damages under

the Complaint that would have been otherwise barred by the Settlement Agreement,

such liability would result directly from a breach of the Settlement Agreement by

Swisslog.

      36.    Damages. Swisslog is responsible for all costs and damages assessed

against Primus that would have otherwise been barred by the Settlement Agreement

as well as costs and attorney’s fees incurred by Primus in association with such

claims.

      37.    Conditions Precedent. Primus has performed all conditions precedent

and substantially performed its duties and obligations under the Settlement

Agreement or has otherwise been excused from all conditions precedent based upon




                                        -25-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 26 of 275 - Page ID # 227




the acts and omissions of Swisslog.

                                   COUNT II
                                Breach of Contract

      38.    Common Allegations. Primus incorporates herein by reference the

allegations from paragraphs 1 through 31 into Count II.

      39.    Duty. Swisslog undertook various express duties and obligations to

design, manufacture, install, test, and commission the ASRS System in accordance

with the Base Contract ostensibly between Swisslog and Primus, including the

Swisslog Specifications incorporated into the Contract Documents.

      40.    Breach. If and to the extent the allegations within the Complaint filed

by empirical are proven to be true, then Swisslog breached its express duties and

obligations under the Base Contract, including to the extent Swisslog has violated or

otherwise deviated from the Swisslog Specifications incorporated into the Contract

Documents.

      41.    Causation. If Primus is found liable to empirical for damages under

the Complaint, such liability would result directly from the acts and omissions of

Swisslog in breaching its express duties and obligations under the Base Contract,

ostensibly executed between Swisslog and Primus.

      42.    Damages. Primus is entitled to recover against Swisslog all costs and

damages assessed against Primus under the Complaint plus all costs, expenses and

attorney’s fees incurred by Primus in association with such claims and including

                                        -26-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 27 of 275 - Page ID # 228




prejudgment interest.

      43.    Conditions Precedent. Primus has performed all conditions precedent

and substantially performed its duties and obligations under the Base Contract or has

otherwise been excused from all conditions precedent based upon the acts and

omissions of Swisslog.

                                 COUNT III
                 Breach of Duty of Good Faith & Fair Dealing

      44.    Common Allegations. Primus incorporates herein by reference the

allegations from paragraphs 1 through 43 into Count III.

      45.    Duty. Swisslog had an implied duty of good faith and fair dealing when

designing, manufacturing, and developing/deploying software, and when installing,

testing, and commissioning the ASRS System for the Freezer Facility.

      46.    Breach. If and to the extent the allegations within the Complaint filed

by empirical are proven to be true, then Swisslog breached its implied duty of good

faith and fair dealing by failing to deliver a functioning and operational ASRS

System that met the requirements of empirical, including all deviations from the

Base Contract and the Contract Documents.

      47.    Causation. If Primus is found liable to empirical for damages under

the Complaint, such liability would result directly from the acts and omissions of

Swisslog in breaching its implied duty of good faith and fair dealing.

      48.    Damages. Primus is entitled to recover against Swisslog all costs and

                                        -27-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 28 of 275 - Page ID # 229




damages assessed against Primus under the Complaint as well as all costs and

attorney’s fees incurred by Primus in association with such claims and all

corresponding prejudgment interest.

                                  COUNT IV
                               Unjust Enrichment

      49.   Common Allegations.          Primus incorporates the allegations from

paragraphs 1 through 48 into Count IV.

      50.   Overpayment.       If and to the extent the allegations within the

Complaint filed by empirical are proven to be true, and the ASRS System is not

substantially complete and does not comply with the Contract Documents, then

Swisslog has been paid nearly $14,200,000 for an ASRS System that fails to meet

the justifiable expectations or requirements of empirical and Primus. Under such

circumstances, it would be inequitable, unjust, unfair, unconscionable, or otherwise

improper to permit Swisslog to receive and retain the benefit of these payments.

      51.   Causation. If Primus is found liable to empirical for damages and costs

and expenses under the Complaint, such liability is the direct and proximate result

of Swisslog’s unjust enrichment.

      52.   Damages. Primus is entitled to recover against Swisslog all costs and

damages assessed against Primus under the Complaint as well as all costs, expenses

and attorney’s fees incurred by Primus in association with such claims, all due to




                                         -28-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 29 of 275 - Page ID # 230




Swisslog’s unjust enrichment.

                                    COUNT V
                                Breach of Warranty

      53.   Common Allegations. Primus incorporates herein by reference the

allegations from paragraphs 1 through 52 into Count V.

      54.   Warranty. Swisslog furnished an express warranty to “remedy any

defect in the Works [ASRS System] resulting from faulty design, materials or

workmanship.”

      55.   Breach. If and to the extent the allegations within the Complaint filed

by empirical are proven to be true, and the ASRS System is not substantially

complete or does not comply with the Contract Documents, then Swisslog breached

its express warranty by failing to timely deliver a functioning ASRS System free

from faulty design, materials and workmanship.

      56.   Causation. If Primus is found liable to empirical for damages under

the Complaint, such liability would result directly from the acts and omissions of

Swisslog in breaching its express warranty under the Base Contract.

      57.   Damages. Swisslog is responsible for all costs and damages assessed

against Primus under the Complaint as well as all costs and attorney’s fees incurred




                                       -29-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 30 of 275 - Page ID # 231




by Primus in association with such claims.

                                   COUNT VI
                               Fraud – Pre-Contract

      58.     Common Allegations. Primus incorporates herein by reference the

allegations from paragraphs 1 through 31 into Count VI.

      59.     Representations. Swisslog made various representations of existing

material fact and/or promises of future performance regarding the design, operation,

functionality and completion of the ASRS System prior to September 2, 2016,

seeking to induce Primus to enter into the Base Contract, including but not limited

to, the following:

      i.)     The ASRS System design and Swisslog Specifications prepared

              under the Swisslog/empirical Agreement identified a fully

              functional and operational ASRS System;

      ii.)    Swisslog had available and would provide software engineers

              and technicians with the requisite skill and technical ability to

              design, manufacture, install and commission the ASRS System

              defined within the Swisslog Specifications;

      iii.)   Swisslog had reached an agreement with empirical regarding the

              operation and functionality characteristics of the ASRS System

              imposed by empirical;

      iv.)    The Swisslog Specifications would not be changed or modified

                                         -30-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 31 of 275 - Page ID # 232




             without the express written consent of Primus;

      v.)    The Swisslog Specifications met or exceeded the operation and

             functionality requirements imposed by empirical;

      vi.)   The ASRS System satisfied the requirements of the Contract

             Documents; and

      vii.) Swisslog would complete the ASRS System based upon the

             Swisslog Specifications on or before December 13, 2017.

      60.    Reliance. Swisslog made these representations with the intent that

Primus would rely on them and for the purpose of inducing Primus to enter into the

Base Contract and Primus reasonably relied, to its detriment, upon the

representations made by Swisslog when executing the Base Contract with Swisslog

and the GMS Contract with empirical.

      61.    Scienter. If and to the extent the allegations in the Complaint are

proven to be true, and the ASRS System is not substantially complete and does not

comply with the Contract Documents, Swisslog’s representations were false. With

respect to Swisslog’s statements of existing material fact, if and to the extent various

of the allegations within the Complaint are proven to be true, then Swisslog either

knew its statements of existing material fact were false and misleading when made,

or it made the representations recklessly without knowledge of their truth and as a

positive assertion. With respect to Swisslog’s promises of future material fact, if



                                         -31-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 32 of 275 - Page ID # 233




and to the extent various of the allegations in the Complaint are proven to be true,

then Swisslog made such representations with respect to future events that were

within its control, and it either made the representations fraudulently with the intent

to deceive Primus, or it purported to have special knowledge that Primus did not

likewise have with respect to the ASRS System and Swisslog’s representations

related thereto, and/or Swisslog had a special reason to expect that Primus would

rely on Swisslog’s representations.

      62.    Proximate Cause. If Primus is found liable to empirical for damages

under the Complaint and/or defects within the ASRS System, the direct and

proximate cause of such liability results from the fraudulent misrepresentations

made by Swisslog prior to execution of the Contract Documents.

      63.    Damages. Primus is entitled to recover against Swisslog all costs and

damages assessed against Primus caused by the untrue and fraudulent

misrepresentations Swisslog made to Primus, plus all costs, expenses and attorney’s

fees incurred by Primus in association with empirical’s claims, and punitive damages

so as to deter similar future conduct.

                                 COUNT VII
                      Fraud – Post Substantial Completion

      64.    Common Allegations. Primus incorporates herein by reference the

allegations from paragraphs 1 through 31 into Count VII.

      65.    Representations. Swisslog made various representations of existing

                                         -32-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 33 of 275 - Page ID # 234




material fact and/or promises of future performance regarding the operation,

functionality and substantial completion of the ASRS System between December

13, 2017 and October 17, 2019, seeking to induce Primus to allow Swisslog to

continue with the installation and commissioning of the ASRS System, including

but not limited to, the following:

      i.)     Swisslog would not remove or otherwise relieve key personnel

              from development and deployment of software required to

              support the ASRS System;

      ii.)    On February 6, 2018, Swisslog represented the ASRS System

              would be completed by August 30, 2018;

      iii.)   On November 21, 2018, Swisslog represented the ASRS System

              would be completed by December 10, 2018;

      iv.)    On March 27, 2019, Swisslog represented that the ASRS System

              had passed the PAC Test;

      v.)     On April 18, 2019, Swisslog represented that the ASRS System

              would be ready for end-to-end testing on April 22, 2019;

      vi.)    On April 26, 2019, Swisslog represented the ASRS System

              would be ready for end-to-end testing starting April 29, 2019;

      vii.) On May 8, 2019, Swisslog represented that the ASRS System

              would be ready for end-to-end testing starting May 13, 2019;



                                         -33-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 34 of 275 - Page ID # 235




      viii.) On May 14, 2019, Swisslog represented the ASRS System would

             be tested and commissioned by May 27, 2019; and

      ix.)   On July 29, 2019, Swisslog represented the ASRS System would

             be tested and commissioned by November 26, 2019.

      66.    Reliance. Swisslog made these representations with the intent that

Primus would rely on them and for the purpose of inducing Primus to allow Swisslog

to continue with installation and commissioning of the ASRS System and Primus

reasonably relied, to its detriment, upon the representations Swisslog made by

allowing Swisslog to continue with installation and commissioning work and

devoting Primus’ own resources to the completion of the ASRS System, and which

has in turn resulted in this lawsuit.

      67.    Scienter. If and to the extent the allegations in the Complaint are

proven to be true, and the ASRS System is not substantially complete and does not

comply with the Contract Documents, Swisslog’s representations were false. With

respect to Swisslog’s statements of existing material fact, if and to the extent various

of the allegations within the Complaint are proven to be true, then Swisslog either

knew its statements of existing material fact were false and misleading when made,

or it made the representations recklessly without knowledge of their truth and as a

positive assertion. With respect to Swisslog’s promises of future material fact, if

and to the extent various of the allegations in the Complaint are proven to be true,



                                         -34-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 35 of 275 - Page ID # 236




then Swisslog made such representations with respect to future events that were

within its control, and it either made the representations fraudulently with the intent

to deceive Primus, or it purported to have special knowledge that Primus did not

likewise have with respect to the ASRS System and Swisslog’s representations

related thereto, and/or Swisslog had a special reason to expect that Primus would

rely on Swisslog’s representations.

      68.    Proximate Cause. If Primus is found liable to empirical for damages

under the Complaint, the proximate cause of such liability results from Swisslog’s

fraudulent representations inducing Primus to allow Swisslog to continue with the

completion, testing and commissioning of the ASRS System. Swisslog’s fraudulent

representations also proximately caused Primus to incur substantial additional and

unexpected costs and expenses in connection with permitting Swisslog to continue

its performance of work.

      69.    Damages. Primus is entitled to recover against Swisslog all costs and

damages assessed against Primus that are caused by Swisslog’s fraudulent

misrepresentations, all costs and attorney’s fees incurred by Primus in association

with this dispute and lawsuit, as well as Primus’ own substantial and additional

expenses associated with permitting Swisslog to continue its performance of work,

and punitive damages so as to deter similar future conduct.




                                         -35-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 36 of 275 - Page ID # 237




                                   COUNT VIII
                                    Indemnity

      70.    Common Allegations. Primus incorporates herein by reference the

allegations from paragraphs 1 through 69 into Count VIII.

      71.    Indemnity Obligation. Swisslog has a legal duty to indemnify Primus

for all costs and damages resulting from its acts and omissions during the design,

manufacture, installation, testing, and commissioning of the ASRS System.

      72.    Causation. If Primus is found liable to empirical for damages under

the Complaint for defects within the ASRS System, then Swisslog is obligated to

indemnify Primus to the extent such damages are attributable to acts and omissions

on the part of Swisslog.

      73.    Damages. Primus is entitled to recover against Swisslog all costs and

damages assessed against Primus caused by the acts and omissions of Swisslog as

well as all costs, expenses and attorney’s fees incurred by Primus in association with

empirical’s claims.

                                RELIEF SOUGHT

      WHEREFORE, Defendant and Third-Party Plaintiff Primus prays as follows:

      a.     Entry of judgment against Swisslog for recovery of all damages

assessed against Primus under the Complaint, recovery of additional and unexpected

costs and expenses incurred by Primus in connection with Swisslog’s continued

performance of work in excess of what would have been incurred if Swisslog had

                                        -36-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 37 of 275 - Page ID # 238




complied with its obligations, and all pre-judgment interest, all post-judgment

interest, all costs and attorney’s fees, and punitive damages to deter any future

tortious conduct on the part of Swisslog; and

      b.    Such further and other relief as the Court deems just and proper.

                         DEMAND FOR JURY TRIAL

      Third-Party Plaintiff Primus Builders, Inc. respectfully requests a trial by jury

on all claims triable under the Third-Party Complaint, to be held in Omaha,

Nebraska.

      Dated this 7th day of January, 2020.

                                           s/ Joel D. Heusinger
                                           Joel D. Heusinger, Neb. No. 18326
                                           Kari A.F. Scheer, Neb. No. 24870
                                           Woods Aitken LLP
                                           301 South 13th Street, Suite 500
                                           Lincoln, NE 68508-2578
                                           Telephone:      (402) 437-8500
                                           Fax:            (402) 437-8558
                                           jheusinger@woodsaitken.com
                                           kscheer@woodsaitken.com




                                        -37-
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 38 of 275 - Page ID # 239




                                      STEPHEN L. WRIGHT
                                      Georgia Bar No. 778747, pro hac vice
                                      motion pending
                                      JEFFREY J. NIX
                                      Georgia Bar No. 544776, pro hac vice
                                      motion pending
                                      TAYLOR ENGLISH DUMA LLP
                                      1600 Parkwood Circle, Suite 200
                                      Atlanta, Georgia 30339
                                      Telephone: (770) 434-6868
                                      Facsimile: (770) 434-7376
                                      swright@taylorenglish.com
                                      jnix@taylorenglish.com

                                      Counsel for Defendant and Third-Party
                                      Plaintiff Primus Builders, Inc.




                                    -38-
 8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 39 of 275 - Page ID # 240




                              CERTIFICATE OF SERVICE

           I hereby certify that on this 7th day of January, 2020, I electronically filed the

foregoing THIRD-PARTY COMPLAINT & DEMAND FOR JURY TRIAL

with the Clerk of Court using the CM/ECF system which will automatically send e-

mail notification to the following counsel of record:

       J. Daniel Weidner, Esq.                       J. Erik Connolly, Esq.
       John V. Matson, Esq.                          Nicole E. Weigley, Esq.
       Koley Jessen PC, LLO                          Kathryn E. Clausing, Esq.
       One Pacific Place, Suite 800                  Benesch, Friedlander, Coplan
       1125 South 103rd Street                       & Aronoff LLP
       Omaha, Nebraska 68124-1079                    71 South Wacker Drive, Suite 1600
       daniel.weidner@koleyjessen.com                Chicago, Illinois 60606
       john.matson@koleyjessen.com                   econnolly@beneschlaw.com
       Counsel for Plaintiff                         mwrigley@beneschlaw.com
                                                     kclausing@beneschlaw.com
                                                     Counsel for Plaintiff




                                                 s/ Joel D. Heusinger
                                                 Joel D. Heusinger



01658317




                                              -39-
8:19-cv-00457-RFR-CRZ  DocDoc
   8:19-cv-00457-RFR-CRZ   # 20
                              # 1Filed: 01/07/20
                                   Filed: 10/18/19 Page
                                                    Page401 of
                                                            of 275
                                                               51 --Page
                                                                     PageID
                                                                          ID##1241




                                                                            Exhibit A
8:19-cv-00457-RFR-CRZ  DocDoc
   8:19-cv-00457-RFR-CRZ   # 20
                              # 1Filed: 01/07/20
                                   Filed: 10/18/19Page
                                                   Page412of
                                                           of275
                                                              51 --Page
                                                                   PageID
                                                                        ID##2242




work that is the subject matter ofthis dispute at empirical's facility in South Sioux City, Nebraska,

empirical has also incurred damages from Primus's breaches in Nebraska.

       5.      Venue is proper under 28 U.S.C. § 1391(b)(2) because a substantial part of the

events giving rise to the Complaint occurred in this District. Venue is also proper in this District

pursuant to 28 U.S.C. § 1391(b)(3) because there is no other district in this State in which this

action may be brought and Primus is subject to this Court's personal jurisdiction.

       6.      The GMS Contract(defined below), which is the basis for this lawsuit,also includes

an applicable law provision. Paragraph 32 states that the "terms and provisions of this Contract

shall be construed in accordance with the laws of the state in which the New Facility is to be

situated." Exhibit 1 at f 32. As established by the GMS Contract, the site for the New Facility is

in Nebraska. Id. at Ex. C.


                                  FACTUAL BACKGROUND

       7.      empirical and its related entities produce and sell a number of beef products,

including Lean Ground Beef; boxed beef produced under Two Rivers Chophouse, Two Rivers

Certified Tender, and Two Rivers Reserve trademarks; as well as Dos Rios Taco Meat and other

fully cooked meats.

       8.      The boxed beef business is based on purchase and sale of both fresh and frozen beef

in "primal" form or sized portions. In support of its boxed beef business, empirical relies on and

requires both freezer facilities (for frozen products) and cooler facilities (for fresh/non-frozen

products). In 2016, in order to better support those operations and eliminate business risks

associated with third-party handling and/or storage ofits products,empirical sought to build a new

freezing facility to handle its increasing inventory and its growing business—the New Facility.
 8:19-cv-00457-RFR-CRZ  DocDoc
    8:19-cv-00457-RFR-CRZ   # 20
                               # 1Filed: 01/07/20
                                    Filed: 10/18/19Page
                                                    Page423of
                                                           of275
                                                              51 --Page
                                                                   PageID
                                                                        ID##3243




       9.      empirical considered a number of contractors to construct the New Facility. It

ultimately decided to give the work to Primus, based on Primus's assurances it could construct the

type of facility needed by empirical, and its assurances that sub-contractors like Swisslog could

deliver the crucial automated distribution system needed for empirical's business.

        10.    On or about September 2, 2016, empirical and Primus entered a Guaranteed

Maximum Sum Contract("QMS Contract") where, among other things, Primus agreed to design

and construct a freezer building and a cooler building (collectively, the "New Facility") to add to

empirical's existing meat packing facility (consisting of various intake facilities, processing

facilities, refrigeration and freezer facilities, and shipping areas). A true and correct copy of the

QMS Contract is attached hereto and incorporated herein as Exhibit 1.

        11.    Under the CMS Contract,the parties agreed that the maximum sum that empirical

would be obligated to pay Primus for performance under the agreement was $33,845,991 (the

"Guaranteed Maximum Sum"). As a result of Change Orders agreed to between the parties, the

guaranteed maximum sum under the agreement was increased to $35,534,824.80.

        12.    Pursuant to the GMS Contract, Primus agreed to "furnish reasonable skill and

judgment in furthering the interests of [empirical] to build the New Facility," and to "furnish

efficient business administration and superintendence and to use reasonable efforts at all times to

cause the Work ... to be performed in a sound, expeditious and economical manner consistent

with the interests of[empirical]." Exhibit 1 at ^ 1.

       13.     Pursuant to Paragraph 2(a) of the GMS Contract, Primus agreed that it would be

"responsible for the acts and omissions of all parties retained by, through or under [Primus] in

connection with the design and construction ofthe Work."
 8:19-cv-00457-RFR-CRZ  DocDoc
    8:19-cv-00457-RFR-CRZ   # 20
                               # 1Filed: 01/07/20
                                    Filed: 10/18/19Page
                                                    Page434of
                                                            of275
                                                               51 --Page
                                                                    PageID
                                                                         ID##4244




        14.    In order to complete its work under the GMS Contract, Primus retained a number

of subcontractors to perform work at the New Facility. Primus retained Primus Design Services,

LLC to perform the design services required to build the New Facility. Primus also retained

Swisslog Logistics, Inc. ("Swisslog") to perform the design and construction of the automatic

components,the cranes, the racking, and associated support for a complete operation system to be

installed in the New Facility, empirical and Primus agreed that the Guaranteed Maximum Sum

included all fees payable by Primus to Swisslog, which were in the amount of $14,200,000. As

a result of Change Orders agreed to between the parties, the amount to be paid to Swisslog under

the agreement was increased to $15,743,940.16.

        15.    Swisslog's duties and responsibilities for the New Facility were governed by the

Base Contract for Project empirical entered into by Primus and Swisslog on September 2, 2016

("Base Contract").

        16.    Swisslog was contracted by Primus to design, furnish, install, and commission the

New Facility's automated distribution facility, including automated storage and retrieval systems

("the System"). Swisslog's commissioning obligations included constructing and testing the entire

System. This is the most crucial part of the New Facility that empirical required for its business.

The New Facility was designed to operate in a very "automated" fashion with very limited

handling of boxes or pallets of product manually by individual workers or by workers using

forklifts. The storage box is constructed in a very efficient configuration with product moved and

stored without manual involvement by individuals or forklifls. Such a design and configuration is

critical to allow the New Facility's computer-based warehouse management system to coordinate

product storage and retrieval with limited manual intervention and greatly limits the physical

building space, equipment, and human resources needs ofthe operation.
8:19-cv-00457-RFR-CRZ  DocDoc
   8:19-cv-00457-RFR-CRZ   # 20
                              # 1Filed: 01/07/20
                                   Filed: 10/18/19Page
                                                   Page445of
                                                          of275
                                                             51 --Page
                                                                  PageID
                                                                       ID##5245




        17.    Pursuant to Paragraph 2(a) of the GMS Contract, the term "Work" is defined as

"the construction ofthe New Facility, all in accordance with the plans and specifications set forth

on Exhibit A attached [to the GMS Contract](the "Plans and Specifications").

        18.    Pursuant to Paragraph 2(c) of the GMS Contract, Primus agreed to substantially

complete construction of all of the Work on or before December 13, 2017.

        19.    Under Paragraph 4 of the GMS Contract, empirical was responsible for paying

Primus for any invoices submitted by Swisslog to Primus. Primus would forward all Swisslog

invoices to empirical, and empirical would pay Primus for the amount ofsuch invoices, plus a fee

for Primus. Exhibit 1 at ^ 4(t). As a result,empirical paid $13,887,431.76 to Primus for Swisslog's

work.


        20.    Primus also provided a number of warranties under the GMS Contract. Primus

specifically warranted that "all Work done under this Contract shall be free offaulty materials and

workmanship and agrees immediately upon discovery [of] such faulty materials or workmanship,

or receiving notification from [empirical], to remedy,repair or replace all defects or imperfections

which may appear as a result offaulty materials or workmanship,at any time,or from time to time,

during a period beginning with commencement of construction of the Work and ending twelve

months after the construction of the Work has been substantially completed." Exhibit 1 at H 6.

        21.    This warranty also extended to the work of any subcontractors hired by Primus,

including Swisslog: "The foregoing warranty of [Primus] applies to the remedy, repair or

replacement of defects or imperfections which may appear as a result of faulty designs prepared

by [Primus] and/or by any party retained by, through or under [Primus] in connection with the

design ofthe Work." Id.
8:19-cv-00457-RFR-CRZ  DocDoc
   8:19-cv-00457-RFR-CRZ   # 20
                              # 1Filed: 01/07/20
                                   Filed: 10/18/19Page
                                                   Page456of
                                                           of275
                                                              51 --Page
                                                                   PageID
                                                                        ID##6246




       22.     Pursuant to Paragraph 21 of the GMS Contract, empirical and Primus agreed that

if Primus did not substantially complete the Work within the time set forth in the GMS Contract,

Primus would pay empirical liquidated damages in the amount of$3,000 per day for each day after

sixty days after the date established for substantial completion that Primus has not substantially

completed the work.

       23.     On or about October 5, 2016, empirical. Primus and Swisslog participated in a

project kickoff meeting. From that date forward until August 8, 2019, Primus unsuccessfully

attempted to complete the Work and obtain substantial completion as required by the GMS

Contract.


       24.     To date. Primus, along with Swisslog, has been unable to deliver what empirical

contracted for—a functioning freezer facility and cooling facility necessary for its growing

business. The New Facility, as currently constructed, is not usable for empirical's business. A

crucial component of this is the failure of Swisslog to provide a functioning System. It has now

been more than a year and a halfsince the New Facility was to be completed pursuant to the terms

ofthe GMS Contract.

       25.     To date, Swisslog has entirely failed to achieve satisfactory testing results for the

System, and thereby failed to achieve provisional acceptance or taking-over under the Base

Contract between Primus and Swisslog. The System as of today is incapable of performing as

specified and of providing empirical with service free ofdefect as required and expressly promised

by Primus and Swisslog. Swisslog's failures include, but are not limited to:

               a.     Swisslog's failure to demonstrate the execution ofsending raw materials for
                      one production order for one production line;

               b.     Swisslog's failure to execute an entire empirical production schedule
                      delivered to one production line;
8:19-cv-00457-RFR-CRZ  DocDoc
   8:19-cv-00457-RFR-CRZ   # 20
                              # 1Filed: 01/07/20
                                   Filed: 10/18/19Page
                                                   Page467of
                                                           of275
                                                              51 --Page
                                                                   PageID
                                                                        ID##7247




            c.    Swisslog's failure to execute an entire empirical production schedule
                  delivered to multiple production lines;

            d.    Swisslog's failure to execute one single-SKU sales order on a one-stop
                  shipment;

            e.    Swisslog's failure to execute one multi-SKU sales order on a one-stop
                  shipment;

           f.     Swisslog's failure to execute one multi-stop shipment with multiple sales
                  orders containing multiple SKUs;

            g.    Swisslog's failure to execute a full-days' worth of sales orders;

            h.    Swisslog's failure to induct and/or retrieve one load of ground beef using
                  ASN receiving into the System;

           i.     Swisslog's failure to induct and retrieve full-pallet quantities of blast-freeze
                  product;

           j.     Swisslog's failure to induct and retrieve full-pallet quantities of KC Steak
                  boxes without data errors;

           k.     Swisslog's failure to induct and retrieve full-pallet quantities of taco meat,
                  including failing to put the pallet on the conveyor to go to the cranes;

            1.    Swisslog's failure to retrieve full-pallet quantities of finished steak boxes
                  without data errors and crane errors;

            m.    Swisslog's failure to induct one load of finished primals;

           n.     Swisslog's failure to execute certain inventory adjustments, including the
                  ability to split case for sample order;

           o.     Swisslog's failure to execute a hard hold and hold release for pallets in the
                  System;

            p.    Swisslog's failure to execute a grade update for cooked and ground beef
                  inventory;

           q.     Swisslog's failure to correct UFOs from the induction process;

           r.     Swisslog's failure to execute a full-days' worth of quality assurance and/or
                  operational support orders; and

           s.     Swisslog's failure to execute error recovery trials.
8:19-cv-00457-RFR-CRZ  DocDoc
   8:19-cv-00457-RFR-CRZ   # 20
                              # 1Filed: 01/07/20
                                   Filed: 10/18/19Page
                                                   Page478of
                                                           of275
                                                              51 --Page
                                                                   PageID
                                                                        ID##8248




       26.     Primus has acknowledged in writing to empirical that Swisslog failed to obtain Go

Live Takeover/Provisional Acceptance for Operational Use.

       27.     Primus's subcontractor Swisslog failed to meet the PAC requirements of the Base

Contract between Primus and Swisslog.

       28.     Primus's subcontractor Swisslog was unable to establish demonstrable

performance ofthe system as required by the Base Contract.

       29.     Primus breached the QMS Contract when its subcontractor Swisslog was unable to

deliver the System required by the GMS Contract and Base Contract.

       30.     These material breaches were raised to Primus and Swisslog on a number of

occasions, resulting in a Change Order amending the GMS Contract dated May 4, 2018. In

addition, empirical notified Primus and Swisslog of additional failures and failure to achieve

Provisional Acceptance and Operational Use ofthe New Facility and empirical's desire to receive

assurances that the Work would be completed. Primus and Swisslog were given multiple

opportunities to correct and complete the work. Yet despite additional time, Swisslog failed to

provide sufficient and qualified personnel and the necessary resources to completely operationalize

the entire System.

       31.     On July 5, 2019, empirical provided Primus and Swisslog with another notice of

empirical's significant concerns regarding Primus's ability to complete the GMS Contract and

Swisslog's ability to complete its scope of work under the Base Contract. Despite empirical's

repeated attempts to convey its concerns, and its devotion of significant empirical resources to

attempt to bring the project to completion. Primus and Swisslog have continually failed to

complete the New Facility.
8:19-cv-00457-RFR-CRZ  DocDoc
   8:19-cv-00457-RFR-CRZ   # 20
                              # 1Filed: 01/07/20
                                   Filed: 10/18/19Page
                                                   Page489of
                                                           of275
                                                              51 --Page
                                                                   PageID
                                                                        ID##9249




       32.     Primus and Swisslog proposed vague and abstract plans to finish the New Facility.

While empirical considered these proposals, it determined that none of them provided the

confidence empirical needed that it would result in a functional New Facility.

       33.     Primus failed to supply enough properly skilled workmen to complete the Work as

required by the GMS Contract.

       34.     Primus failed to obtain substantial completion ofthe Work as required by the GMS

Contract.


       35.     Swisslog failed to complete the scope of work required by the Base Contract it had

with Primus.


       36.     Primus owes empirical $1,000,000.00 in liquidated damages.

       37.     Before or during the term of the GMS Contract, Primus lost faith in Swisslog's

ability to fulfill its obligations under the GMS Contract and Base Contract. However,Primus did

not voice its concerns about Swisslog to empirical. This caused empirical to accrue additional

damages that could have been avoided if Primus had informed empirical about its concerns with

Swisslog earlier.

       38.     On August 8,2019, empirical terminated the GMS Contract with Primus.

       39.     empirical is now forced to spend a significant amount of money to complete the

construction ofthe New Facility in the condition and manner as promised under the GMS Contract,

and that Primus failed to deliver.


       40.     Primus's actions constitute material breaches of the GMS Contract.

       41.     With this action, empirical seeks an award of the damages caused by Primus's

breaches of the GMS Contract, including but not limited to costs associated with hiring a new

contractor to construct the New Facility.
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page49
                                                      10of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##10
                                                                          250




                                            COUNT 1
                                   BREACH OF CONTRACT


        42.     empirical re-alleges and incorporates by reference paragraphs 1 to 41 as iffully set

forth herein.


        43.     empirical and Primus entered into the GMS Contract.

        44.     The GMS Contract is a valid and enforceable contract which, among other things,

required Primus to design and construct a functioning New Facility to empirical's specifications.

        45.     Primus failed to perform its work timely and diligently.

        46.     empirical performed all conditions precedent and substantially performed its duties

under the GMS Contract or was excused from other conditions precedent due to Primus's material

breaches ofthe GMS Contract.

        47.     empirical complied with all of its obligations pursuant to the GMS Contract by,

among other things, making substantial payments to Primus for its work and the work of its

subcontractors, including Swisslog.

        48.     Primus materially breached the GMS Contract in one or more of the following

ways:


                       Failing to prosecute the Work in a good and workmanlike manner;

                       Failing to prosecute the Work under the GMS Contract in a timely manner;

                       Failing to have the appropriate capabilit>', experience, expertise and means

                       required to perform its scope of work under the GMS Contract;

                       Failing to construct a functioning New Facility for empirical;

                       Hiring a subcontractor, Swisslog, that failed to provide a functional crane

                       system or operating system for the New Facility; and/or

                       Failing to meet the scheduled completion date.



                                                 10
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page50
                                                      11of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##11
                                                                          251




       49.      empirical has suffered substantial damages as a direct and proximate result of

Primus's material breach of the GMS Contract. Among other things, empirical has incurred

significant costs related to finding an appropriate solution to get the New Facility constructed as it

intended under the GMS Contract.

       50.      empirical is entitled to recover liquidated damages in the amount of$1,000,000.00

as a result ofPrimus's failure to timely complete the Work.

       51.      empirical has been and will continue to be damaged in an amount to be established

at trial as a result ofPrimus's breach ofthe GMS Contract.


                             COUNT 2
  BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING

       52.      empirical re-alleges and incorporates by reference paragraphs 1 to 41 as if fully set

forth herein.


       53.      The GMS Contract is a binding contract supported by consideration.

       54.      empirical has performed under the GMS Contract, and justifiably expected that

Primus would comply with its terms, including Paragraphs 1 and 6.

       55.      Primus's bad faith conduct in failing to deliver a functioning New Facility and in

hiring Swisslog when it was unable to deliver a functioning crane system or operating system has

deprived empirical of the benefits of the GMS Contract, in violation of the implied covenant of

good faith and fair dealing.

       56.      As a direct and proximate result of Primus's material breaches, empirical has

suffered and will continue to suffer harm and monetary damages.




                                                  II
 8:19-cv-00457-RFR-CRZ
   8:19-cv-00457-RFR-CRZDoc
                         Doc# 20
                              # 1 Filed:
                                  Filed:01/07/20
                                         10/18/19 Page
                                                  Page51
                                                       12of
                                                          of275
                                                             51 --Page
                                                                  PageID
                                                                       ID##12
                                                                           252




                                                 COUNT 3
                                     UNJUST ENRICHMENT


        57.     empirical re-alleges and incorporates by reference paragraphs 1 to 56 as if fully set

forth herein.


        58.     Primus has been paid under the QMS Contract upwards of $33,342,253.61 by

empirical, yet Primus has failed to deliver a functioning New Facility.

        59.     As a result. Primus has been unjustly enriched in an amount to be determined at

trial, plus ongoing interest, costs, and fees.

                                                 COUNT 4
                                   BREACH OF WARRANTY


       60.      empirical re-alleges and incorporates by reference paragraphs 1 to 41 as if fully set

forth herein.

       61.      Pursuant to Paragraph 6 of the GMS Contract, Primus warranted that "all Work

done under this Contract shall be free offaulty materials and workmanship and agrees immediately

upon discovery [of] such faulty materials or workmanship, or receiving notification from

[empirical], to remedy, repair or replace all defects or imperfections which may appear as a result

of faulty materials or workmanship, at any time, or from time to time, during a period beginning

with commencement ofconstruction ofthe Work and ending twelve months after the construction

of the Work has been substantially completed." Exhibit 1 at ^ 6. Primus further warranted that

"[t]he foregoing warranty of[Primus] applies to the remedy, repair or replacement of defects or

imperfections which may appear as a result of faulty designs prepared by [Primus] and/or by any

party retained by, through or under [Primus] in connection with the design ofthe Work." Id.




                                                   12
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page52
                                                      13of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##13
                                                                          253




        62.     Primus breached the warranty contained in Paragraph 6 by, among other things,

failing to deliver a usable New Facility and in a workmanlike manner consistent with the QMS

Contract.


        63.     As a proximate result of Primus's breach, empirical has suffered damage in an

amount to be proven at trial, but not limited to, the cost of repairing and/or replacing the New

Facility, plus interest, costs, and fees.

        WHEREFORE,Plaintiff empirical prays forjudgment against Primus as follows:

                a.      A judgment awarding damages to empirical in an amount to be proven at

                        trial as well as pre- and post-judgment interest at the maximum rate allowed

                        by law;

                b.      An award of such other and further relief as the Court deems just and

                        appropriate under the circumstances.

                                  DEMAND FOR JURY TRIAL

        64.     empirical hereby demands trial by jury on all claims so triable.

        65.     Pursuant to U.S. District Court of Nebraska Local Rule 40.1(b), empirical requests

the trial be held in Omaha, Nebraska.




                                                 13
 8:19-cv-00457-RFR-CRZ
   8:19-cv-00457-RFR-CRZDoc
                         Doc# 20
                              # 1 Filed:
                                  Filed:01/07/20
                                         10/18/19 Page
                                                  Page53
                                                       14of
                                                          of275
                                                             51 --Page
                                                                  PageID
                                                                       ID##14
                                                                           254




 Dated this         day of October 2019.

                                           EMPIRICAL FOODS. INC., Plaintiff


                                                            0^      h/MAKL
                                                    iniel Weidner. #23738
                                                John V. Matson. #25278
                                                K.OLEY JESSEN P.C.. L.L.O.
                                                One Pacific Place. Suite 800
                                                1125 South 103rd Street
                                                Omaha,NE 68124-1079
                                                (402)390-9500
                                                (402)390-9005 (facsimile)
                                                danieI.weidner@koleyjessen.com
                                                John.matson@koleyjessen.com

                                                J. Erik Connolly (/?;•« hac vice pending)
                                                Nicole E. Wrigley (jyro hac vice pending)
                                                Kathryn E. Clausing (pro hac vice pending)
                                                BENESCH. FRIEDLANDER. COPLAN &
                                                ARONOFF. LLP
                                                71 South Wacker Drive. Suite 1600
                                                Chicago. IL 60606
                                                (312)212-4949
                                                (312) 767-9192 (facsimile)
                                                econnolly@beneschlaw.com
                                                nwrigley@beneschlaw.com
                                                kclausing@beneschlaw.com

                                                Allorneys for Plaintiff




4836-8 M0-202'J.6




                                           14
 8:19-cv-00457-RFR-CRZ
   8:19-cv-00457-RFR-CRZDoc
                         Doc# 20
                              # 1 Filed:
                                  Filed:01/07/20
                                         10/18/19 Page
                                                  Page54
                                                       15of
                                                          of275
                                                             51 --Page
                                                                  PageID
                                                                       ID##15
                                                                           255




                    GUARANTEED MAXIMUM SUM CONTRACT




                          dated as of September 2, 2016



                                 by and between



                             BEEF PRODUCTS,INC.



                                      and




                            PRIMUS BUILDERS,INC.




4815-6275-5890.4                                                    EXHIBIT 1
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page55
                                                      16of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##16
                                                                          256



                                       TABLE OF CONTENTS


                                                                                   Page


1.      Duties and Status of Builder                                                   1
2.      Work, Guaranteed Maximum Sum,Time of Completion                               1
3.      Savings and Cost of the Work                                                  3
4.      Progress Payments                                                             5
5.      Final Payment                                                                 6
6.      Correction of Work; Warranty                                                  7
7.      Permits and Regulations                                                       7
8.      Protection of Persons and Property                                            8
9.      Inspection of Work                                                            8
10.     Supervision                                                                   9
11.     Changes in the Work                                                           9
12.     Allowances and Claims                                                         10
13.     Subcontractors                                                                11
14.     Mutual Responsibility of Contractors                                          12
15.     Separate Contracts                                                            12
16.     Use of Premises                                                               12
17.     Cleaning Up                                                                   12
18.     Site Representations                                                          12
19.     Concealed, Unknown and/or Unforseeable Conditions                             13
20.     Title to Work                                                                 13
21.     Liability of Builder; Liquidated Damages                                      13
22.     Waiver of Breach                                                              13
23.     Insurance                                                                     14
24.     Accounting Records                                                            16
25.     Contract Documents                                                            16
26.     Right of Owner to Terminate Contract                                          16
27.     Right of Builder to Stop Work or Terminate Contract                           17
28.     Contract Modifications                                                        17
29.     Notices                                                                       18
30.     Assignment                                                                    18
31.     Headings                                                                      18
32.     Applicable Law                                                                18
33.     Succession of Rights and Obligations                                          18
34.     Additional Documents                                                          18


Exhibit "A"     Plans, Specifications and Automation Documents
Exhibit "B"     SwissLog Contract Documents
Exhibit"C       Location of New Facility
Exhibit"D"      Design Services
Exhibit "E"     Construction Schedule
Exhibit "F"     Cost of Work
Exhibit"G"      Form of Partial Waiver of Lien and Indemnity Agreement
Exhibit"H"      Final Form of Partial Waiver of Lien and Indemnity Agreement
Exhibit "1"     Form of Warranty



 4815-6275-5890.4                              -j-


                                                                               EXHIBIT 1
 8:19-cv-00457-RFR-CRZ
   8:19-cv-00457-RFR-CRZDoc
                         Doc# 20
                              # 1 Filed:
                                  Filed:01/07/20
                                         10/18/19 Page
                                                  Page56
                                                       17of
                                                          of275
                                                             51 --Page
                                                                  PageID
                                                                       ID##17
                                                                           257




                            GUARANTEED MAXIMUM SUM CONTRACT

         THIS GUARANTEED MAXIMUM SUM CONTRACT (the "Contract") is made as of the
2nd day of September 2016, by and between Beef Products, Inc. (hereinafter referred to as
"Owner"), a corporation organized under the laws of the State of South Dakota with a principal
 place of business at 891 Two Rivers Drive, Dakota Dunes, SD 57049, and Primus Builders, Inc.
(hereinafter referred to as "Builder"), a corporation organized under the laws of the State of
Georgia with a principal place of business at 8294 Highway 92, Suite 210, Woodstock, Georgia
30189.

        WHEREAS, Owner owns and operates a meat packing facility consisting of various
Intake facilities, slaughter areas, processing facilities, refrigeration and freezer facilities, shipping
areas and other Improvements necessary for the operation of Owner's full-service processing
plant(the "Current Facility");

        WHEREAS, Owner desires to expand the Current Facility by adding a freezer building
(with rack supported structure) and a cooler building (with non-structural racking)(collectively,
the "New Facility");

         WHEREAS, Builder is experienced In the design and construction of the type of New
Facility desired by Owner and has submitted to Owner a certain proposal to perform said design
and construction work, ail as more fully set forth hereinbeiow;

        WHEREAS, Builder has entered Into an agreement with Swisslog Logistic, Incorporated,
a Virginia corporation, with its principal address at 161 Enterprise Drive, Newport News, Virginia
23603(hereinafter referred to as "Swisslog"), whereby Builder shall utilize Swisslog for Installing
certain equipment in the New Facility; and

         WHEREAS, Owner desires to engage Builder to construct the New Facility, all in
accordance with the terms set forth In this Contract, and Builder desires to construct the New
Facility for Owner, all In accordance with the terms of this Contract.

         NOW, THEREFORE, In consideration of the above recitals and the agreements and
covenants hereinafter contained. Owner and Builder agree as follows:

         1.       Duties and Status of Builder. Builder accepts the contractual relationship
established between Builder and Owner by this Contract, and Builder covenants with Owner to
fumlsh reasonable skiii and judgment in furthering the Interests of Owner to buiid the New
Facility, all In accordance with the Plans and Specifications(as defined herein). Builder agrees
to fumlsh efficient business administration and superintendence and to use reasonable efforts at
all times to cause the Work (as defined herein) to be performed In a sound, expeditious and
economical manner consistent with the Interests of Owner.

        2.         Work. Guaranteed Maximum Sum. Time of Completion.

                   a.    Work. The term "Work" as used herein shall mean the construction of the
        New Faciiity, aii In accordance with the plans and specifications set forth on Exhibit"A"
        attached hereto (the "Plans and Specifications")and made a part hereof. The Work shall
        Include all labor necessary to produce the design and construction required by the
        Contract Documents (as defined in Paragraph 25) and all materials and equipment
        Incorporated or to be incorporated in such design and construction of the New Faciiity.
        The New Faciiity described in the Plans and Specifications is or Is to be located at the


481S-627S-5890.4
                                                                                           EXHIBIT 1
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page57
                                                      18of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##18
                                                                          258




        north end of the Current Facility, aii as shown on Exhibit "C" attached hereto. Unless
        othenvise expressly stipulated, Builder shall, in accordance with the Contract
        Documents, perform all Work and pay for all materials, labor, tools and equipment
        necessary for the proper execution and completion of the Work.

                Builder has retained Primus Design Services, LLC (hereinafter referred to as
        "Engineer")to perform the design services required to build the New Facility as described
        in this Contract, and it is specifically understood and agreed that the Guaranteed
        Maximum Sum, as hereinafter defined, includes all fees payable by Builder to Engineer
        for design services required to be performed to build said New Facility. Design fees
        payable to Engineer are $430,746. Builder has also retained Swisslog to perform the
        design and construction of the automated components, the cranes, the racking and
        associated support for a complete operation system to be installed in the New Facility,
        and it is specifically understood and agreed that the Guaranteed Maximum Sum includes
        all fees payable by Builder to Swisslog. The fees payable to Swisslog are $14,200,000,
        all as set forth and described in the Swisslog contract documents listed on Exhibit "B"
        attached hereto.

               As used herein the term "subcontractor" shall mean any party who has a direct
        contract with Builder to perform any of the Work, including without limitation Engineer;
        Primus Panels Division, and Swisslog, and it is specificaiiy understood and agreed that
        Builder shall be responsible for the acts and omissions of all parties retained by, through
        or under Builder in connection with the design and construction of the Work.

                Unless othenA/ise specified, all materials incorporated into the Work shall be new
        and both workmanship and materials incorporated into the Work shall be of first class
        quality. Builder shall, if requested by Owner,fumish satisfactory evidence as to the kind
        and quality of materials incorporated into the Work.

                b.      Guaranteed Maximum Sum. Builder agrees that the maximum sum that
        Owner shall be obligated to pay to Builder for the performance hereunder of the Work is
        thirty three million eight hundred ninety nine thousand seven hundred eighty dollars
        ($33,845,991), as such sum shall be increased or decreased as set forth herein (said
        sum as so increased or decreased hereinafter referred to as the "Guaranteed Maximum
        Sum"), and it is specifically understood and agreed that Owner shall pay to Builder for the
        performance hereunder of the Work the Guaranteed Maximum Sum less any savings as
        set forth in Paragraph 3.

                c.     Time of Completion. Builder has prior to the date hereof proceeded with
        the design services required to build the New Facility described in Exhibit "D" and Builder
        shall complete said design services and proceed with the construction of the Work with
        due diligence, due regard being given to interruptions resulting from any cause beyond
        the reasonable control of Builder, and Builder agrees to substantially complete the
        construction of all of the Work required hereunder to be performed by Builder on or
        before December 13, 2017, as said date may be extended for such periods of time as
        Builder is prevented from proceeding with or completing the Work for any cause beyond
        the reasonable control of Builder or not reasonably foreseen by Builder.

               A schedule setting forth the expected dates for commencement and completion
        of each of the various stages of the design and construction of the Work required to build
        the New Facility described in this Contract is annexed hereto as Exhibit "E" and made a
        part hereof (the "Construction Schedule"). In the event that Builder determines, at any


4815-6275-5890.4                                -2-
                                                                                      EXHIBIT 1
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page58
                                                      19of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##19
                                                                          259




        time, that the Constaiction Schedule, in the aggregate, will be delayed by more than one
        (1)week. Builder shall provide prompt written notice of the same to Owner, along with an
        explanation for any such delays. Similarly, in the event that the Construction Schedule is
        accelerated. Builder shall notify Owner in writing of any anticipated changes to such
         Construction Schedule. In either such case, the Construction Schedule shall be updated
        by Builder as necessary, and revisions in said schedule shall be furnished to Owner,
        Engineer and Swisslog, it being specifically understood and agreed that Owner shall be
        entitled to rely upon and shall utilize said Construction Schedule as said Construction
        Schedule is revised from time to time to determine final dates upon which to make
        decisions Owner must make with respect to the Work.

                   In the event that the performance and/or completion of the Work is delayed at any
        time by any act or omission of Owner or of any employees, agents or tenants of Owner,
        by any separate contractor employed by Owner, by changes or alterations In the Work
        not caused by any fault or omission of Builder, by strikes, by lockouts, by fire, by
        embargoes, by windstorm, by flood, by earthquake, by acts of war, by changes in public
        laws, regulations or ordinances enacted after the date of execution of this Contract, by
        acts of public officials not caused by any fault or omission of Builder, by an inability to
        obtain materials or equipment not caused by any fault or omission of Builder, by
        concealed, unknown and^r unforeseeable conditions as described in Paragraph 19 or
        by any other cause beyond the reasonable control of or not reasonably foreseeable by.
        Builder, the aforesaid date for substantial completion of construction of the Work shall be
        extended for a reasonable period as a consequence of such delay.

               The terms "substantial completion", "substantially complete" and "substantially
        completed" as used herein shall mean completed in such fashion as to enable Owner,
        upon performance of any separate work to be done by Owner, to take possession of the
        New Facility described in this Contract and to commence operations therein with minimal
        interference from either Builder or any party retained by, through or under Builder in
        connection with the design or construction of the Work and that the design and
        construction of the Work is completed except for so-called punch list items of a minor
        nature. The terms "full completion" and "fully completed" as used herein shall mean that
        the Work, including punch list items, has been completed in accordance with the
        Contract Documents.

       3.      Savings and Cost of the Work. In the event that the sum of the Cost of the Work,
as hereinafter defined, and Builder's Fee, as hereinafter defined, is less than the Guaranteed
Maximum Sum, as finally adjusted, ninety percent(90%)of the difference shall be deemed to be
a savings hereunder, and ten percent (10%) shall be paid to Builder as a bonus for creating
such savings. Any said savings shall be determined at the time of final payment hereunder and
shall decrease the Guaranteed Maximum Sum payable hereunder by Owner to Builder as set
forth in Paragraph 2(b), it being specifically understood and agreed that, if and to the extent that
any said savings shall exceed such final payment such excess shall be paid promptly by Builder
to Owner.

       The term "Cost of the Work" as used herein shall mean costs reasonably and necessarily
incurred in the proper performance of the Work and paid or to be paid by Builder. Such costs
shall be at rates not higher than the standard paid in the locality of the Work, except with the
consent of Owner, and shall include the items set forth hereinbelow in items(a)through (p):




4815-6275-5890.4                                  -3-
                                                                                       EXHIBIT 1
 8:19-cv-00457-RFR-CRZ
   8:19-cv-00457-RFR-CRZDoc
                         Doc# 20
                              # 1 Filed:
                                  Filed:01/07/20
                                         10/18/19 Page
                                                  Page59
                                                       20of
                                                          of275
                                                             51 --Page
                                                                  PageID
                                                                       ID##20
                                                                           260




               a.     compensation paid for labor In the direct employ of Builder in the
         performance of the Work, Including such welfare or other benefits, If any, as may be
         payable with respect thereto;

                 b.     compensation of employees of Builder working on the project and/or when
         stationed at the field office In whatever capacity employed. It being specifically
         understood and agreed that employees of Builder, Including the general managers,
         project executives, program managers and the project manager of Builder, engaged In
         planning, estimating, programming, scheduling, purchasing, managing, administering or
         accounting for the Work or In expediting the production or transportation of materials or
         equipment Incorporated Into the Work shall be considered as a cost of work and their
         compensation paid for;

                   c.     cost of contributions, assessments or taxes for such Items as
         unemployment compensation and social security Insofar as such cost Is based on
         compensation or other remuneration paid to employees of Builder Included In the Cost of
        the Work;

                 d.     reasonable transportation, traveling, meal and hotel expenses of Builder
         or of the employees of Builder Incurred In discharging duties connected with the Work;

                e.      cost of all materials, supplies and equipment Incorporated into the Work,
         Including reasonable costs of transportation thereof;

               f.     expenses Incurred pursuant to this Contract by Builder In respect to
        subcontractors, materialmen and/or other parties retained by, through or under Builder
        for Work required to be perfomied to design or construct the New Facility described In
        this Contract;

               g.     cost. Including transportation and maintenance, of all materials, supplies,
        equipment, temporary facilities and hand tools which are not owned by workmen and
        which are consumed In the performance of the Work, and cost less salvage value In
        respect to such Items which are used but not consumed and which remain the property
        of the Builder;

                h.      rental charges of all necessary machinery and equipment, exclusive of
        hand tools, used at the site of the Work, whether rented from Builder or others. Including
        Installation, minor repairs and replacements, dismantling, removal, transportation and
        delivery costs thereof, at rental charges consistent with those prevailing In the area of the
        Work;

               I.      the cost of liability Insurance that Builder Is required hereunder to
        purchase and/or maintain In order to carry out the Work and the additional cost of all
        builders risk Insurance If Owner has requested Is Included, bonds, guarantees and/or
        warranties which Builder Is required hereunder to obtain In connection with the design
        and/or construction of the Work; provided, however. In no event shall such liability
        Insurance costs exceed 0.55% of the costs of the Work;

                j.     sales, use or similar taxes related to the Work and for which Builder is
        liable Imposed by any govemmental authority;




4815-6275-5890.4                                -4-
                                                                                        EXHIBIT 1
 8:19-cv-00457-RFR-CRZ
   8:19-cv-00457-RFR-CRZDoc
                         Doc# 20
                              # 1 Filed:
                                  Filed:01/07/20
                                         10/18/19 Page
                                                  Page60
                                                       21of
                                                          of275
                                                             51 --Page
                                                                  PageID
                                                                       ID##21
                                                                           261




                   k.    overhead allocations of 1.15% of the cost of work are Included for home
         office support personnel working on the project;

                I.     permit fees, royalties, damages for Infringement of patents and costs of
         defending suits therefor and deposits lost for causes other than the negligence of
         Builder;

                 m.     expenses of reconstruction and/or costs to replace and/or repair damaged
         soils, materials and/or supplies provided that Builder is not compensated for such
         expenses and/or costs by insurance or otherwise and that such expenses and/or costs
         have resulted from causes other than the fault or omission of Builder, it being specifically
         understood and agreed that such expenses and/or costs shall include costs incurred as
        a result of any act or neglect of Owner or of any employee, agent or tenant of Owner,any
        act or neglect of any separate contractor employed by Owner and/or any casualty or so-
        called "war-risk";

                   n.    cost of removal of all debris;

               0.     cost incurred due to an emergency affecting the safety of persons and
        property, uniess such emergency was caused by Buiider not following the applicable
        laws, rules or regulations applicable to the construction site for the New Facility in
        performance of the Work; and

               p.     other costs incurred in the performance of the Work if and to the extent
        such costs are approved in writing by Owner.

        Each item set forth above for the Costs of Work is further delineated on Exhibit "F"
        attached hereto.

                   Except as otherwise provided herein, the term "Cost of the Work" shall not
        include any of the items set forth hereinbeiow in items(q)through (t):

                q.      salaries or other compensation of the marketing executives, general
         managers or auditors of Buiider at the principal office or branch offices of Builder, along
         with any other salaries or compensation of other employees, officers or agents of Buiider
         unless specifically set forth in items(a)through (p)above;

                r.       expenses of the principal or branch offices of Builder other than the field
        office at the site of the Work;

                s.     any part of the capital expenses of Buiider, including interest on capital of
         Builder employed for the Work; and

               t.    general administrative or other indirect overhead expenses of any kind,
        except as may be expressly included hereinabove in items a through p.

        The term "Builder's Fee" as used herein shall mean an amount equal to four percent
(4%)of the Cost of the Work (excluding Swisslog), as finally adjusted, including without limitation
any Cost of the Work attributable to any change in the Work. The Builder's Fee for Swisslog
costs is two percent(2%).




4815-6275-5890.4                                  -5-
                                                                                        EXHIBIT 1
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page61
                                                      22of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##22
                                                                          262




         All cash discounts received by Builder shall accrue for the benefit of Owner as a credit
against the Cost of the Work. All trade discounts, rebates and refunds and all returns from the
sale of surplus materials and equipment shall accrue to Owner as a credit against the Cost of
the Work, and Builder shall secure such discounts, rebates, refunds and retums if and to the
extent commercially available.

        4.    Progress Pavments. Progress payments shall be made by Owner to Builder upon
receipt by Owner of an application for payment therefor, as follows:

                 a.     Except as otherwise provided in this Paragraph 4 as to Swisslog, Builder
         shall submit to Owner on or about the fifth day of each month an application for payment
         covering all labor, materials and other Work furnished during the preceding month,
         including a reasonable portion of Builder's Fee eamed as a result of the performance of
         such Work, based upon the schedule of values of the various parts of the Work annexed
         hereto as Exhibit "F" and made a part hereof. Except for any items objected to by Owner
         in accordance with Paragraph 4(d) below, ninety-five percent(95%)of all Work included
         in any such application for payment and attributable to construction performed by
         subcontractors retained by Builder, and one hundred percent (100%) of all other Work
         included in any such application for payment, shall be paid to Builder within twenty(20)
         days after the receipt of any such application for payment by Owner.

                b.      Builder shall certify as to the actual cost Incurred by Builder for labor,
         materials and other Work included in any application for payment under this Contract.

                   c.   Owner shall have the right to require, as a condition precedent to the
         obligation of Owner to make any progress payment hereunder, satisfactory evidence.
         Including without limitation copies of bills, invoices, receipts, releases or waivers of lien,
         reflecting the proper payment by Builder of all indebtedness Incurred for labor, materials
        and other Work the cost of which has been included in any application for payment
        submitted hereunder and paid by Owner. Further, Owner shall have the right to require,
        as a condition precedent to the obligation of Owner to make any progress payment
        hereunder, a waiver of liens and indemnity agreement Issued by Builder In form and
        substance substantially identical to the Partial Waiver of Liens and Indemnity Agreement
        annexed hereto and made a part hereof as Exhibit "G" or in such other form as may be
        required by Owner's lender and/or any title company Involved In confirming Hen waivers
        and making payments from Owner to Builder.

                 d.    All applications for payment under this Contract, including the application
        for final payment, shall be subject to the approval of Owner and/or, if required by Owner,
        to the approval of Owner's representatives. Owner shall cause all applications for
        payment under this Contract, including the application for final payment, which such
        applications for payment are reasonably in accordance with the Contract Documents to
        be approved by Owner and, if required by Owner, to be approved by Owner's
        representatives forthwith upon receipt thereof by Owner, it being specifically understood
        and agreed that Owner and Owner's representatives shall not be entitled to withhold any
        approval of any application for payment under this Contract if such application for
        payment is reasonably in accordance with the Contract Documents and payment of the
        amount shown In such application for payment is due to Builder pursuant to the terms
        and provisions of this Contract. To the extent Owner does not agree with any portion of
        Work and/or fees charged for such Work in an application for payment. Owner may
        withhold such portion and make written objection to Builder with regard to the same.



4815-6275-5890.4                                  -6-
                                                                                          EXHIBIT 1
 8:19-cv-00457-RFR-CRZ
   8:19-cv-00457-RFR-CRZDoc
                         Doc# 20
                              # 1 Filed:
                                  Filed:01/07/20
                                         10/18/19 Page
                                                  Page62
                                                       23of
                                                          of275
                                                             51 --Page
                                                                  PageID
                                                                       ID##23
                                                                           263




         Builder and Owner shall then work In good faith to resolve any issues with regard to the
         portion of Work questioned by Owner with regard to the payment request.

               e.    A schedule of values of the various parts of the Work aggregating the
         Guaranteed Maximum Sum Is annexed hereto as Exhibit "F" and made a part hereof,
         and It Is specifically understood and agreed that Builder shall use said schedule In
         calculating the amount of any progress payment required to be made by Owner In
         accordance with this Paragraph 4 except with respect to payment requests submitted by
         Swisslog.

                f.    As an exception to other payment procedures set forth in this Paragraph
         4, amounts to be paid to Swisslog shall be handled as set forth In this subparagraph.
         Swisslog will Invoice Builder upon achievement of certain milestones and amounts as set
        forth in the Swisslog Base Contract dated July 9, 2016, paragraph 11 and the schedule
        therein. Builder will forward to Owner all Swisslog Invoices and Owner shall pay to
        Builder via wire transfer the entire Invoice amount plus Builder's corresponding fee, as
        specified elsewhere In this Contract, no later than three business days prior to the end of
        the time when payment to Swisslog Is due as specified In paragraph 11 of the Swisslog
        Base Contract. Retalnage that may othenvlse apply to payment to be made to Builder
        shall not apply as to amounts Invoiced by Swisslog.

         5.      Final Pavment. Builder shall submit to Owner a final application for payment
Immediately after substantial completion of construction of the Work. Except as otherwise
provided In this Paragraph 5 as to Swisslog, final payment Is due and payable by Owner within
forty-five (45) days after substantial completion of construction of the Work In accordance with
the Contract Documents unless Builder has failed to fully complete the Work within such
forty-five(45)day period, in which case final payment shall be due and payable by Owner in two
Installments, the first Installment being equal to such final payment less an amount equivalent to
150% of the value of any uncompleted Work and being due and payable by Owner upon the
expiration of such forty-five (45) day period, and the second Installment being equal to the
balance of such final payment and being due and payable by Owner promptly upon full
completion of construction of the Work.

       Except as to final payment to Swisslog, Owner shall have the right to require, as a
condition precedent to the obligation of Owner to make final payment hereunder, satisfactory
evidence. Including without limitation copies of bills. Invoices, receipts, releases or waivers of
lien, reflecting the proper payment by Builder of all Indebtedness incurred for labor, materials
and other Work the cost of which has been included In any application for payment submitted
hereunder and paid by Owner. Further, Owner shall have the right to require, as a condition
precedent to the obligation of Owner to make final payment hereunder, a waiver of liens and
Indemnity agreement Issued by Builder In form and substance substantially Identical to the Final
Waiver of Liens and Indemnify Agreement annexed hereto and made a part hereof as Exhibit
"H."

        Upon receipt of Invoice from Swisslog upon the occurrence of Provisional Acceptance or
start of beneficial use by Owner of the systems fumlshed by Swisslog as set forth In the
Swisslog Base Contract dated July 9, 2016, Builder shall forward such Invoice to Owner. Owner
shall make payment to Builder for the entire amount of Swisslog's invoice plus Builder's fee as
specified elsewhere In this Contract, no later than three business days prior to the end of the
time when payment to Swisslog is due as specified In paragraph 11 of the Swisslog Base
Contract. Final payment to Swisslog shall be treated and made as separate from other
conditions of final payment to Builder as set forth elsewhere In this Contract.


4815-6275-5890.4                                -7-
                                                                                      EXHIBIT 1
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page63
                                                      24of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##24
                                                                          264




        6.     Correction of Work: Warranty. No payment hereunder by Owner and no
provision in the Contract Documents shall relieve Builder of responsibility for faulty materials or
workmanship incorporated into the Work. Builder warrants that all Work done under this
Contract shall be free of faulty materials and workmanship and agrees, immediately upon
discovery such faulty materials or workmanship, or receiving notification from Owner, to remedy,
repair or replace all defects or imperfections which may appear as a result of faulty materials or
workmanship, at any time, or from time to time, during a period beginning with commencement
of construction of the Work and ending twelve months after the construction of the Work has
been substantially completed. Builder shall provide Owner with a signed warranty in the form
attached hereto as Exhibit "1" after completion of the New Facility (the "Warranty"). The
foregoing warranty of Builder applies to the remedy, repair or replacement of defects or
imperfections which may appear as a result of faulty designs prepared by Builder and/or by any
party retained by, through or under Builder in connection with the design of the Work, but the
foregoing warranty of Builder does not guarantee against damage to or defects In the Work
arising out of or resulting from abuse, lack of normal maintenance and/or improper operation of
the Work by Owner and/or by any agents, employees or tenants of Owner or as a result of
changes or additions to the Work made or done by persons not directly responsible to Builder,
except where such changes or additions are made In accordance with the directions of Builder.
Except as set forth hereinabove or as set forth on Exhibit "1", no guarantee furnished by a party
other than Builder with respect to equipment manufactured or supplied by such party shall
relieve Builder from the obligations of Builder in respect to the foregoing warranty. The warranty
period set forth hereinabove shall not apply to latent defects, and with respect to such defects,
the applicable statute of limitations shall apply.

        7.         Permits and Reoulations. Any building permits necessary for the construction of
the Work and required to be obtained from any govemmental authorities shall be secured and
paid for by Builder, the cost of said permits being included in the Cost of the Work. It shall be
the responsibility of Builder to make certain that the Work complies with all applicable building
codes and ail bulk and dimensional requirements set forth in any applicable zoning ordinances,
provided however that it shall be the responsibility of Owner, and not of Builder and/or Engineer,
to make certain that the New Facility described in this Contract is permitted to be used for the
purpose intended in the zoning district in which said New Facility is situated.

        Builder shall give all notices required by any govemmental authorities in connection with
the performance of the Work and shall comply with all laws, ordinances, rules, regulations and
orders of any govemmental authorities bearing on the performance of the Work. Without in any
way limiting the responsibilities of Builder set forth herein, if Builder observes that any of the
Contract Documents are at variance in any respect with any such laws, ordinances, rules,
regulations or orders. Builder shall promptly notify Owner in writing and any necessary changes
in the Work caused thereby shall t}e adjusted by appropriate modification. If Builder performs
any Work knowing it to be contrary to such laws, ordinances, rules, regulations or orders and
without notice to Owner, Builder shall assume full responsibility therefor and shall bear all costs
attributable thereto.

       8.      Protection of Persons and Prooertv. Builder shall be responsible for initiating,
maintaining, and supervising all safety precautions and programs in connection with the
construction of the Work. Builder shall take reasonable precautions for the safety of, and shall
provide reasonable protection to prevent damage, injury or loss to:

               a.         all employees on the Work and all other persons who may be affected
        thereby:



4815-6275-5890.4                                 -8-
                                                                                      EXHIBIT1
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page64
                                                      25of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##25
                                                                          265




                   b.   all Work and all materials and equipment to be incorporated therein,
        whether in storage on or off the site of the Work, under the care, custody, or control of
        Builder or its subcontractors; and

               c.      other property at the site of the Work or adjacent thereto, including trees,
        shrubs, lawns, walks, pavements, roadways, structures and utilities not designated for
        removal, relocation or replacement in the course of construction.

        Builder shall at all times enforce strict discipline and good order among those performing
the Work and shall not permit any unfit person or anyone not skilled In the task assigned to be
employed on the Work.

        Builder shall comply with all applicable laws, ordinances, rules, regulations and orders of
any governmental authorities having jurisdiction for the safety of persons or property or to protect
them from damage, injury or loss. Builder shall maintain and implement, as required by existing
conditions and progress of the Work, all reasonable safeguards for safety and protection,
including posting danger signs and other wamings against hazards, and shall promulgate and
publish safety regulations pertaining to the Work. Builder shall designate a responsible
employee of Builder stationed at the site of the Work whose duty shall be the prevention of
accidents. Such person shall be the superintendent of Builder unless othenA/ise designated in
writing by Builder to Owner.

        In any emergency affecting the safety of persons or property, Builder shall act at its
discretion to prevent threatened damage, injury or loss. Any additional compensation or
extension of time claimed by Builder on account of any such emergency shall be determined by
mutual agreement between Owner and Builder.

         9.      Inspection of Work. Owner and Owner's representatives shall at all times have
access to the Work wherever it is in preparation or progress, and Builder shall provide proper
facilities for such access and for inspection of the Work.

       if the drawings, the specifications, the timely-given instructions of Owner or any
govemmental authorities shall require any Work to be specially tested or approved. Builder shall
give Owner timely notice of its readiness for inspection and, if the inspection is to be performed
by a party other than Owner, of the date fixed for such inspection. Inspections by Owner shall
be promptly made, and, where practicable, shall be at the source of supply. If any Work
required to be inspected by the drawings, the specifications, the timely-given instructions of
Owner or any govemmental authority should be covered up without the approval or consent of
Owner, It must. If required by Owner, be uncovered for examination at the expense of Builder.

       Re-examination and/or replacement of questioned Work may be ordered by Owner and if
so ordered, the Work shall be uncovered and replaced by Builder. If such Work Is found to be in
accordance with the Contract Documents or if such Work Is not in accordance with the Contract
Documents but such nonconformity has been caused by a party other than Builder or a party
retained by, through or under Builder in connection with the design or construction of the Work,
Owner shall pay the cost of such re-examination and replacement in addition to the Guaranteed
Maximum Sum. If such Work is not In accordance with the Contract Documents, Builder shall
pay the cost of such re-examination and replacement unless such nonconformity in the Work
has been caused by a party other than Builder or a party retained by, through or under Builder in
connection with the design or construction of the Work.




4815-6275-5890.4                                -9-
                                                                                       EXHIBIT 1
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page65
                                                      26of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##26
                                                                          266




         10.       Supervision. Builder shall keep at the New Facility during progress of the Work a
competent project manager and any necessary assistants, all reasonably satisfactory to Owner.
Such project manager shall represent Builder and all directions given by Owner to such project
manager shall be as binding as if given to Builder. Important directions by Owner to Builder shall
be confirmed In writing to Builder. Other directions by Owner to Builder shall be so confirmed
upon written request of Builder in each case.

       Builder shall give efficient supervision to the Work, using reasonable skill and attention,
and shall cause working drawings and specifications pertaining to the Work to be carefully
prepared and promptly submitted to Owner. Following acceptance by Owner of said working
drawings and specifications. Builder shall perform the Work described in said working drawings
and specifications in accordance with Contract Documents. Notwithstanding the foregoing,
Builder may from time to time make minor and insignificant changes In said working drawings
and specifications and perform the Work In accordance with such changed drawings and
specifications without the consent of the Owner, provided that (i) Builder shall provide such
changed drawings and specifications to Owner for review and (ii) any such Work performed by
Builder In accordance with such changed drawings and specifications shall be consistent with
that specifically required to be performed by Builder under the Contract Documents.

      11.   Chances in the Work. Owner, without invalidating this Contract, may order extra
Work or make changes by altering, adding to, or deducting from the Work, the Guaranteed
Maximum Sum, Builder's Fee and the date for substantial completion of construction of the
Work, each set forth hereinabove, being equitably adjusted accordingly. Unless othenwise
specified, all such Work shall be executed under the conditions of this Contract and any claim
for extensions of time caused thereby shall be equitably adjusted at the time of ordering such
change.

       Any change in the Guaranteed Maximum Sum resulting from a change in the Work shall
be determined In one or more of the following ways:

                a.      by mutual acceptance of a lump sum properly Itemized and supported by
        sufficient substantiating data to permit evaluation;

                   b.     by unit prices stated in the Contract Documents or subsequently agreed
        upon;

               c.       by cost to be determined In a manner agreed upon by Owner and Builder
        and by an increase or decrease in the Guaranteed Maximum Sum based upon such cost
        and an adjustment in Builder's Fee consistent with that contemplated by Paragraph 3 In
        the event of a change In Work; or

                   d.     by the method provided hereinbelow in this Paragraph.

       If Owner requests that a change be made in the Work and none of the first three
methods set forth hereinabove in items (a), (b) or (c) for determining any change in the
Guaranteed Maximum Sum resulting from such change in the Work is mutually agreed upon,
then Builder, provided Builder receives a written change order signed by Owner, shall promptly
proceed to cause the change In the Work requested to be performed. The change In the
Guaranteed Maximum Sum shall then be determined on the basis of the sum of any increase
and/or decrease in the Cost of the Work attributable to the change and any increase and/or
decrease in Builder's Fee attributable to the change. In such case, Builder shall keep and
present to Owner an itemized accounting, together with appropriate supporting data, of the Cost


4815-6275-5890.4                                 -10-
                                                                                        EXHIBIT 1
 8:19-cv-00457-RFR-CRZ
   8:19-cv-00457-RFR-CRZDoc
                         Doc# 20
                              # 1 Filed:
                                  Filed:01/07/20
                                         10/18/19 Page
                                                  Page66
                                                       27of
                                                          of275
                                                             51 --Page
                                                                  PageID
                                                                       ID##27
                                                                           267




of the Work attributable to the change. Unless otherwise provided herein, the Cost of the Work
attributable to the change shall Include and be limited to the Cost of the Work directiy
attributable to the change. Pending final determination of the change in the Guaranteed
Maximum Sum, payments on account of the change shall be made based upon an application
for payment covering actual expenditures of Builder attributable to the change. The amount of
credit to be allowed by Builder to Owner for any deletion or change which results in a net
decrease in the Guaranteed Maximum Sum shall be determined on the basis of a reasonable
estimate of the Cost of the Work deieted or changed. When both additions and credits covering
related Work or substitutions are involved in any one change which results in a net increase in
the Guaranteed Maximum Sum, the change in the Guaranteed Maximum Sum shall include an
increase in Builder's Fee computed only upon the basis of the net increase in the Cost of the
Work attributable to the change.

        The Guaranteed Maximum Sum, Builder's Fee and the date for substantial completion of
construction of the Work shall be equitably adjusted in accordance with Paragraph 12 shouid
Builder incur costs of reconstruction and/or costs to replace and/or repair damaged soiis,
materials and/or supplies provided that Builder is not compensated for such expenses and/or
costs by insurance or othenvise and that such costs have resulted from causes other than the
fault or neglect of Builder or anyone for whom Builder may be liable. Such expenses and costs
shall include costs incurred as a result of any act or neglect of Owner or of any employee, agent
or tenant of Owner, any act or neglect of any separate contractor employed by Owner and/or any
casualty or so-called "war risk". In the event that any such reconstruction, replacement and/or
repair is required and Builder is placed in charge thereof. Builder shall be paid for said
reconstruction, replacement and/or repair services and work a reasonable Builder's Fee
consistent with that set forth in Paragraph 3, said Builder's Fee on account of said
reconstruction, replacement and/or repair services and work being payable by Owner to Builder
in addition to the Guaranteed Maximum Sum.

         12.       Allowances and Claims. If Builder claims that any instructions provided by Owner
and/or any act or omission of Owner or of any employee, agent or tenant of Owner involve extra
cost and/or that, in accordance with Paragraph 11, the Guaranteed Maximum Sum should be
increased as a result of Builder having incurred expenses of reconstruction and/or costs to
replace and/or repair damaged soiis, materials and/or supplies, and/or that, in accordance with
Paragraph 19, concealed, unknown and/or unforeseeable conditions have been encountered.
Builder shall give written notice and explanation thereof within a reasonable time after the receipt
of such instructions, the occurrence of such act or omission and/or the incurring of such
expenses and/or costs and, provided that such claim is reasonable and supported by clear
evidence, such claim shall be treated as a change in the Work for which the Guaranteed
Maximum Sum, Builder's Fee and the date for substantial completion of construction of the
Work, each set forth hereinabove, shall be equitably adjusted. No such claim shall be valid
unless so made. Notwithstanding the foregoing provisions of this Paragraph 12, Builder
acknowledges and agrees that it shall not incur and pay any additional expenses and/or costs
which fail outside of the Guaranteed Maximum Sum without Owner's prior written consent.

        Builder has included within the Guaranteed Maximum Sum all allowances stated in the
Contract Documents. Items covered by said allowances shall be supplied for such amounts and
by such parties as Owner may direct, but Builder shall not be required to employ any parties
against whom Builder makes a reasonable objection. Unless otherwise expressly provided:

                   a.     said allowances do not include a Builder's Fee attributable to items
        covered by said allowances, but, in determining the Guaranteed Maximum Sum, a



4815-6275-5890.4                                 -11-
                                                                                       EXHIBIT1
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page67
                                                      28of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##28
                                                                          268




        Builder's Fee consistent with that set forth in Paragraph 3 on account of said allowances
        has been included in the Guaranteed Maximum Sum;and

                   b.    whenever the Cost of the Work attributable to items covered by an
        allowance differs from the specific allowance, the difference shall be treated as a change
        in the Work and the Guaranteed Maximum Sum and Builder's Fee shall be adjusted in
        respect to such difference as set forth in Paragraph 11.

        13.     Subcontractors. Unless othen/vise specified or unless the Contract Documents
state that a specific party has been designated to perform a certain portion of the Work, Builder
shall cause bidding documents with respect to each major portion of the Work to be submitted to
qualified parties for the purpose of obtaining bids in connection with the performance of each
such portion of the Work. As soon as practicable thereafter Builder shall furnish to Owner in
writing the names of those parties from whom bids with respect to each such portion of the Work
were elicited, the amounts of any bids received and the names of those parties proposed for
each such portion of the Work. Owner, within seven (7) days after receiving the name of any
party proposed for any portion of the Work, shall notify Builder in writing if Owner has any
objection to and does not accept such party. Failure of Owner to make objection to any party as
set forth hereinabove shall constitute acceptance of such party. Builder shall not let any contract
in connection with the construction of a principal portion of the Work if the party proposed for
such portion of the Work has been rejected by Owner as set forth hereinabove, and Builder shall
not make any substitution for any party who has been accepted by Owner unless the substitution
is reasonably acceptable to Owner. Builder shall not be required hereunder to contract with any
party against whom Builder has a reasonable objection.

        If Owner refuses to accept any party proposed by Builder as a subcontractor. Builder
shall submit an acceptable substitute, and the Guaranteed Maximum Sum shall be increased by
any additional costs occasioned by such substitution, provided however that no such increase in
the Guaranteed Maximum Sum shall be allowed hereunder for any such substitution unless
Builder has acted properly and responsiveiy in submitting to Owner for acceptance the name of
such party. If Owner requires a change of any proposed party who has been previously
accepted by Owner, the Guaranteed Maximum Sum shall be increased by any additional costs
occasioned by such change.

        14.        Mutual Responsibilitv of Contractors. Should Builder cause damage to the work
or property of any other contractor employed by Owner in connection with the construction of the
Work, Builder shall, upon receipt of written notice thereof, settle with such other contractor by
agreement, if such other contractor will so settle. If such other contractor sues Owner on
account of any damage alleged to have been so sustained as a result of the fault or omission of
Builder or anyone for whom Builder may be liable. Owner shall promptly notify Builder in writing
of such suit. If and to the extent that any such other contractor has been damaged as a result of
the fault or omission of Builder or anyone for whom Builder may be liable, Builder shall
indemnify, hold harmless and defend Owner from and against all claims, damages, losses and
expenses, including attomeys'fees, arising out of or resulting from any such fault or omission.

        15.    Separate Contracts. Owner reserves the right to let other contracts in connection
with the construction of portions of the Work the construction of which are not being performed
hereunder by Builder. Builder shall afford other contractors reasonable opportunity for the
introduction and storage of their materials and the execution of their work and shall properly
connect and coordinate the Work with the work of such other contractors.




4815-6275-5890.4                                -12-
                                                                                      EXHIBIT1
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page68
                                                      29of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##29
                                                                          269




         If the proper execution of any part of the Work depends upon the work of any such other
contractor, Builder shall Inspect and promptly report to Owner any apparent discrepancies in
such work that render It unsuitable for such proper execution and results. Failure of Builder so
to Inspect and report shall constitute an acceptance of such other contractor's work as fit and
proper to receive the Work, except as to latent defects and defects which may develop In such
work after the execution of such work.

        16.        Use of Premises. Builder shall confine operations at the site of the Work to areas
permitted by law, ordinances, permits and the Contract Documents and shall prevent the site of
the Work from being unreasonably encumbered with any materials or equipment. Builder shall
not permit any part of the Work to be loaded with a weight so as to endanger the safety of
persons or property at the site of the Work. Builder acknowledges that Owner shall maintain
operations In the Current Facility while Builder Is performing the Work on the New Facility.
Accordingly, Builder shall work In good faith to minimize any disruption to the Current Facility
when constructing the New Facility In order to allow Owner to continue utilizing the Current
Facility to the greatest extent possible.

        17.        Cleaning Up. Builder shall at all times keep the site of the Work free from
accumulations of waste material or rubbish caused by the performance of the Work by Builder,
and at the completion of construction of the Work, Builder shall remove from the site of the Work
all rubbish and all tools, scaffolding and surplus materials caused by, used In or resulting from
the Work and shall leave the Work "broom clean", or Its equivalent, unless more exactly
specified hereunder.

        18.    Site Reoresentations. Owner warrants and represents that Owner has, and will
continue to retain at all times during the course of construction of the Work, legal title to the land
upon which the New Facility Is to be constructed and that such land Is properly subdivided and
zoned so as to permit the construction and use of said New Facility. Owner further warrants and
represents that such land Is free of any easements, conditions, limitations, special permits,
variances, agreements or restrictions which would prevent, limit or otherwise restrict the
construction or use of said New Facility. Owner has provided all necessary site information to
Builder, Including Information with respect to soil conditions, existing buildings and structures,
easements, restrictions and utility locations, and Builder has relied upon such Information as well
as the aforementioned representations In designing said New Facility and determining the
Guaranteed Maximum Sum. Owner shall Indemnify and hold harmless Builder from any losses,
expenses or damages Builder may sustain in connection with the design or construction of said
New Facility because of differences between existing conditions and those conditions
represented herelnabove to Builder.

        19.    Concealed. Unknown and/or Unforseeable Conditions. Should concealed,
unknown and/or unforeseeable conditions below the surface of the ground or In an existing
structure encountered In the performance of the Work be at variance with the conditions
Indicated by the Contract Documents or differ materially from those ordinarily encountered and
generally recognized as Inherent In work of the character provided for in the Contract
Documents, the Guaranteed Maximum Sum and the date for substantial completion of
construction of the Work shall be equitably adjusted In accordance with Paragraph 12 upon
claim within a reasonable time after the first observance of such conditions.

       20.    Title to Work. Title to all Work completed or In the course of construction and
paid for by Owner and title to all materials on account of which payment has been made by
Owner shall vest in Owner. Builder agrees that any drawings or specifications prepared
hereunder by Builder or Engineer or Swisslog to be used In connection with the design or


4815-6275-5890.4                                  -13-
                                                                                         EXHIBIT1
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page69
                                                      30of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##30
                                                                          270




construction of the New Facility described in this Contract or in connection with the design or
construction of the New Facility are the property of Owner, and Owner may utilize such Plans
and Specifications in the future as desired by Owner without the prior written approval of Builder
or Engineer or Swisslog; provided, however. Owner acknowledges that any future use of the
Plans and Specifications are at Owner's own risk (except to the extent Owner relies on the same
when maintaining or repairing the New Facility and references the Plans and Specifications for
information about the materials or equipment located in the New Facility).

        21.        Liabilitv of Builder: Liquidated Damaaes.    Builder shall indemnify and hold
harmless Owner and the agents and employees of Owner from and against all claims, damages,
losses and expenses, including attomeys'fees, arising out of or resulting from the performance
of the Work, provided that any such claim, damage, loss or expense (a) is attributable to
Builder's breach of the terms of this Contract,(b)is attributable to bodily injury, sickness, disease
or death or to injury to or destruction of tangible property related to the Work and (c)is caused in
whole or in part by any negligent act, intentional act or omission of Builder, anyone directly
employed by Builder or anyone for whose acts Builder may be liable, regardless of whether or
not it is caused in part by a party indemnified hereunder. In the event that any attachments or
liens shall be placed upon the property of Owner to secure or enforce any such claims arising as
aforesaid, Builder shall forthwith upon written request of Owner cause such attachments or liens
to be dismissed or discharged. Notwithstanding anything to the contrary set forth herein, neither
Builder nor Owner shall be liable to the other for any indirect or consequential losses or
damages, whether arising in contract, warranty, tort, strict liability or otherwise, arising out of or
in connection with this Contract and/or the Work.

       If Builder has not substantially completed the Work within the time set forth in this
Contract, Builder agrees to pay to Owner liquidated damages, being understood this is Owner's
sole and exclusive remedy, in the amount of $3,000 per day for each day after January 1, 2018,
that Builder has not substantially completed the Work. The maximum damage assessed will be
$1,000,000. This amount of liquidated damages represents the parties' good faith estimate of
the damages which Owner will suffer as a result of the failure of Builder to substantially complete
the Work by said date, is not a penalty, and is lieu of all other damages recoverable by Owner
from Builder as a result of such delay. The February 15, 2018 deadline for substantial
completion of the Work shall be extended for certain matters as set forth in this Contract.

        22.    Waiver of Breach. The failure of Owner or Builder at any time to require
performance of any provision of this Contract with respect to a particular matter shall in no way
affect the right of Owner or Builder to enforce such provision at a later date with respect to
another matter; nor shall the waiver by Owner or Builder of any breach of any provision hereof
be taken or held to be a waiver with respect to any succeeding breach of such provision or as a
waiver of the provision itself unless such waiver with respect to such succeeding breach or such
waiver of such provision itself shall be in writing and signed by the party making such waiver.
Notwithstanding the foregoing, the making of final payment hereunder shall constitute a waiver
of all claims by Owner except those arising from:

                   a.    unsettled liens,

                   b.    faulty or defective Work appearing after the date of substantial completion
        of construction of the Work,

                   c.    failure of the Work to comply with the requirements of the Contract
        Documents,




4815-6275-5890.4                                 -14-
                                                                                         EXHIBIT 1
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page70
                                                      31of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##31
                                                                          271




                   d.     terms of any special guarantees required by the Contract Documents,

                   e.     terms of the warranty set forth in Paragraph 6 or Exhibit "I", or

                   f.     latent defects,

and the acceptance of final payment shall constitute a waiver of all claims by Builder except
those previously made in writing and still unsettled.

        23.        Insurance.

                   a.     Builder's Liabilitv Insurance. Builder shall maintain such insurance as will
        protect Builder and Owner from those claims set forth hereinbelow which may arise out
        of or result from the operations of Builder under this Contract, whether such operations
        be by Builder, by anyone directly or indirectly employed by Builder or by anyone for
        whose acts Builder may be liable:

                           i.    claims under workmen's compensation, disability benefit and other
                   similar employee benefit acts;

                          11.    claims for damages because of bodily injury, occupational
                   sickness, disease or death of any employees of Builder;

                          iii.   claims for damages because of bodily injury, sickness, disease or
                   death of any person other than an employee of Builder;

                          iv.    claims for damages because of injury to or destruction of tangible
                   property(including the Work itself);

                          V.     claims for damages arising after the construction of the Work Is
                   completed; and

                          vi.    claims for damages arising out of any negligent acts, errors and/or
                   omissions committed in connection with the design of the Work by Builder,
                   Engineer or Swisslog.

                The aforesaid insurance required to be maintained by Builder shall not be written
        for less than any limits of liability specified in the Contract Documents or less than any
        limits required by law, whichever limits are greater. The worker's compensation
        insurance required hereunder to be maintained by Builder shall be in an amount not less
        than any amount required by law and the employer's liability insurance required
        hereunder to be maintained by Buiider, the commercial general liability insurance,
        including without limitation coverage for premises operations, independent contractors
        and completed operations, required hereunder to be maintained by Builder and the
        automobile liability insurance required hereunder to be maintained by Builder shall be in
        an amount not less than $2,000,000 on account of any one occurrence and not less than
        $2,000,000 on account of annual aggregate occurrences. The aforesaid insurance
        required hereunder to be maintained by Buiider may be written under an umbrella form.

              Certificates evidencing that Builder has obtained the aforesaid insurance required
        to be maintained by Builder shall be provided to Owner prior to commencement of
        construction of the Work. Such certificates shall be in form and substance reasonably


4815-6275-5890.4                                   -15-
                                                                                              EXHIBIT1
 8:19-cv-00457-RFR-CRZ
   8:19-cv-00457-RFR-CRZDoc
                         Doc# 20
                              # 1 Filed:
                                  Filed:01/07/20
                                         10/18/19 Page
                                                  Page71
                                                       32of
                                                          of275
                                                             51 --Page
                                                                  PageID
                                                                       ID##32
                                                                           272




        satisfactory to Owner,shall indicate that Owner has been named as an additional insured
        with respect to all of such coverages, other than coverages relating to empioyer's iiability,
        worker's compensation and professional errors and omissions insurance, and shaii
        contain a provision that coverages afforded by the aforesaid insurance shaii not be
        materially changed or canceled until at least thirty(30)days prior written notice has been
        given to Owner.

                   b.    Owner's Liabiiitv Insurance. Owner shaii be responsible for purchasing
        and maintaining its own liability insurance and, at its option, may purchase and maintain
        such insurance as will protect it against claims which may arise from operations under
        this Contract.

               c.     Prooertv Insurance. Owner shall purchase and maintain property
        insurance upon the entire Work at the site to the fuli insurable vaiue thereof. Such
        insurance shall include the interests of Owner, Builder and ail parties retained by,
        through or under Builder as insureds in respect to the Work, shall insure against all perils
        normally covered in an "all risk"form and shall contain an acknowledgment by the insurer
        which bars all rights of subrogation against the parties insured, it being specifically
        understood and agreed that all rights of Builder and Owner against each other for
        damages caused by fire or other perils to the extent covered by insurance provided
        under this Paragraph 23(c) are waived and that Owner shall pay in addition to the
        Guaranteed Maximum Sum any costs not covered because of any minimum deductible
        contained in any property insurance policy required hereunder to be maintained by
         Owner.

                Owner shall have the right to adjust and settle any loss covered by the aforesaid
        property insurance unless Builder shall object, in which case Owner and Builder shaii
        work in good faith to jointly adjust and settle any such loss. Any proceeds received on
        account of a loss covered by the aforesaid property insurance shall be paid to Owner as
        trustee for the insureds, as their interests may appear, and shall, after receipt by Owner,
        be deposited in a segregated bank account established for the purpose of holding such
        proceeds and be distributed promptly to the insureds, as their interests may appear and
        as such interests are determined by Owner.

                A certificate evidencing that Owner has obtained the aforesaid property insurance
        and, if requested by Builder, a copy of such property insurance policy shaii be provided to
        Builder prior to commencement of construction of the Work. Such certificate and policy
        shaii be in form and substance reasonably satisfactory to Builder and shaii contain a
        provision that coverages afforded under such policy shall not be materially changed or
        canceled until at least thirty days prior written notice has been given to Builder. If Owner
        does not intend to purchase the aforesaid property insurance. Owner shall inform Builder
        in writing prior to commencement of the Work, and Builder may then effect such property
        insurance as will protect the interests of Builder, subcontractors and sub-subcontractors
        in the Work, the cost of such property insurance in such case being payable by Owner to
        Builder in addition to the Guaranteed Maximum Sum. if Builder is damaged by the failure
        of Owner to purchase or maintain the aforesaid property insurance, then Owner shall
        bear all damages, loss and expenses properly attributable thereto.

        24.        Accounting Records.   Builder shall check all materials, equipment and labor
entering into the Work and shaii keep such full and detailed accounts as may be necessary for
proper financial management under this Contract. Owner and/or Owner's representatives shall
be afforded access at all reasonable times to all of the records, books, correspondence.


4815-6275.5890.4                                -16-
                                                                                        EXHIBIT1
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page72
                                                      33of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##33
                                                                          273




instructions, drawings, receipts, vouchers, memoranda and similar data of Buiider reiating to this
Contract, and Builder shall (i) provide copies of the same to Owner after construction of the New
Facility is complete and (ii) preserve all such records for a period of two (2) years after Owner
has made the final payment hereunder.

        25.        Contract Documents. The "Contract Documents" which form the entire Contract
by and between Owner and Builder consist of this Guaranteed Maximum Sum Contract, Exhibit
"A". Exhibit "B", Exhibit"C". Exhibit "D", Exhibit "E". Exhibit "F". Exhibit "G", Exhibit "H"and Exhibit
"I" and that certain Contract for Owner, dated concurrently herewith, by and among Owner,
Builder and Swisslog.

       The Contract Documents shall be executed, and/or Initialed as appropriate, in duplicate
by Owner and Builder. The Contract Documents are complementary, and what Is required by
any one shall be as binding as if required by all. The Intention of the Contract Documents is to
include all labor and materials reasonably necessary for the proper execution of the Work.
Builder shall supply hereunder only that Work which Is either specifically required to be supplied
by Buiider in accordance with the Contract Documents or is reasonably inferable from the
Contract Documents as being necessary to produce the intended results. Any instruments with
respect to changes In the Work ordered by Owner in accordance with Paragraph 11, which such
changes in the Work are required hereunder to be performed by Builder shall be deemed to be
annexed to this Contract and made a part hereof. Words which have well-known technical or
trade meanings are used herein In accordance with such recognized meanings. Mutual
agreement shall be reached with respect to words which do not have a well-known technical or
trade meaning and the deflnifon of which come into question.

        Should the drawings conflict with the specifications, the drawings shall govern. In the
case of discrepancies between any of the drawings and/or the specifications prepared
hereunder by Builder and/or Engineer and/or Swisslog and approved by Owner, those approved
drawings or specifications bearing the latest date shall govern. All changes to the drawings and
the specifications prepared hereunder by Builder and/or Engineer and/or Swisslog shall be
dated and sequentially recorded. The drawings and the specifications prepared hereunder by
Buiider and/or Engineer and/or Swisslog shall be interpreted in conformity with this Contract,
which shaii govem, unless otherwise specified herein.

        26.     Rioht of Owner to Terminate Contract. If Builder should be adjudged bankrupt, or
if Builder should make a general assignment for the benefit of creditors, or if Builder persistently
or repeatedly refuses or fails, except in cases for which an extension of time is provided
hereunder, to supply enough properly skilled workmen or proper materials, or if Builder should
fail without reasonable cause to make prompt payment either to subcontractors or for labor,
materials or other Work, or if Builder persistently disregards laws or ordinances or the
instructions of Owner given In a valid manner pursuant to the Contract Documents or if Builder Is
othenwise guilty of a substantial violation of a provision of the Contract Documents, then Owner
may, without prejudice to any other right or remedy of Owner and after giving Builder seven (7)
days written notice, terminate the employment of Builder and take possession of the Work and
of all materials, tools and appliances at the site of the Work and finish the Work by whatever
method Owner may deem expedient. In such case Builder shall not be entitled to receive any
further payment until the Work is finished, if the expense incurred by Owner to complete the
Work exceeds the unpaid balance of the Guaranteed Maximum Sum, Builder shall promptly pay
the difference to Owner upon demand. If requested by Builder, the costs incurred by Owner as
herein provided shall be certified by an independent certified public accountant.




4815-6275-5890.4                                 -17-
                                                                                          EXHIBIT 1
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page73
                                                      34of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##34
                                                                          274




        Notwithstanding the foregoing provisions of this Paragraph 26, Owner shall also have the
right to terminate this Contract, including termination of the Builder, Engineer and/or Swissiog,
and take possession of the Work in its then-current form for any (or no) reason desired by
Owner. In the case of any such termination. Owner shall pay Builder a final fee equal to (i) any
Work completed by Builder prior to Owner's termination of this Contract, plus (ii) the Builder's
Fee based upon the entire Guaranteed Maximum Sum, minus a credit for any such Builder's
Fee previously paid by Owner to Builder. By entering into this Contract, Builder acknowledges
and agrees that any early termination by Owner shall not result in Builder having any additional
rights under this Contract except for payment of any Work then performed and full payment of
the Builder's Fee.

        27.        Rioht of Builder to Stop Work or Terminate Contract. Notwithstanding anything to
the contrary set forth in this Contract, if the Work should be stopped under an order of any court
or other govemmental authority for a period of thirty (30) days or more through no fault or
omission of Builder or of anyone employed by Builder, or if Owner should fail to pay Builder for
any uncontested Work within thirty (30) days after receipt of any application for payment
submitted in accordance with the Contract Documents, then Builder may, upon fifteen (15)days
written notice to Owner, stop the Work or terminate this Contract and recover from Owner
payment for ail Work executed and for any proven loss sustained upon any materials,
equipment, tools, construction equipment and machinery, including reasonable profit and
damages. Further, in the event that Owner has failed to pay Builder for any uncontested Work
within forty-five (45) days after receipt of any application for payment submitted in accordance
with the Contract Documents, then Builder may assess a late charge against Owner equal to
one and one-half percent(1.5%) of said payment for each month, or portion thereof, for which
said payment is delinquent, said assessment being in addition to the Guaranteed Maximum
Sum. Should Owner for any reason breach this Contract by failing to pay any application for
payment submitted in accordance with the Contract Documents and should Builder be required
to retain an attorney to collect such payment, Owner shall indemnify Builder for and on account
of any attorneys' fees expended by Builder in connection with the collection of such payment.

       Notwithstanding the foregoing provisions of this Paragraph 27, Builder acknowledges
that Owner may dispute all or any portion of an application for payment as set forth in
Paragraph 4(d) above, and Builder's right to stop the Work or terminate the Contract shall not
apply to any unpaid Work from Owner if such unpaid Work is subject to a dispute between
Owner and Builder.

        28.     Contract Modifications. No waiver, alteration or modification of any of the
provisions of this Contract shall be binding upon either Owner or Builder unless the same shall
be in writing and signed by both Owner and Builder.

        29.        Notices.

        All communications in writing between Owner and Builder, including without limitation,
applications for payment, shall be deemed to have been received by the addressee if delivered
to the person for whom such communications are intended or if sent by certified mail, return
receipt requested, or by telegram or by an express mail service addressed as follows:

        If to Owner:             Beef Products, Inc.
                                 891 Two Rivers Drive
                                 Dakota Dunes, SD 57049
                                 Attention: Mr. David Berghult



4815-6275-5890.4                                 -18-
                                                                                       EXHIBIT1
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page74
                                                      35of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##35
                                                                          275




        With a copy to:      Koley Jessen P.C., L.L.O.
                             One Pacific Place, Suite 800
                             1125 South 103"" Street
                             Omaha. NE 68124
                             Attention: Thomas F. Ackley

        If to Builder:       Primus Builders, Inc.
                             8294 Highway 92, Suite 210
                             Woodstock, Georgia 30189
                             Attention: Mr. Erik Gunderson

For the purpose of directions, the representative of Builder shall be Erik Gunderson and the
representative of Owner shall be David Berghult unless otherwise specified in writing.

       30.     Assicnment. Neither Owner nor Builder shall assign this Contract or sublet
obligations hereunder in respect to the Work as a whoie without the written consent of the other.

       31.     Headings. The headings contained herein are inserted only as a matter of
convenience and reference and are not meant to define, limit or describe the scope or intent of
the Contract Documents or in anyway to affect the terms and provisions set forth herein.

      32.    Aooiicable Law. The terms and provisions of this Contract shall be construed in
accordance with the laws of the state in which the New Facility is to be situated.

       33.     Succession of Rights and Obligations. All rights and obligations under this
Contract shaii inure to and be binding upon the respective successors and assigns of Owner
and Builder.

      34.     Additional Documents. Builder agrees to execute and deliver a conditional
assignment of this Contract and whatever reasonable additional documents which any lender or
governmental authority may require from time to time in order to effectuate, confirm and/or
implement the terms of this Contract and/or any loan made to Owner in connection with the
Work required to be performed hereunder by Builder.

    [The Remainder of This Page Intentionally Left Blank; and Signature Page Follows]




4815-6275.5890.4                              -19-
                                                                                    EXHIBIT1
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page75
                                                      36of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##36
                                                                          276




       IN WITNESS WHEREOF, Owner and Builder have, by their duly authorized
representatives, executed this Contract, in duplicate, as of the day, month and year first above
written.

                                                OWNER;

                                                Beef Products, Inc.



                                     ^ lts;Z^$d^5^-
                                                BUILDER




                                                By; Erik Qunderson
                                                Its: Executive Vice President




<00802869.000/2)4816-8276'S890.4




                                                                                                   EXHIBIT 1
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page76
                                                      37of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##37
                                                                          277




                                           EXHIBIT "A"


                   PLANS.SPECIFICATIONS. AND AUTOMATION DOCUMENTS

The specifications and the drawings listed hereinbeiow are by reference annexed to and made a
part of a Guaranteed Maximum Sum Contract dated as of September 2, 2016 between Beef
Products, Inc. and Primus Builders, Inc.


Specifications:

The facility will be designed and built around the Preliminary Outline Specifications dated August
24, 2016.

Drawings:


        Reference Drawing C-1.0      Conceptual Site Plan
        Reference Drawing A-1.0      Overall Floor Plan
        Reference Drawing A-1.1      Mezzanine Fioor Pian
        Reference Drawing A-2.1      Exterior Elevations
        Reference Drawing A-3.0      Roof Plan
        Reference Drawing S-1.1      Conceptual foundation
        Reference Drawing S-2.       Conceptual framing




                                                                                     EXHIBIT 1
4815-6275-5890.4
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page77
                                                      38of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##38
                                                                          278




                                        EXHIBIT "B"


                           SWISSLOG CONTRACT DOCUMENTS


Swisslog General terms and conditions version 1.1, dated August 30,2016.

Swisslog Base Contract dated August 6, 2016.

Swisslog proposal 4720 Ver. 5.0 dated August 30.2016 including the following:
Design Data                         Chapter 01
Description of Operation            Chapter 02
Scope of Supply                     Chapter 03
Warehouse Management                 Chapter 04
Project Implementation              Chapter 05
Acceptance Procedures               Chapter 06
Customer Support                    Chapter 07
Investment                          Chapter 08

Vectura SRM                         Appendix 01
Tornado SRM                         Appendix 02
ProMove Conveyor                    Appendix 03
Case Conveyor                       Appendix 04
Palletizing System                  Appendix 05
Freezer & Fresh Racking              Appendix 06
System Drawings                     Appendix 07
Division of Work                    Appendix 08
Codes and Standards.                Appendix 09
Transport & Load Units             ..Enclosure C1




                                                                                EXHIBIT 1
481&«275-58g0.4
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page78
                                                      39of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##39
                                                                          279




                                   EXHIBIT "C"

                         LOCATION OF NEW FACILITY



                     360 164th St, South Sioux City, NE 68776




                                                                   EXHIBIT1
4815-6275-5890.4
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page79
                                                      40of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##40
                                                                          280




                                           EXHIBIT "D"

                                        DESIGN SERVICES




The design work will be performed by Primus Design Services, LLC and will consist of design
drawings and specifications prepared using the latest CADD technology. In addition the design
team will review submittal documents and will conduct periodic site inspections and a final site
inspection prior to occupancy. The design disciplines include the following:

        Site Planning, Civil and Utility Engineering Design
        Architectural Design
        Structural Engineering Design
        Industrial Engineering and Material Handling Design by Swisslog.
        Mechanical Engineering Design -through Design/Build trade contractors.
        Plumbing Engineering Design - through Design/Build trade contractors.
        Fire Protection Engineering Design -through Design/Build trade contractors.
        Refrigeration Engineering Design -through Design/Build trade contractors.
        Electrical Engineering Design -through Design/Build trade contractors.




                                                                                      EXHIBIT 1
4815-6275-5890.4
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page80
                                                      41of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##41
                                                                          281




                                        EXHIBIT "E"


                               CONSTRUCTION SCHEDULE

   Expected Dates for Commencement and Completion of Each of the Various Stages of the
                            Design and Construction of the Work




See attached schedule dated September 2, 2016 titled: pro.sched.BPI.09.02.16
                          jT««kriam*                                   Mion           1      suit         1     Fmish        ,     -justlSept* jOctobe iMovem[Oecem|Jar>ua: jFebru IMarch lAaril    Mat       iJune jJuty   jAugustlSepte   QctobeiHcweffliDacen)
                                                                                                                             MTE"lBTMrE Ib IM[E IB M i E"%"Tm1£ IB iMlE IB iM IEIbTM IBIM jE IbTm ;£ fBlSTE
                                                                                                                                                                                                          EjBjSUEjB^E IB:m1E JB IM fE bMeIEMIeTb'I^
                          Kick Off•Dcclgn Ph«>«                        "223 day*                               Thu 7/13/17


                              8tif Product issues NTP                         1 day         Tue 9/8/16          Tu* 9/6/16
                 E3

          3                   SifuctursI Enjneenngfor Foundstion         10 days            Wed 9/7/16         Tue9/20M6
                                                                                                                                         [3i
         T                    ArctEtsOuial                               30 days            Wed 9/7/16        Tu* 10/18/16


         T"                   C»i                                        lOdays             Wed 9/7/16         Tut 9/20/16
                                                                                                                                          fi}
         "6"                  Rofrigefabon                               20 days            Wed 9/7/16         Tu* 10M/16
                                                                                                                                          Izi
                                                                                                                                                                                                                                                                    8:19-cv-00457-RFR-CRZ




                              EftctIts]                                  25 days            Wed 9/7/16        Tu* 10/11/16
                                                                                                                                                 □
          8                   SutimttforC»d4 Foundation                       1 day       Wed9/2Ut6            W*d 9/21/16
                                                                                                                                                                                                                                                                      8:19-cv-00457-RFR-CRZDoc




          •r                  Owner Review Meetng                          6 days         Wsd 10/19/16          Wed 6/7/17
                                                                                                                                                                                                                                                                                            Doc




         10                   Cdy issue* dtmo 4 grading «fourrdation       5 days          Thu 902/16          Wed 9/28/16
                                                                                                                                                                                                                                                                                               # 20




         TT                   Coordmate Drawings                           5 days           Thu 6«/17         Wed 6/14/17


          12"                 Congdete BuMngPermdSet                       Sdays           Ttiu 6/15/17        Wed 6/21/17
                                                                                                                                                                                                                                                                                                 # 1 Filed:




          13 "                CdyRevitw                                  IS days           Thu 6^2/17          Wed 7/12/17


          14^                 Ottam Buddng Peinst                             1 day        Thu 7/13/17         Thu 7/13/17


          15              CoRSliuciion Plifts*                         316 days            Tlni 9/79/16       Thu 12/14/17
                                                                                                                                                                                                                                                                                                     Filed:01/07/20




         16"                  OemobSofl                                  lOdays            Thu 9/29/16        Wed 10/12/16
                                                                                                                                                Oi
          17                  Erosion Control                              Sdays           Thu 9iQ9/16         Wed 10/5/16
                                                                                                                                                [)
       ""IB"                  Grading                                    lOdoys           Thu 10/13/16        Wed 10/26/16
                                                                                                                                                                                                                                                                                                            10/18/19 Page




                                                                                                                                                     ii
         W                    TeslPde                                         Iday         Thu9fiVl6           Thu 9/29/16
                                                                                                                                                                                                                                                                                                                     Page81




          20"                 Pie Init^tan                               30 day*          Thu 10/13/16        Wbd 11/23/16
                                                                                                                                                                                                                                                                                                                          42of




                              Foundabons                                 25 days          Thuitnons           Wed 12/14/16
                                                                                                                                                                                                                                                                                                                             of275




                              Mat Slab                                   10 days          Thu I2ns/t6         VWd 12/28/16


                                                                                                                                                                  a
                                                                                                                                                                                                                                                                                                                                51 --Page




                                                 Task                  ^       Process                                                                                 EjOernsI Ta«l<a   |
        Project: pro sched BPI 09 02 16
        Dai* Fri 9/2/16                          Spbt                          Milestone                                                                               Etftrnai Mdeston* ^
                                                                                                                                                                                                                                                                                                                                     PageID




                          beef
                          products
                                                                                                                                                                                                                                                                                                                                          ID##42




                                                                                                                                                                                PRIMUS swisslog
                                                                                                                                                                                                                                                                                                                                              282




                                                                                                                                                                                                                                              EXHIBIT 1
4815-6275-5890.4
                                                                                                   H                                            td   {K   ttt   V   tstt   K%    ti   H   U    M               1^ tii tl
                                                                                       FBI
                                                                          283




                                                                                                                                                                                 m
                                                                      ID##43




                                                                                                       u
                                                                                                                     g
                                                                                                                                                                                               5    I
                                                                                                            I   ^                                                   2      8     S
                                                                                                                                                                                                          II I I         S 6
                                                                                                       n             n
                                                                 PageID




                                                                                                                                                                    o      J!    5
                                                                                                                    s
                                                                                                                                      I «       »    8    ^                                    ~    s
                                                                                                            1 I                                 s    §                                                                   s
                                                            51 --Page




                                                                                                   K   0.
                                                                                                                                                                s          f I ^
                                                                                                                                                §
                                                                                                                                                S
                                                 Page82
                                        10/18/19 Page    of275
                                                      43of




                                                                                                            9   «   S      s          «         S    «          5   e            §        §    «    §     §    s   i     5
                                                                                                                           o          a    «3
                                                                                                                                                -4        o
                                                                                                                                                                    a            a
                                                                                                                                                                                                          -4             V
                                                                                                                           n   §      tl   13
                                                                                                                                                ts
                                                                                                                                                     s
                                                                                                                                                     U
                                                                                                                                                                u          H          e   iT   tf   %
                                                                                                            i   5   1      £   £      ?4
                                                                                                                                           E    §    E    §
                                                                                                                                                          •
                                                                                                                                                                1   S
                                                                                                                                                                           fia
                                                                                                                                                                                 &    §   S    1    g     g
                                                                                                                                                                                                                   i
                                                                                                                                                                                                                         5
                                                                                                                                                                                                                         s
                                 Filed:01/07/20




                                                                                                                1                                                                                                        i
                                                                                                                                                                                                                         jj E
                                                                                                       I
                                                                                                                    £                                                                                     0    n
                                                                                                                               ar
                                                                                                                                           -
                                                                                                                                                          5»    3   ta     51    ?s                 s     u    U
                                                                                                                                                                                                                   a
                                                                                                                                                                                                                            B
                                                                                                                               q           1 § 1                q
                                                                                                                s
                                                                                                            i                         1                             s      E
                                                                                                                                                                                      1
                                                                                                                                                                                                    i
                                                                                                                                                                                                    s;         §         S
                                                                                                                                                                                                                             U> A
                                                                                                   t
                             # 1 Filed:




                                                                                                                                                                                                                             •i
                                                                                                   ]]
                        Doc
  8:19-cv-00457-RFR-CRZDoc # 20




                                                                                                                                                                                                                             u»   ••
                                                                                                                                                                                                                             aS
                                                                                                                                                                                                                             m B
                                                                                                                                                                                                                                  K
8:19-cv-00457-RFR-CRZ




                                                                                                                                                                                                                             « a
                                                                                                                                                                                                                             rw «'
                                                                                                                                                                                                    i.r                      «-fi
                                                                                                                                                                                                                             <0 a
                                                                                                                                                                                                                             Ci9
                                                                                                                                                     D
                                                                                                                                                                                                                             H
                                                                                        Ln
                                                                                                                    i::r
                                                                                                                           jr 7 rr
                                                                                      OQ                    _c
                                                                                                                                                                                                                       EXHIBIT 1
                                                                                4815-6275-5890.4                                -2-
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page83
                                                      44of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##44
                                                                          284




                                      EXHIBIT "F"


                                 COST OF THE WORK



      Schedule of Values of the Various Parts of the Work Aggregating the Guaranteed
Maximum Sum

See attached 3 page pricing summary dated August 13,2016 and named est.BPI.08.13.16




                                                                             exhibit 1
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page84
                                                      45of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##45
                                                                          285




          8/13«>1010.49 AM                                                                                     icfs




                    bod
                    products
                                                                   P PRIMUS swisslqg
             AS/RS Expansion for Soof Products.Inc.                         PAuerposinoNS:
             So^SouxQIy. NK                                               NUMiCI OP CRANES:               4
             ivoo 20130U CMP Prepotol                                      Aliurr TO EXPAND:             Yet

                                                                             lUtlOlNG AREAS:
                                                                            DRY WAREHOUSE:               0
                                                              PRSZIRS•AS/RS A BLAST FREEZING:      2f.241
                                                                                   COOURS:         IAf04
                                                      OOtER DOCK.CONVERYOR AND MEZZANINES:         29.RB7
                                                                                     OFFICE;             0
                                                                      SUFPORI/ENCINE ROOM:
                                                                                    TOTAL SF:*    ■znir
                      COST SUMMARY
                      CATECOIY                                                                   TOTAL


                      GENERAl RfOUttEMENU
                      SUP8TV6I0N                                                                  850575
                      CENERAl CCNOmCNS                                                             87.727
                      OVERHtAO                                                                    3381440

                    jrorALMvisioiii                                                              1.27A742
               1o     (NSVIANCC
               lb     PtRMnS>Ncllechided                                                                  0

                      SnCWORK
                      EARIHWORK                                                                   434.201
                      INTERIOR OSMOUTION                                                            10000
                      STORM DRAINAGE                                                                90750
                      SANITARY SEWER                                                                10750
                      domestk: water                                                                      0
                      EXTERIOR fU^PROIECI                                                          ISOOOO
                      LANOSCAPNG ALLOWANCE                                                          2GL000
                      SITE CONCRETE ASD PAVING                                                    350650

                     ITOTALDIVBIONa"                                                             1.07Y.351 I

                      OONCtETI
                      DEe> FOUNDATIONS                                                           Iil17.940
                      FOUNDATIONS                                                                   444209
                      CONCRETE SI A6S                                                            1.734.843
                      PRECAST CCMCREIE                                                                    0
                      TIIT-UP CONCRETE                                                                    0

                      TOTAL DIVISION 3                                                           3.T99.0I31

                      MASONRY



                      STRtXZTUCAL STEEL                                                          1.564998
                      Mscrsa                                                                       isaooo


                     ITOTALDIVttlONB                                                             1.713.9981



                      WOODS t PLASTICS
                      ROUGH CARPENTRY
                      FENGH CARPENTRY


                     ItotaidivisionT'                                                                    13




          e3tj.BPI.08.13.1&RNAI. CMP




                                                                                                               exhibit 1
4815-6275-5890.4
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page85
                                                      46of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##46
                                                                          286




         8^13001810;48AM




                    prodjctfl
                                                                   PPRIMUS swisslog
             AS/RS Expofulon for Boot frodvcl*. Inc.                        PAUn POSmONS:
             sevfliaouxcay.ne                                             NUMBD OP CRANES:               4
             iuMM.20U 6Mf Prepotel                                         AllunriOEXPAND:              Yos


                                                                             BUnOING AREAS:
                                                                             OIYWARENCUSE:              0
                                                               rimCRS• AS/tS4 bust PRECZING:       R9.a«1
                                                                                   COOICRS:        12.f84
                                                       OOIER DOCK.CONVnyOR ANOMEZZANINES:          23^7
                                                                                     orncE;
                                                                       SUPPORI/INCINE ROOM:
                                                                                    TOTAISF:"
                     COST SUMMARY
                      CATEGORY                                                                  TOTAL


                     TMERMA14 MOISTURE
                     WATERPROOPINC                                                                      0
                     CALAKINO                                                                      49<928
                     r(REPROCriNG                                                                       0
                     DRYVrrSVSTEMS                                                                      0
                     METAL SONO                                                                         0
                     [NSUIATEO WALL PANOS AND IHCER aOOR iNSUATON                               1J41M
                     Roonsc                                                                      470542

                    iTOIAiOIVtSIONT"                                                            aABUUl

                     POORS AND YWMDOWS
                     COLOSTORACE DOORS                                                            2SP,910
                     [NDi;5TRIAl DOORS                                                              4500
                     SMALL DOORS                                                                        0
                     WINDOW SYSIEAG                                                                     0


                    ITOTAIOIVBIONB                                                                2S4A10I

                     PINtSHB
                     CRYWAU systems                                                                     0
                     ACClSTCAl CEIRJG                                                                   0
                     TO.S AND COATINGS                                                                  0
                     CA»>ET 4 FIOOI^NG                                                                0
                     PAINT &WAU COVTR                                                              11^1


                    iTOTAtDIViSIOiit                                                               ll.4fT I

         1     10    JKCIMlia                                                                            01

         1     11    DOCK Ea»irMfin«tiA2r rack                                                     2W0f 1

         1     12    ntlNBHINOS                                                                          01

         1     12    SKCIMCONniHtCI                                                                      01



               t4    CONVEYING SYSTEMS « SWBSIOG
                     COSGINCIUCCO PORSWISSIQC                                                   I4j00k000


                    [TOTAL DIVttlON 14                                                          142000081




          6SL8P10813.le^lNAL CMP




                                                                                                              EXHIBIT 1
4815-6275-5890.4
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page86
                                                      47of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##47
                                                                          287




         »1^18 10.46 AM




                                                                    P PRIMUS swlsslog
            AS/RS Expansion for Roof Prorlucfts.Inc.                          PAUR POSITIONS:
            SogASovxQIy.Ne                                                 KUMUt OP CRANES:                 4
            June 20.201A CtAt rrepMot                                       AUUTY TO EXPAND;               Yes


                                                                               lUUOING AREAS:
                                                                              DRYWAREKOUSb                 0
                                                               PieXERS• AS/tS A MAST FREEZINOc        29.241
                                                                                    COOLERS:          12.994
                                                       OOIER DOCK.CONVERYOR ANDMCZZANtNES:            23.297
                                                                                      OPHCE;               0
                                                                       SUPPORT/ENOtNEROOM:                 0
                                                                                     TOTAL SPt'     ■jnrr
                    COSrSOMMAIY
                    CATB&ORY                                                                       TOTAl


              15    WiCHAKICAl
                    FIRE PROTECTION                                                                 1.00a92S
                    PIUVA^NC
                    HV.A.C.                                                                            A90O
                    REFRfGsRATlON                                                                  4J2Z900


                   trOTAl DIVISION 15                                                              5A99^|

              14    tUCWCAIAHOWANCE                                                                lACOiO^

              17    MISCeiANEOttS


         SURTOTAlSire                                                                              1*079491
         lUKOTAlRUIlMNO                                                                           29494419



                                                       RECAP

         tUITOTAl iUIIOINO A SITE (CaW.1                                                          M.71A170


         rOlAl SnUUNG. m AGSIBAI REQUtnMENTS                                                      32221465

           0;a%     wilder Condrloru AUowonce                                                        3001000


          275%      PIE                                                                              894444


         SUBTOTAL PROJEa                                                                         33,415,928

           14%      ENGINEERING                                                                      39a944
           10%      INGIHIiaMG RBMtURSAILES                                                           39497
          ao%       ENGiNEEtMC • CONSULTANTS                                                                0
                                           SUB-TOTAL                                                 43a063


         GRAND TOTAL PROiEa (Budding Only)                                                       33,845.991




         MafiPIGS 13.t6-FINALGMP




                                                                                                                 EXHIBIT 1
4815^275-5890.4                                                         -3-
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page87
                                                      48of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##48
                                                                          288




                                              Exhibit "G"


                 PARTIAL WAIVER OF LIENS AND INDEMNITY AGREEMENT

KNOW ALL MEN BY THESE PRESENTS THAT Primus Builders, inc.(hereinafter referred to as
"Builder") has rendered services to, performed work for and/or furnished materials to Beef
Products, Inc. (hereinafter referred to as "Owner") in connection with the design and/or
construction of a cold storage warehouse and distribution facility situated at 360 16"^ Street,
South Sioux City, NE 68766.

NOW THEREFORE, for one dollar ($1.00) and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Builder does hereby, subject to the
reservation set forth hereinbelow and upon receipt of
dollars($             )representing the amount due and payable by Owner to Builder, less any
applicable retainage, for services rendered, work performed and/or materials furnished by
Builder in connection with the design and/or construction of the aforesaid New Facility during the
period commencing                                 and ending                            , waive and
release all liens or rights of lien which Builder has pursuant to the laws of the State of Nebraska
by virtue of services rendered, work performed and/or materials furnished during the
aforementioned period in connection with the design and/or construction of the aforesaid New
Facility.

Builder does hereby reserve, and does not hereby waive or release, any lien or right of lien
which Builder has pursuant to the laws of the State of                      to the extent of
                                     dollars ($           )representing retainage applicable
to services rendered, work performed and/or materials furnished by Builder prior to and during
the aforementioned period in connection with the design and/or construction of the aforesaid
New Facility.

Builder does hereby, subject to the receipt of the aforementioned amount due and payable by
Owner to Builder, less any applicable retainage, for services rendered, work performed and/or
materials furnished by Builder in connection with the design and/or construction of the aforesaid
New Facility during the aforementioned period, agree to indemnify, hold harmless and defend
Owner from and against any liens affecting the aforesaid New Facility and filed by any party
retained by, through or under Builder in respect to services rendered, work performed and/or
materials fumished during the aforementioned period in connection with the design and/or
construction of the aforesaid New Facility.

This Partial Waiver of Liens and Indemnity Agreement shall be binding upon Builder and the
successors and assigns of Builder and shall inure to the benefit of Owner and the successors
and assigns of Owner.

IN WITNESS WHEREOF Builder has executed this Partial Waiver of Liens and Indemnity
Agreement this day of           ,20     .

                                                   Primus Builders, Inc.

                                                   By:
                                                   Its:




                                                                                      exhibit 1
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page88
                                                      49of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##49
                                                                          289




STATE OF GEORGIA                   )
                            )ss.
County of                   )

On             day of            , 2016, then personally appeared the above-named
                                   ,                                           of Builder, and
acknowledged the foregoing instrument to be the free act and deed of Builder, before me.


                                               Notary Public
                                               My commission expires:




                                             „                                    EXHIBIT 1
4815-6275-5890.4                             -2-
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page89
                                                      50of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##50
                                                                          290




                                                 Exhibit "H"


                      FINAL WAIVER OF LIENS AND INDEMNITY AGREEMENT

KNOW ALL MEN BY THESE PRESENTS THAT Primus Builders, Inc.(hereinafter referred to as
"Builder") has rendered services to, performed work for and/or fumished materials to Beef
Products, Inc. (hereinafter referred to as "Owner") in connection with the design and/or
construction of a cold storage warehouse and distribution facility situated at 360 IB"* Street,
South Sioux City, NE 68766.

NOW THEREFORE, for one dollar ($1.00) and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged. Builder does hereby, upon receipt of
                                             dollars($                )representing the final payment due
and payable by Owner to Builder for services rendered, work performed andtor materials
fumished by Builder in connection with the design and/or construction of the aforesaid New
Facility, waive and release all liens or rights of lien which Builder has pursuant to the laws of the
State of                                    by virtue of services rendered, work performed and/or
materials fumished in connection with the design and/or construction of the aforesaid New
Facility.

Builder does hereby, subject to the receipt of the aforementioned final payment due and payable
by Owner to Builder for services rendered, work performed and/or materials fumished by Builder
in connection with the design and/or construction of the aforesaid New Facility, agree to
indemnify, hold harmless and defend Owner from and against any liens affecting the aforesaid
New Facility and filed by any party retained by, through or under Builder in respect to services
rendered, work performed and/or materials fumished in connection with the design and/or
construction of the aforesaid New Facility.

This Final Waiver of Liens and Indemnity Agreement shall be binding upon Builder and the
successors and assigns of Builder and shall inure to the benefit of Owner and the successors
and assigns of Owner.

IN WITNESS WHEREOF Builder has executed this Final Waiver of Liens and Indemnity
Agreement this              day of                              ,20       .

                                                         Primus Builders, Inc.

                                                         By:
                                                         Its:
                                                                      Hereunto duly authorized

STATE OF GEORGIA                            )
                                     )ss.
County of                            )

On                 day of         , 2016, then personally appeared the above-named
                                   ,                                           of Builder, and
acknowledged the foregoing instrument to be the free act and deed of Builder, before me.


                                                         Notary Public
                                                         My commission expires:



                                                                                                 EXHIBIT 1
4815-6275-5890.4
8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZDoc
                        Doc# 20
                             # 1 Filed:
                                 Filed:01/07/20
                                        10/18/19 Page
                                                 Page90
                                                      51of
                                                         of275
                                                            51 --Page
                                                                 PageID
                                                                      ID##51
                                                                          291




                                           EXHIBIT "I"

                                    FORM OF WARRANTY

All workmanship, materials and equipment are guaranteed for a period of one year after the date
established as the date of substantial completion of the Work for any defects which may appear
or arise as a result of faulty materials, equipment or workmanship. In addition to the one year
warranty on all workmanship, materials and equipment the following extended warranties are
included:


        The roofing warranty is for a period of thirty(30) years.
•       Equipment Warranties provided with more than 1 year will be extended to Owner




                                                                                      EXHIBIT 1
4815-6275-5890.4
 8:19-cv-00457-RFR-CRZ
  8:19-cv-00457-RFR-CRZ Doc
                         Doc##20
                               18 Filed:
                                   Filed:01/07/20
                                          01/07/20 Page
                                                    Page91 of 123
                                                         1 of 275 -- Page
                                                                     Page ID
                                                                          ID #
                                                                             # 77
                                                                               292




                            
                               

                           
                                               
                                               
                                               
                                                   
                                    
                                                      
                        
                                         


                  

             

           

             

          




                                       

                     

           

           

          

            


                                                                                  Exhibit B
  
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page92
                                                        2 of
                                                          of 275
                                                             123 -- Page
                                                                    Page ID
                                                                         ID #
                                                                            # 293
                                                                              78




designs, manufacture the Swisslog equipment, develop the certain software (“Swisslog

Software”), and then install, test, commission and integrate the Swisslog equipment

with the Swisslog Software to operate as an automated storage and retrieval system

(“ASRS System”). After the Freezer Facility was constructed, various issues arose

regarding the operation and functionality of the ASRS System, causing disputes

between Primus, empirical, and Swisslog (collectively, the “Parties”) under the

contract documents.


      Importantly, on the same day this lawsuit was filed (October 18, 2019), the

Parties reached a global settlement of their disputes, to be followed by the submission

of a plan to test, commission and debug the ASRS System. Nonetheless, empirical has

now reneged upon the settlement agreement between the Parties and contends the $14+

million ASRS System must be demolished, removed and replaced, whereas Swisslog

contends the ASRS System is substantially complete and Swisslog should be allowed

to demonstrate its ability to perform.


                                         ANSWER

      Primus denies each and every allegation within Plaintiff’s Complaint not

expressly admitted below and incorporates Paragraphs 7 through 31 of its

Counterclaim into this Answer.




                                         01658317-3 -2-
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page93
                                                        3 of
                                                          of 275
                                                             123 -- Page
                                                                    Page ID
                                                                         ID #
                                                                            # 294
                                                                              79




                                     I.         Parties


      1.     Based upon a review of public records, the allegations in Paragraph 1

of the Complaint appear to be true.

      2.     Primus admits the allegations in Paragraph 2 of the Complaint.

                          II.      Jurisdiction and Venue


      3.     Primus admits the allegations in Paragraph 3 of the Complaint.

      4.     Primus admits the allegations in Paragraph 4 of the Complaint.

      5.     Primus admits the allegations in Paragraph 5 of the Complaint.

      6.     Primus admits the allegations in Paragraph 6 of the Complaint.

                            III.    Factual Background


      7.     Primus admits empirical produces and sells meat products, but lacks

sufficient information to either admit or deny the remaining allegations in Paragraph

7 of the Complaint.

      8.     Primus admits empirical first sought to construct the Freezer Facility in

January of 2015, but lacks sufficient information to either admit or deny the

remaining allegations in Paragraph 8 of the Complaint.

      9.     Primus denies the allegations in Paragraph 9 of the Complaint and states

that empirical selected Swisslog to design, manufacture, install and commission the

ASRS System that supplies and retrieves product within the Freezer Facility. The
                                          01658317-3 -3-
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page94
                                                        4 of
                                                          of 275
                                                             123 -- Page
                                                                    Page ID
                                                                         ID #
                                                                            # 295
                                                                              80




Swisslog Specifications governing the design, operation and functionality of the

ASRS System were prepared under a direct agreement between empirical and

Swisslog (“Swisslog/empirical Agreement”) and were created, reviewed, approved,

accepted and adopted by empirical as the basis for evaluating performance of the

ASRS System. After empirical selected Swisslog, Primus executed the “Base

Contract for Project BPI,” dated September 2, 2016, (“Base Contract”) with

Swisslog, on empirical’s behalf, in reliance upon empirical’s review, approval,

acceptance and adoption of the tri-party Base Contract and the Swisslog

Specifications.

      10.    Primus admits to executing the “Guaranteed Maximum Sum Contract,”

dated September 2, 2016, (“GMS Contract”) with empirical, in which Primus agreed

to construct the Freezer Facility, in reliance upon empirical’s review, approval,

acceptance and adoption of the Base Contract and the Swisslog Specifications. The

GMS Contract incorporates the Base Contract and the Swisslog Specifications,

requires Primus and Swisslog to provide an ASRS System in accordance with the

Swisslog Specifications, and requires the performance and functionality of the

ASRS System be evaluated in accordance with the Swisslog Specifications. Primus

denies that Exhibit 1 is a complete copy of the GMS Contract because: (1) it is

missing copies of various exhibits, including the Base Contract and Swisslog

Specifications, which are expressly incorporated therein, and (2) empirical directed


                                     01658317-3 -4-
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page95
                                                        5 of
                                                          of 275
                                                             123 -- Page
                                                                    Page ID
                                                                         ID #
                                                                            # 296
                                                                              81




multiple changes to the contract documents (both documented and undocumented).

Primus denies all remaining allegations within Paragraph 10 of the Complaint.

      11.    Primus admits the original price under the GMS Contract was

$33,845,991, but denies all remaining allegations within Paragraph 11 of the

Complaint.

      12.    Primus denies the allegations in Paragraph 12 of the Complaint on the

basis the GMS Contract and exhibits incorporated therein, including, but not limited

to, the Base Contract and Swisslog Specifications, (collectively, the “Contract

Documents”), speak for themselves.        Article 25 of the GMS Contract further

provides that “[t]he Contract Documents are complimentary, and what is required

by any one shall be as binding as if required by all.” The language empirical cites

in Paragraph 12 of the Complaint must therefore be read in conjunction with the

other Contract Documents, including the Base Contract and the Swisslog

Specifications.

      13.    Primus denies the allegations in Paragraph 13 of the Complaint on the

basis the Contract Documents speak for themselves. Article 25 of the GMS Contract

further provides that “[t]he Contract Documents are complimentary, and what is

required by any one shall be as binding as if required by all.” The language empirical

cites in Paragraph 13 of the Complaint must therefore be read in conjunction with

and complimentary to the other Contract Documents, including the Base Contract


                                     01658317-3 -5-
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page96
                                                        6 of
                                                          of 275
                                                             123 -- Page
                                                                    Page ID
                                                                         ID #
                                                                            # 297
                                                                              82




and Swisslog Specifications.

      14.    Primus admits to executing various agreements in connection with the

GMS Contract, including an agreement with Primus Design Services, LLC to design

the Freezer Facility. Unlike these agreements, Primus executed the tri-party Base

Contract to design, manufacture, install, commission, test and warrant the ASRS

System with Swisslog on empirical’s behalf. Article 25 of the GMS Contract

expressly defines the Base Contract as “that certain Contract for Owner [empirical],

dated concurrently herewith, by and among Owner [empirical], Builder [Primus] and

Swisslog.”   Primus denies all remaining allegations in Paragraph 14 of the

Complaint.

      15.    Primus denies the allegations in Paragraph 15 of the Complaint on the

basis the Contract Documents speak for themselves. Article 25 of the GMS Contract

further defines the Base Contract as “that certain Contract for Owner [empirical],

dated concurrently herewith, by and among Owner [empirical], Builder [Primus] and

Swisslog.”   Primus denies all remaining allegations in Paragraph 15 of the

Complaint.

      16.    Primus admits the ASRS System was intended to support a fully

automated system with limited need for manual labor and forklifts. Primus denies

all remaining allegations in Paragraph 16 of the Complaint on the basis the Contract

Documents define the various responsibilities between the Parties as well as the


                                     01658317-3 -6-
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page97
                                                        7 of
                                                          of 275
                                                             123 -- Page
                                                                    Page ID
                                                                         ID #
                                                                            # 298
                                                                              83




functionality of the ASRS System.

      17.    Primus admits Paragraph 2(a) of the GMS Contract contains a

definition for “Work.” Primus denies that this definition captures the complete

definition of “Work” required under the Contract Documents.            The Contract

Documents consist of the GMS Contract, Base Contract, Swisslog Specifications,

and a host of other documents, which further define the term “Work.” Article 25 of

the GMS Contract further provides that “[t]he Contract Documents are

complimentary, and what is required by any one shall be as binding as if required by

all.” The definition of Work empirical cites in Paragraph 17 of the Complaint must

therefore be read in conjunction with and complimentary to the other Contract

Documents, including the Base Contract and Swisslog Specifications. Primus denies

all remaining allegations in Paragraph 17 of the Complaint.

      18.    Primus states the date for substantial completion of the Freezer Facility

(“Substantial Completion Date”) is defined differently throughout the Contract

Documents.     Primus admits Article 2(c) of the GMS Contract indicates the

Substantial Completion Date is December 13, 2017. However, Article 21 of the

GMS Contract defines the Substantial Completion date as both January 21, 2018 and

February 15, 2018, which “shall be extended for certain matters as set forth in this

Contract.” Moreover, all Contract Documents are to be read in a complimentary

fashion. Primus denies the “Substantial Completion Date” cited in Paragraph 18 is


                                     01658317-3 -7-
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page98
                                                        8 of
                                                          of 275
                                                             123 -- Page
                                                                    Page ID
                                                                         ID #
                                                                            # 299
                                                                              84




binding upon the Parties, on the basis empirical made multiple changes to the

Contract Documents (both documented and undocumented), including 64 change

orders that empirical issued in 2017, 2018 and 2019. The changes that empirical

directed require an extension of the Substantial Completion Date under the Contract

Documents out until the Winter of 2020, if not later. Primus denies the remaining

allegations in Paragraph 18 of the Complaint.

      19.    Primus denies the allegations in Paragraph 19 of the Complaint on the

basis it fails to accurately describe the payment process between the Parties under

the Contract Documents which must be read together in a complimentary fashion.

Empirical negotiated the terms of the Base Contract directly with Swisslog,

including but not limited to: the initial price to be paid to Swisslog of

$14,200,000.00, the amount of milestone payments issued to Swisslog, the Swisslog

schedule, and expressly required that all Swisslog invoices be forwarded directly to

empirical.

      20.    Primus denies the allegations in Paragraph 20 of the Complaint on the

basis the Contract Documents speak for themselves. Article 25 of the GMS Contract

further provides that “[t]he Contract Documents are complimentary, and what is

required by any one shall be as binding as if required by all.” The “warranty”

language empirical cites in Paragraph 20 of the Complaint must therefore be read in

conjunction with and complimentary to related provisions, including other warranty


                                     01658317-3 -8-
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page99
                                                        9 of
                                                          of 275
                                                             123 -- Page
                                                                    Page ID
                                                                         ID #
                                                                            # 300
                                                                              85




language, in the other Contract Documents, including the Base Contract and

Swisslog Specifications.

      21.   Primus denies the allegations in Paragraph 21 of the Complaint on the

basis the Contract Documents speak for themselves. Article 25 of the GMS Contract

further provides that “[t]he Contract Documents are complimentary, and what is

required by any one shall be as binding as if required by all.” The “warranty”

language empirical cites in Paragraph 21 of the Complaint must therefore be read in

conjunction with and complimentary to pertinent provisions in the other Contract

Documents, including the Base Contract and Swisslog Specifications.

      22.   Primus admits Article 21 of the original GMS Contract allowed for

imposition of liquidated damages in the amount of $3,000/day if the Freezer Facility

was not substantially complete on or before the Substantial Completion Date.

Primus denies that the Substantial Completion Date is binding upon the Parties, on

the basis empirical made multiple changes to the Contract Documents (both

documented and undocumented) including 64 change orders issued during 2017,

2018 and 2019 that require an extension of the substantial completion date under the

Contract Documents out until the Winter of 2020, if not later. Primus denies all

remaining allegations in Paragraph 18 of the Complaint.

      23.   Primus admits the Parties met on or about October 5, 2016 to discuss

construction of the Freezer Facility and installation of the ASRS System, but denies


                                     01658317-3 -9-
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page100 of 123
                                                        10 of 275 -- Page
                                                                     Page ID
                                                                          ID #
                                                                             # 86
                                                                               301




all remaining allegations in Paragraph 23 of the Complaint. Primus states that the

ASRS System is substantially complete and was just weeks away from operation at

the time empirical elected to ban Swisslog from the Freezer Facility thereby

preventing Swisslog from testing, commissioning and debugging the ASRS System

as of August 1, 2019.

      24.   Primus denies the allegations in Paragraph 24 of the Complaint. Primus

states that the ASRS System is substantially complete and was just weeks away from

operation at the time empirical elected to ban Swisslog from the Freezer Facility

thereby preventing Swisslog from testing, commissioning and debugging the ASRS

System as of August 1, 2019.

      25.   Primus denies the allegations in Paragraph 25 of the Complaint.

Swisslog has informed Primus that between July 8th and 23rd of 2019 the ASRS

System passed all tests necessary to establish substantial completion, including the

second provisional acceptance test and trial operations test. Swisslog has also

indicated that empirical refused to observe, participate or approve the testing

Swisslog performed upon the ASRS System or to otherwise accept the ASRS System

as being substantially complete. Moreover, items a through s listed in Paragraph 25

of the Complaint are not contractual requirements necessary to satisfy substantial

completion of the ASRS System, but were unilaterally imposed by empirical.

      26.   Primus admits the ASRS System failed the first provisional acceptance


                                    01658317-3 -10-
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page101 of 123
                                                        11 of 275 -- Page
                                                                     Page ID
                                                                          ID #
                                                                             # 87
                                                                               302




test in March of 2019. Swisslog has informed Primus that between July 8 th and 23rd

of 2019 the ASRS System passed all tests necessary to establish substantial

completion, including the second provisional acceptance test and trial operations

test. Swisslog has also indicated that empirical refused to observe, participate or

approve the testing Swisslog performed upon the ASRS System or to otherwise

accept the ASRS System as being substantially complete.          Primus denies all

remaining allegations in Paragraph 26 of the Complaint.

      27.   Primus denies the allegations in Paragraph 27 of the Complaint. The

Base Contract is a tri-party agreement between empirical, Primus and Swisslog, and

Swisslog was not a “subcontractor” of Primus. Swisslog has informed Primus that

between July 8th and 23rd of 2019 the ASRS System passed all tests necessary to

establish substantial completion, including the second provisional acceptance test

and trial operations test. Swisslog has also indicated that empirical refused to

observe, participate or approve the testing Swisslog performed upon the ASRS

System or to otherwise accept the ASRS System as being substantially complete.

      28.   Primus denies the allegations in Paragraph 28 of the Complaint.

Swisslog has informed Primus that between July 8th and 23rd of 2019 the ASRS

System passed all tests necessary to establish substantial completion, including the

second provisional acceptance test and trial operations test. Swisslog has also

indicated that empirical refused to observe, participate or approve the testing


                                    01658317-3 -11-
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page102 of 123
                                                        12 of 275 -- Page
                                                                     Page ID
                                                                          ID #
                                                                             # 88
                                                                               303




Swisslog performed upon the ASRS System or to otherwise accept the ASRS System

as being substantially complete.

      29.   Primus denies the allegations in Paragraph 29 of the Complaint.

Swisslog has informed Primus that between July 8th and 23rd of 2019 the ASRS

System passed all tests necessary to establish substantial completion, including the

second provisional acceptance test and trial operations test. Swisslog has also

indicated that empirical refused to observe, participate or approve the testing

Swisslog performed upon the ASRS System or to otherwise accept the ASRS System

as being substantially complete.

      30.   Primus admits empirical issued Change Order #47, dated May 4, 2018

to the GMS Contract, but denies the characterization of the change offered by

empirical, along with all other allegations in Paragraph 30 of the Complaint. Change

Order #47 adjusted the various substantial completion date(s) under the GMS

Contract to account for some of the multiple changes to the ASRS System that had

been negotiated directly between empirical and Swisslog. Change Order #47 also

clarified certain of empirical’s rights and remedies directly against Swisslog under

the GMS Contract, including the “right to assess liquidated damages” against

Swisslog and “withhold” payments from Swisslog. Empirical issued multiple other

change orders to the ASRS System, both documented and undocumented, after

Change Order #47, which Swisslog and Primus contend require adjustments of the


                                    01658317-3 -12-
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page103 of 123
                                                        13 of 275 -- Page
                                                                     Page ID
                                                                          ID #
                                                                             # 89
                                                                               304




Contract Documents, including an extension of the substantial completion date until

the Winter of 2020, if not later.     Primus denies the remaining allegations in

Paragraph 30 of the Complaint.

      31.    Primus admits to receiving an e-mail from empirical on or about July

5, 2019, but denies the characterization of the e-mail empirical has provided, along

with all other allegations in Paragraph 31 of the Complaint. The e-mail contained

demands empirical made concerning “minimum performance requirements” for the

ASRS System, that according to Swisslog were neither based upon nor required by

the Contract Documents. Swisslog has informed Primus that between July 8th and

23rd of 2019 the ASRS System passed all tests necessary to establish substantial

completion, including the second provisional acceptance test and the trial operations

test. Swisslog has also indicated that empirical refused to observe, participate or

approve the testing performed upon the ASRS System by Swisslog or to otherwise

accept the ASRS System as being substantially complete.

      32.    Primus admits the Parties have discussed multiple plans regarding

completion of the ASRS System, but denies the characterization of these plans

offered by empirical, along with all other allegations in Paragraph 32 of the

Complaint. The most recent plans the Parties discussed occurred on October 18,

2019, when empirical, Primus and Swisslog met in person in Dakota Dunes, South

Dakota and reached a settlement of all disputes amongst and between them.


                                     01658317-3 -13-
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page104 of 123
                                                        14 of 275 -- Page
                                                                     Page ID
                                                                          ID #
                                                                             # 90
                                                                               305




Nonetheless, that same afternoon empirical reneged on the oral settlement reached

between the Parties when it filed the Complaint giving rise to this lawsuit.

      33.    Primus denies the allegations in Paragraph 33 of the Complaint.

      34.    Primus denies the allegations in Paragraph 34 of the Complaint.

      35.    Primus denies the allegations in Paragraph 35 of the Complaint.

      36.    Primus denies the allegations in Paragraph 36 of the Complaint. Primus

further states that empirical expressly agreed under Change Order #47 that any

liquidated damages assessed by empirical in connection with the ASRS System

would be withheld from Swisslog, not Primus.

      37.    Primus admits to expressing dissatisfaction with Swisslog’s

performance under the Contract Documents from time to time, but denies

empirical’s characterization of any views about Swisslog’s performance along with

all other allegations in Paragraph 37 of the Complaint. Primus conducted monthly

control meetings with empirical during which concerns were to be voiced to

empirical; however, empirical directed that these meetings be cancelled as of

October, 2018. Empirical made frequent and multiple changes to the Swisslog

Specifications and other Contract Documents, both documented and undocumented,

which empirical often communicated directly to Swisslog and of which Primus was

often not aware, that generally gave rise to empirical’s purported dissatisfaction.

      38.    Primus admits empirical sent a communication purporting to terminate


                                     01658317-3 -14-
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page105 of 123
                                                        15 of 275 -- Page
                                                                     Page ID
                                                                          ID #
                                                                             # 91
                                                                               306




the GMS Contract and Base Contract on August 8, 2019. Since the Freezer Facility

was substantially complete, empirical’s purported termination of the GMS Contract

was improper, wrongful, and constitutes a breach of the duties and obligations

empirical owed to Primus under the GMS Contract. Since, according to Swisslog,

the ASRS System was substantially complete, empirical’s purported termination of

the Base Contract was improper, wrongful, and constitutes a breach of the duties and

obligations empirical owed to Swisslog (and Primus) under the Base Contract and

GMS Contract.

      39.    Primus denies the allegations in Paragraph 39 of the Complaint.

According to Swisslog, the $14+ million ASRS System is substantially complete,

just weeks away from being operational, and all costs empirical incurs in removing

and replacing the ASRS System constitute economic waste for which empirical is

solely responsible.

      40.    Primus denies the allegations in Paragraph 40 of the Complaint. The

work under the GMS Contract and tri-party Base Contract were substantially

complete and both contracts were wrongfully terminated by empirical. However, if

there was a material breach, then it is the responsibility of Swisslog under the tri-

party Base Contract between empirical, Primus and Swisslog.

      41.    Primus denies the allegations in Paragraph 41 of the Complaint.

According to Swisslog, the $14+ million ASRS System is substantially complete,


                                     01658317-3 -15-
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page106 of 123
                                                        16 of 275 -- Page
                                                                     Page ID
                                                                          ID #
                                                                             # 92
                                                                               307




just weeks away from being operational, and all costs empirical incurs in removing

and replacing the ASRS System constitute economic waste for which empirical is

solely responsible.

                                     Count 1
                                Breach of Contract


      42.    Primus incorporates the responses from paragraphs 1 through 41 of the

Answer as if fully incorporated into its response to Count I of the Complaint.

      43.    Primus admits to executing the GMS Contract with empirical; however,

the GMS Contract incorporates multiple Contract Documents, including the Base

Contract and the Swisslog Specifications, all of which must be read together to

define the duties and obligations of empirical, Primus and Swisslog. Article 25 of

the GMS Contract provides that “[t]he Contract Documents are complimentary, and

what is required by any one shall be as binding as if required by all.”

      44.    Primus admits the GMS Contract was initially a binding agreement but

denies all remaining allegations in Paragraph 44 of the Complaint, including that

empirical never had a specification for the Freezer Facility. To the extent empirical

wrongfully terminated the GMS Contract and Base Contract, empirical is no longer

entitled to enforce the Contract Documents against Primus. Primus denies all




                                     01658317-3 -16-
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page107 of 123
                                                        17 of 275 -- Page
                                                                     Page ID
                                                                          ID #
                                                                             # 93
                                                                               308




remaining allegations in Paragraph 44 of the Complaint.

      45.   Primus denies the allegations in Paragraph 45 of the Complaint.

      46.   Primus denies the allegations in Paragraph 46 of the Complaint.

      47.   Primus admits empirical made certain payments owed to Primus under

the GMS Contract and to Swisslog under the Base Contract, but denies all remaining

allegations in Paragraph 47 of the Complaint.

      48.   Primus denies the allegations in Paragraph 48 of the Complaint.

      49.   Primus denies the allegations in Paragraph 49 of the Complaint.

      50.   Primus denies the allegations in Paragraph 50 of the Complaint.

      51.   Primus denies the allegations in Paragraph 51 of the Complaint.

                                 Count 2
       Breach of the Implied Covenant of Good Faith and Fair Dealing

      52.   Primus incorporates the responses from paragraphs 1 through 51 of the

Answer as if fully incorporated into its response to Count 2 of the Complaint.

      53.   Primus admits the GMS Contract was initially a binding agreement but

denies all remaining allegations in Paragraph 53 of the Complaint. Since empirical

wrongfully terminated the GMS Contract and Base Contract, empirical is no longer




                                    01658317-3 -17-
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page108 of 123
                                                        18 of 275 -- Page
                                                                     Page ID
                                                                          ID #
                                                                             # 94
                                                                               309




entitled to enforce the Contract Documents against Primus.

      54.    Primus denies the allegations in Paragraph 54 of the Complaint.

      55.    Primus denies the allegations in Paragraph 55 of the Complaint.

      56.    Primus denies the allegations in Paragraph 56 of the Complaint.

                                    Count 3
                               Unjust Enrichment

      57.    Primus incorporates the responses from paragraphs 1 through 56 of the

Answer as if fully incorporated into its response to Count 3 of the Complaint.

      58.    Primus admits empirical has paid approximately $33.34 million under

the GMS Contract, part of which was paid directly to Primus and part of which was

paid for the benefit of Swisslog, but denies all remaining allegations in Paragraph

58 of the Complaint.

      59.    Primus denies all allegations in Paragraph 59 of the Complaint.

According to Swisslog, the $14+ million ASRS System is substantially complete,

just weeks away from being operational, and all costs empirical incurs in removing

and replacing the ASRS System constitute economic waste for which empirical is

solely responsible.

                                    Count 4
                               Breach of Warranty

      60.    Primus incorporates the responses from paragraphs 1 through 51 of the




                                    01658317-3 -18-
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page109 of 123
                                                        19 of 275 -- Page
                                                                     Page ID
                                                                          ID #
                                                                             # 95
                                                                               310




Answer as if fully incorporated into its response to Count 4 of the Complaint.

      61.    Primus admits the GMS Contract contains an Article 6, but denies

empirical’s characterization of Article 6, along with all remaining allegations in

Paragraph 61 of the Complaint. The GMS Contract incorporates multiple Contract

Documents, including the Base Contract and the Swisslog Specifications, all of

which must be read together to define the duties and obligations of empirical, Primus

and Swisslog. Article 25 of the GMS Contract provides that “[t]he Contract

Documents are complimentary, and what is required by any one shall be as binding

as if required by all.”

      62.    Primus denies the allegations in Paragraph 62 of the Complaint.

According to Swisslog, the $14+ million ASRS System is substantially complete,

just weeks away from being operational, and all costs empirical incurs in removing

and replacing the ASRS System constitute economic waste for which empirical is

solely responsible.

      63.    Primus denies the allegations in Paragraph 62 of the Complaint.

According to Swisslog, the $14+ million ASRS System is substantially complete,

just weeks away from being operational, and all costs empirical incurs in removing

and replacing the ASRS System constitute economic waste for which empirical is




                                     01658317-3 -19-
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page110 of 123
                                                        20 of 275 -- Page
                                                                     Page ID
                                                                          ID #
                                                                             # 96
                                                                               311




solely responsible.

                           FIRST AFFIRMATIVE DEFENSE

      The Complaint fails to state a claim against Primus upon which relief may be

granted based upon the various acts, omissions and misdeeds of empirical.


                          SECOND AFFIRMATIVE DEFENSE

      The Complaint is barred by reason of the allegations contained within the

Counterclaims asserted against empirical by Primus.

                          THIRD AFFIRMATIVE DEFENSE.

      The Complaint is barred in totality by reason of the settlement agreement

reached between empirical, Primus and Swisslog on October 18, 2019 at a face-to-face

meeting of authorized representatives that took place in Dakota Dunes, South Dakota.

                          FOURTH AFFIRMATIVE DEFENSE

      The Complaint fails to join an indispensable party, namely Swisslog, the

entity empirical selected to design, manufacture, install, commission, test and

warrant the ASRS System under the Guaranteed Maximum Sum Contract (“GMS

Contract”) about which empirical now claims to be defective.


                          FIFTH AFFIRMATIVE DEFENSE

      The Complaint is barred in whole or in part because the ASRS System was

designed   under      a    direct   agreement      between   empirical   and   Swisslog


                                       01658317-3 -20-
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page111 of 123
                                                        21 of 275 -- Page
                                                                     Page ID
                                                                          ID #
                                                                             # 97
                                                                               312




(Swisslog/empirical Agreement”) under which “Swisslog Proposal 4720, Version 5,

dated August 30, 2016” (“Swisslog Specifications”) was created, reviewed,

approved and accepted by empirical as the basis for evaluating the operation,

performance and testing of the ASRS System that empirical now claims to be

defective.


                       SIXTH AFFIRMATIVE DEFENSE

      The claims asserted in the Complaint have been waived, in whole or in part, by

virtue of unilateral changes empirical made to the Contract Documents, including the

Swisslog Specifications, that, according to Swisslog, impacted performance,

operation, functionality and testing of the ASRS System under the Contract

Documents.

                     SEVENTH AFFIRMATIVE DEFENSE.

      The damages sought in the Complaint are barred, in whole or in part, because,

if the $14+ million ASRS System is substantially complete and just weeks away

from operation as Swisslog claims, then empirical’s decision to remove and replace

most, if not all, of the ASRS System constitutes “economic waste” for which

empirical is solely responsible.




                                    01658317-3 -21-
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page112 of 123
                                                        22 of 275 -- Page
                                                                     Page ID
                                                                          ID #
                                                                             # 98
                                                                               313




                      EIGHTH AFFIRMATIVE DEFENSE

      The Complaint is barred, in whole or in part, because if empirical’s allegations

against Swisslog are true, then empirical was negligent in selecting Swisslog to

design, manufacture, install, commission, test and warrant the ASRS System under

the GMS Contract.


                       NINTH AFFIRMATIVE DEFENSE

      The Complaint is barred, in whole or in part, because if the ASRS System was

controlled and directed by software to be provided and integrated by empirical as

Swisslog claims, then the alleged failure of the ASRS System to satisfy empirical’s

business needs is the sole responsibility of empirical.


                      TENTH AFFIRMATIVE DEFENSE


      The Complaint is barred, in whole or in part, because empirical has waived its

rights and causes of action against Primus or is estopped by the doctrine of laches

from asserting any causes of action against Primus by reason of empirical’s failure

to timely pursue its claims when Primus allegedly failed to complete its work,

including the ASRS System, by the date empirical contends such completion as

required. Empirical instead knowingly allowed Primus to change its position and

continue to devote more resources to perform work after such date and knowingly

accepted the benefit of Primus’ continued performance.

                                     01658317-3 -22-
8:19-cv-00457-RFR-CRZ
 8:19-cv-00457-RFR-CRZ Doc
                        Doc##20
                              18 Filed:
                                  Filed:01/07/20
                                         01/07/20 Page
                                                   Page113 of 123
                                                        23 of 275 -- Page
                                                                     Page ID
                                                                          ID #
                                                                             # 99
                                                                               314




                               Prayer For Relief

      WHEREFORE, Primus respectfully requests the Court grant the following:

      a.    The Complaint filed by empirical be dismissed;

      b.    Empirical recover nothing;

      c.    All costs and expenses of this action incurred by Primus and its

            attorney’s fees be cast upon empirical as permitted by law; and

      d.    Primus be granted all other relief as this Court deems just and proper.




                                    01658317-3 -23-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page114  of123
                                                   24 of  275--Page
                                                               PageID
                                                                    ID##100
                                                                         315




                COUNTERCLAIM OF PRIMUS BUILDERS, INC.
                    AGAINST EMPIRICAL FOODS, INC.

      Defendant Primus Builders, Inc. (“Primus”) asserts this compulsory

counterclaim against Plaintiff empirical foods, inc. f/k/a Beef Products, Inc.

(“empirical”) and states its claims as set forth herein. All other terms herein shall

have the same meaning as those in Primus’s Answer to the empirical Complaint, set

forth above.

                                       Parties

      1.       Primus. Primus is a Georgia corporation, maintaining its principal

place of business at 8294 Highway 92, Suite 210, Woodstock, Georgia 30189.

Primus is a general contractor, which among other things, designs and builds

commercial refrigerated warehouses and freezer facilities for companies engaged in

the production and distribution of food products.

      2.       Empirical. Empirical, formerly known as Beef Products, Inc., is a

Nebraska corporation, maintaining its principal place of business at 891 Two Rivers

Drive, Dakota Dunes, South Dakota 57049. Empirical is engaged in the production,

storage and distribution of meat products for wholesale in the food industry.

Empirical filed the Complaint and may therefore be served through its counsel of

record.

      3.       Swisslog. Swisslog is a Virginia corporation, maintaining principal

places of business at 161 Enterprise Drive, Newport News, Virginia 23603 and at
                                     01658317-3 -24-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page115  of123
                                                   25 of  275--Page
                                                               PageID
                                                                    ID##101
                                                                         316




10825 East 47th Avenue, Denver, Colorado 80239. Swisslog is an equipment

supplier and software developer, which among other things, designs and

manufactures equipment, develops and deploys software, and installs, tests, and

commissions ASRS systems used in the production, storage, and distribution of food

products at commercial freezer facilities. Swisslog designed and installed the ASRS

System at the heart of this dispute.

                                Jurisdiction & Venue

      4.       Subject Matter Jurisdiction.              This Court has subject matter

jurisdiction over this Counterclaim pursuant to 28 U.S.C. § 1332 because there is

complete diversity between the Parties, the amounts in controversy exceed $75,000,

and the claims asserted in this Counterclaim arise from the same disputes and

controversies identified in the Complaint, namely alleged defects within the ASRS

System Swisslog designed and installed at the Freezer Facility.

      5.       Personal Jurisdiction.      This Court has personal jurisdiction over

empirical because it initiated this lawsuit alleging defects in the ASRS System

Swisslog installed at the Freezer Facility and the various contracts among and

between the Parties provide that all resulting disputes shall be governed by the laws

of Nebraska.

      6.       Venue. The venue over this dispute is proper in this Court pursuant to

28 U.S.C. § 1391(b) because Swisslog installed the allegedly defective ASRS


                                       01658317-3 -25-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page116  of123
                                                   26 of  275--Page
                                                               PageID
                                                                    ID##102
                                                                         317




System at the Freezer Facility.

                                            Facts

      7.     The Dispute.      This dispute arises from a complex business and

contractual relationship between empirical and Swisslog, that not only blurred the

formal contractual lines of authority alleged in the Complaint, but also gives direct

rise to the claims and allegations now asserted against Primus. Empirical claims the

ASRS System is incomplete, defective, must be ripped out and replaced, and refuses

to allow Swisslog to perform additional testing and commission the ASRS System.

Swisslog claims the ASRS System is substantially complete and would be fully

functional and operational but for the refusal of empirical to allow Swisslog the

opportunity to perform additional testing, commission, and debug the ASRS System

installed within the Freezer Facility.

      8.     The ASRS System. The ASRS System is a fully automated, computer

controlled, storage and retrieval system, that supports the operation of the Freezer

Facility. Empirical selected Swisslog based upon its international reputation as the

manufacturer and installer of the “Cadillac” of ASRS Systems throughout North

America and Europe. Another critical factor in the selection of Swisslog, was its

ability to provide a unique ASRS System that could handle product large pallet sized

loads as well as smaller case sized loads. According to Swisslog, it had successfully

installed hundreds of ASRS systems using its standard proprietary software,


                                         01658317-3 -26-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page117  of123
                                                   27 of  275--Page
                                                               PageID
                                                                    ID##103
                                                                         318




controlling automated equipment handling both pallet and case sized loads and this

same standard Swisslog software was to control the equipment within the ASRS

System at the Freezer Facility. While the standard prepackaged Swisslog software

can be customized, the resulting modifications often introduce unintended

consequences that ripple throughout the operation and functionality of the overall

ASRS System requiring extensive debugging.

      9.     Software Interface.       The ASRS System was further complicated

because its operation and functionality, about which empirical now complains, is

controlled by the integration of two independent software systems: one provided by

Swisslog, the other provided by empirical.              Swisslog provided its standard

Warehouse Management System software package, “WMS” or SynQ that was

installed and customized in conjunction with empirical (“Swisslog Software”).

Empirical provided an Enterprise Resource Planning software package, “Microsoft

Dynamics,” or ERP that was installed and customized by empirical (“empirical

Software”). While the Swisslog Software controlled equipment within the ASRS

System that stored and retrieved product within the Freezer Facility, the empirical

Software directs orders to the Swisslog Software by identifying the product that was

to be stored or retrieved, including the quantity, location, type and date restriction of

the product. According to Swisslog, the empirical Software served as the “master”

and the Swisslog Software served as the “servant,” with empirical being responsible


                                      01658317-3 -27-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page118  of123
                                                   28 of  275--Page
                                                               PageID
                                                                    ID##104
                                                                         319




for integrating the two software packages per the Contract Documents. Thus, it

would be empirical who would be responsible for ensuring that the empirical

Software communicated with the Swisslog Software resulting in an operational and

functional ASRS System.

      10.   Project BPI.     Empirical selected Swisslog to provide the ASRS

System, after conducting its own due diligence background review, including: the

preparation of designs, the manufacturing and installation of the equipment, the

development of the software, and then the testing, commissioning and integration of

the software and equipment required to operate the ASRS System. Over the course

of 16 months—from January of 2015 to April of 2016—the Parties participated in

multiple meetings, design sessions, schedule reviews, and pricing exercises, to

collectively develop a design and budget for the Freezer Facility utilizing Primus

and Swisslog. Neither Swisslog nor Primus were or have ever been compensated by

empirical for any of the investigative design work performed during this 16-month

planning period.

      11.   ASRS Design.       In April of 2016, empirical executed a design

agreement with Swisslog, the Swisslog/empirical Agreement, to design and prepare

technical specifications defining the operation and functionality of the ASRS

System. Primus was not a party to the Swisslog/empirical Agreement. Empirical

also executed a separate agreement with Primus, in which Primus agreed to design


                                    01658317-3 -28-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page119  of123
                                                   29 of  275--Page
                                                               PageID
                                                                    ID##105
                                                                         320




and prepare specifications for the Freezer Facility structure in which the ASRS

System would be housed. At the time, it was understood empirical would enter into

a contract directly with Swisslog to supply the ASRS System followed by a separate

contract directly with Primus to construct the Freezer Facility. Upon information

and belief, the initial design for the ASRS System, about which empirical now

complains, was prepared under the Swisslog/empirical Agreement.

      12.   Value Engineering. Over a three (3) month period—from April 2016

through June 2016—empirical required Swisslog to “value engineer” the ASRS

System designed under the Swisslog/empirical Agreement in order to reduce costs

(“Value Engineering Changes”). As a result of these Value Engineering Changes,

the pricing for the ASRS System was reduced by at least $10,898,890 resulting in a

lower level of operation and functionality than empirical originally sought. Primus

did not prepare and was not involved in the Value Engineering Changes under the

Swisslog/empirical Agreement.

      13.   The Continuing Impacts of Value Engineering Changes. The Value

Engineering Changes eliminated many functions empirical initially requested, such

as automated blast freezing and storage capacity in both the pallet and mini-load

sections of the ASRS System. These functions and operations were eliminated at

empirical’s request, in order to align the costs of the ASRS System with empirical’s

overall budget for the Freezer Facility, and they resulted in an ASRS System with


                                    01658317-3 -29-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page120  of123
                                                   30 of  275--Page
                                                               PageID
                                                                    ID##106
                                                                         321




fewer functions and operations than empirical originally sought. After installation

of the ASRS System began, empirical directed Swisslog to add back many of the

functions and operations that had been deleted through Value Engineering Changes.

Many of the additional functions and operations that had been deleted by Value

Engineering Changes, only to be added back after installation began, were not

documented by Swisslog and empirical.             Nor were the Contract Documents

contemporaneously adjusted for the cost and time impacts resulting from adding

back functions and operations.

      14.    The Swisslog Specifications.              The initial design and technical

specifications for the ASRS System about which empirical now complains, were

developed under the Swisslog/empirical Agreement. It was empirical, not Primus,

who created, reviewed, approved, accepted, adopted and constantly changed the

technical specifications for the design, operation and functionality of the ASRS

System. These technical specifications are set forth in a 250 page document, entitled

“Swisslog Proposal 4720, Version 5, dated August 30, 2016,” and are referred to

herein as the Swisslog Specifications. The Swisslog Specifications were later

adopted into the tri-party contractual arrangement and served as the basis for the

design, furnishing and installation and commissioning of the ASRS System and

provided criteria for testing its performance.

      15.    Contract Negotiations. In accordance with its original contracting


                                     01658317-3 -30-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page121  of123
                                                   31 of  275--Page
                                                               PageID
                                                                    ID##107
                                                                         322




scheme, empirical negotiated one contract with Swisslog to supply, install and

commission the ASRS System and a second contract with Primus to construct the

Freezer Facility. Primus did not participate in the negotiation of contract terms

between empirical and Swisslog. Similarly, Swisslog did not participate in the

negotiation of contract terms between empirical and Primus. Empirical ultimately

presented Primus with fully negotiated contract terms and a completed design and

directed Primus to enter into a contract with Swisslog on behalf of empirical. Primus

had no opportunity to negotiate any independent contract terms with Swisslog.

      16.    2016 – The New Contracting Scheme. After empirical had negotiated

and agreed upon terms under separate contracts with Swisslog and Primus, empirical

elected to change its contracting scheme. Empirical abandoned its original plan of

entering into a direct contract with Swisslog to provide the ASRS System designed

and specified under the Swisslog/empirical Agreement. In June of 2016, empirical

requested Primus to execute (on behalf of empirical) the contract that empirical had

negotiated with Swisslog to provide the ASRS System while empirical would

simultaneously execute a contract with Primus to construct the Freezer Facility.

      17.    Base Contract for Project BPI. Primus, on behalf of empirical,

executed the “Base Contract for Project BPI,” dated September 2, 2016, (“Base

Contract”) with Swisslog thereby creating a tri-party agreement. The Base Contract

was executed in reliance upon Swisslog Specifications prepared under the


                                     01658317-3 -31-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page122  of123
                                                   32 of  275--Page
                                                               PageID
                                                                    ID##108
                                                                         323




Swisslog/empirical Agreement providing a complete and final design for the ASRS

System. Consequently, the Base Contract incorporated the Swisslog Specifications

prepared under the Swisslog/empirical Agreement, and required Swisslog to design

and manufacture the equipment, develop the software, and then install, test,

commission and integrate the software and equipment for the ASRS System in

accordance with the Swisslog Specifications. The Base Contract further required

that the performance and functionality of the ASRS System be evaluated based upon

criteria identified by the Swisslog Specifications. A true and correct copy of the

Base Contract, including Exhibits I through V, but excluding certain exhibits

referenced therein, is attached hereto as Exhibit “A”.

      18.    GMS Contract. Primus next executed the “Guaranteed Maximum

Sum Contract,” dated September 2, 2016, (“GMS Contract”) with empirical in

reliance upon the Base Contract negotiated by empirical and the Swisslog

Specifications for the ASRS System prepared under the Swisslog/empirical

Agreement. Article 25 of the GMS Contract expressly recognizes the tri-party Base

Contract as “that certain Contract for Owner, dated concurrently herewith, by and

among Owner [empirical], Builder [Primus] and Swisslog.” Since the Base Contract

was executed on behalf of empirical, the GMS Contract incorporates the Base

Contract and the Swisslog Specifications, requires Swisslog to provide an ASRS

System in accordance with the Swisslog Specifications, and requires the


                                     01658317-3 -32-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page123  of123
                                                   33 of  275--Page
                                                               PageID
                                                                    ID##109
                                                                         324




performance and functionality of the ASRS System be evaluated in accordance with

the Swisslog Specifications. A true and correct copy of the GMS Contract with

partial Exhibits A through I is attached hereto as Exhibit “B”.

      19.    The Contract Documents. The ASRS System was therefore to be

designed and installed by Swisslog in accordance with a variety of contract

documents, including the GMS Contract, the tri-party Base Contract, the Swisslog

Specifications, and other documents identified and incorporated therein, including

the Exhibits “A” through “I” as identified in these contracts (collectively the

“Contract Documents”). In this regard, Article 25 of the GMS Contract provides

that “[t]he Contract Documents are complimentary, and what is required by any one

shall be as binding as if required by all.” Consequently, all Contract Documents

must be read and interpreted in conjunction and equally with each other, without

giving preference to the GMS Contract as is now alleged by empirical.

      20.    Blurred Lines of Authority. Despite the new contracting scheme and

subsequent tri-party Base Contract, ostensibly between Swisslog and Primus,

empirical continued to deal directly with Swisslog concerning the ASRS System just

as they had done under the Swisslog/empirical Agreement. From 2016 through

2019, empirical conducted various meetings, discussions, and negotiations directly

with Swisslog, during which, empirical and Swisslog made changes to the design of

the ASRS System, the Swisslog Specifications, and the Contract Documents. Many


                                     01658317-3 -33-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page124  of123
                                                   34 of  275--Page
                                                               PageID
                                                                    ID##110
                                                                         325




of these transactions were conducted without participation by Primus who only later

was informed of the decisions and changes reached directly between Swisslog and

empirical.

      21.     Changes to the ASRS System Development. Development of the

ASRS System was intended to proceed in a sequential manner that would allow for

proper integration of the material handling equipment with the Swisslog Software

package as follows:

      i.)     Design of the ASRS System;

      ii.)    Development of the Swisslog Software;

      iii.)   Manufacturing of the material handling equipment;

      iv.)    Installation of the material handling equipment;

      v.)     Factory acceptance of the Swisslog Software;

      vi.)    Integration testing of the material handling equipment;

      vii.) Deployment of the Swisslog Software;

      viii.) Completion of the ASRS System;

      ix.)    Provisional acceptance testing of the ASRS System;

      x.)     Acceptance of the ASRS System; and

      xi.)    Commissioning and debugging of the ASRS System.

Empirical and Swisslog deviated from the planned development of the ASRS System

in multiple respects, including but not limited to: i.) failing to agree upon functional


                                      01658317-3 -34-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page125  of123
                                                   35 of  275--Page
                                                               PageID
                                                                    ID##111
                                                                         326




specifications for the Swisslog Software prior to execution of the Contract Documents,

ii.) deleting factory acceptance testing, iii.) deploying Swisslog Software prior to

integration testing of the material handling equipment, and iv.) failing to agree upon a

definition for completion of the ASRS System. Upon information and belief, the

cumulative effects of these changes to the ASRS System supports and requires an

adjustment of the substantial completion date under the Contract Documents until the

Winter of 2020, if not later.

      22.     Changes to the Swisslog Software. Empirical and Swisslog made

multiple changes to the Swisslog software thereby changing the Swisslog

Specifications and standard software package after execution of the Contract

Documents. Those changes to the Swisslog Software which are currently known to

Primus include:

      i.)     Stack Induction: New RF mobile application functionality;

      ii.)    Dump Station: New SynQ screen for dump locations;

      iii.)   Rework Reject: New SynQ screen to rework/reject pallet information;

      iv.)    Blast Freezer Pick-Up: New blast freezer functionalities;

      v.)     Shipping: New shipping functionalities;

      vi.)    Goods-to-Person Workstation: New SynQ screens for GTP;

      vii.) Task Management: New SynQ cockpit dashboards;

      viii.) Functional Specification Rewrite: rewriting and confirming the
             new functional specification;

      ix.)    Host Interface Contacts Addition: New host interface messages;
                                      01658317-3 -35-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page126  of123
                                                   36 of  275--Page
                                                               PageID
                                                                    ID##112
                                                                         327




      x.)     Host Interface finProd Updates: New host interface changes;

      xi.)    Palletizer Development, Install, and Testing: pushing the
              palletizer install and testing to occur after GO LIVE; and

      xii.) Palletizer: Palletizer end-effector changes based around new
            egg-shell sheets.

Upon information and belief, the cumulative effects of these software changes

supports and requires an adjustment of the substantial completion date under the

Contract Documents until the Winter of 2020, if not later.

      23.     2017 – Changes to the Contract Documents. After the GMS Contract

was executed, and throughout 2017, empirical and Swisslog made changes to the

Contract Documents that impacted completion of the ASRS System, including but

not limited to:

      i.)     In August of 2017, Swisslog submitted a proposed functional

              specification to empirical based upon the Swisslog Specifications

              and standard software package for the ASRS System;

      ii.)    On September 17, 2017, empirical and Swisslog met in Newport

              News, Virginia during which empirical requested modifications to

              the standard software package identified with the functional

              specification;

      iii.)   On October 17, 2017, empirical and Swisslog met in

              Shippensburg, Pennsylvania to inspect an ASRS System

              completed by Swisslog at a facility operated by Schreiber Foods;
                                     01658317-3 -36-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page127  of123
                                                   37 of  275--Page
                                                               PageID
                                                                    ID##113
                                                                         328




              and

      iv.)    Following the October 17, 2017, site visit between Swisslog and

              empirical, additional changes were made to the standard software

              package and Swisslog Specifications.

Upon information and belief, the cumulative effects of these changes to the Contract

Documents supports and requires an adjustment of the substantial completion date

under the Contract Documents until the Winter of 2020, if not later.

      24.     2018 – More Changes to the Contract Documents.              Empirical

continued to deal directly with Swisslog throughout 2018, making further changes

to the Contract Documents that impacted completion of the ASRS System, including

but not limited to:

      i.)     On January 10 through 11, empirical and Swisslog deleted the

              factory acceptance test (“FAT”) for the Swisslog Software

              supporting the ASRS System;

      ii.)    Deletion of the FAT changed both the Swisslog Specifications

              and the Base Contract and eliminated a test that would have

              revealed the alleged software defects about which empirical now

              complains;

      iii.)   On February 5, 2018, Swisslog submitted a functional software

              specification reflecting the software changes required by


                                     01658317-3 -37-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page128  of123
                                                   38 of  275--Page
                                                               PageID
                                                                    ID##114
                                                                         329




             empirical which differed from and made changes to the Swisslog

             Specifications;

      iv.)   On February 6, 2018, Swisslog informed empirical (who did not

             object) that the completion date for the ASRS System under the

             revised Swisslog Specifications would be extended until August

             30, 2018;

      v.)    In April of 2018, Swisslog and empirical agreed the completion

             date for revised, customized software supporting the ASRS

             System would be extended until July 6, 2018, and substantial

             completion of the ASRS System extended until August 16, 2018;

      vi.)   On May 4, 2018, empirical presented Primus with a change order

             to the GMS Contract reflecting the agreement reached directly

             between empirical and Swisslog in April 2018; and

      vii.) On November 21, 2018, Swisslog informed empirical (who once again

             did not object) that the completion date for the ASRS System under the

             revised Swisslog Specifications would be extended until December 10,

             2018.

Upon information and belief, the cumulative effects of these changes to the Contract

Documents supports and requires an adjustment of the substantial completion date

under the Contract Documents until the Winter of 2020, if not later.


                                     01658317-3 -38-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page129  of123
                                                   39 of  275--Page
                                                               PageID
                                                                    ID##115
                                                                         330




      25.     2019 – Still More Changes to the Contract Documents. Empirical

continued to deal directly with Swisslog throughout 2019, making even further

changes to the Contract Documents that impacted completion of the ASRS System,

including but not limited to:

      i.)     Between August 2018 and March 2019, empirical made 13

              changes to the GMS Contract, many of which changed the

              operation and functionality of the ASRS System under the Base

              Contract;

      ii.)    On March 22, 2019, Swisslog informed empirical (who did not

              object) that the ASRS System was complete and ready to “go live”

              as of April 15, 2019;

      iii.)   On March 27, 2019, Swisslog informed empirical that the ASRS

              System satisfied the provisional acceptance test (“PAC Test”)

              under the performance standards established by the Swisslog

              Specifications;

      iv.)    On April 11, 2019, empirical, with support from Primus, informed

              Swisslog the ASRS System did not satisfy the PAC Test under the

              revised Swisslog Specifications;

      v.)     On April 18, 2019, Swisslog informed empirical (who did not

              object) the ASRS System was complete and ready for end to end


                                      01658317-3 -39-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page130  of123
                                                   40 of  275--Page
                                                               PageID
                                                                    ID##116
                                                                         331




             testing on April 22, 2019, based upon the revised Swisslog

             Specifications;

      vi.)   On April 26, 2019, Swisslog informed empirical (who once again

             did not object) the ASRS System was complete and ready for end

             to end testing on April 29, 2019, based upon the revised Swisslog

             Specifications;

      vii.) On May 14, 2019, Swisslog informed empirical (who once again

             did not object) the ASRS System was to be completed no later than

             May 27, 2019, based upon the revised Swisslog Specifications;

             and

      viii.) On July 29, 2019, Swisslog informed empirical the ASRS System

             could be tested, commissioned and debugged no later than

             November 16, 2019, based upon the revised Swisslog

             Specifications.

Between the dates stated in the subparagraphs above, empirical directed further

changes to the functionality of the ASRS System. Upon information and belief, the

cumulative effects of these changes to the Contract Documents supports and requires

an adjustment of the substantial completion date under the Contract Documents until

the Winter of 2020, if not later.

      26.    Testing the ASRS System.           Swisslog claims the ASRS System


                                    01658317-3 -40-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page131  of123
                                                   41 of  275--Page
                                                               PageID
                                                                    ID##117
                                                                         332




installed at the Freezer Facility, the design of which was approved, reviewed and

revised by empirical, meets or exceeds the initial testing requirements under the

Contract Documents and is therefore substantially complete. According to Swisslog,

the ASRS System met the requirements of both a second “provisional acceptance

test” and “trial operational testing” no later than July 23 through July 24 of 2019.

Swisslog has also indicated that empirical refused to observe, participate or approve

the testing performed upon the ASRS System by Swisslog or to otherwise accept the

ASRS System as being substantially complete.

      27.    Disputes Over Substantial Completion. Despite making numerous

changes to the ASRS System development, Swisslog Software, Contract

Documents, and the Swisslog Specifications, empirical and Swisslog never reached

an agreement over defining criteria for establishing achievement of substantial

completion of the ASRS System. On the one hand, empirical contends the ASRS

System is incomplete and defective, the delayed completion is inexcusable, and the

ASRS System will not be complete until fully functional, operational and debugged.

On the other hand, Swisslog contends the ASRS System is substantially complete

and ready for testing and commissioning, delayed completion is excusable, and

operational and functionality issues must be resolved post substantial completion

during testing, commissioning and debugging. Empirical and Swisslog therefore

disagree over whether the ASRS System is substantially complete and this


                                     01658317-3 -41-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page132  of123
                                                   42 of  275--Page
                                                               PageID
                                                                    ID##118
                                                                         333




disagreement reached its breaking point on August 1, 2019, when empirical banned

Swisslog from the Freezer Facility.

      28.    Notice of Termination of the Contracts.           On August 8, 2019,

empirical notified Primus that it considered the ASRS System to be defective and

incomplete and purported to terminate both the GMS Contract and Base Contract.

Since the date of the purported termination, the Parties have discussed various

options for making the ASRS System acceptable to empirical, including additional

testing, commissioning and debugging by Swisslog or the possible takeover by a

third-party vendor acceptable to empirical. Throughout these discussions, empirical

continued to claim the ASRS System was defective and incomplete—while Swisslog

continued to claim the ASRS System was substantially complete and ready for

additional testing, commissioning and debugging. Whichever entity was correct,

throughout these discussions the Parties acknowledged the only practical

commercial solution was for Swisslog to make the ASRS System operational with

empirical’s cooperation.

      29.    Settlement Agreement. Between October 14th and 18th of 2019, senior

representatives of the Parties discussed a global settlement of all disputes regarding

the ASRS System. On October 18, 2019, representatives of the parties met in person

at empirical’s principal office in Dakota Dunes, South Dakota and agreed upon the

settlement of all disputes, including the following material terms (“Settlement


                                      01658317-3 -42-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page133  of123
                                                   43 of  275--Page
                                                               PageID
                                                                    ID##119
                                                                         334




Agreement”):

      i.)     Swisslog would debug the software to support the ASRS System,

              including all changes and deviations to the Contract Documents

              required by empirical no later than December 2, 2019;

      ii.)    Swisslog would test, commission and debug the ASRS System and

              turn it over to empirical no later than March 27, 2020;

      iii.)   Primus would establish and deposit $500,000.00 into an escrow

              account to ensure Swisslog would debug the ASRS System;

      iv.)    Swisslog would reduce its contract amount by $1 million with a

              corresponding credit issued to empirical;

      v.)     The contractual cap of $1 million upon liquidated damages against

              Swisslog would be removed;

      vi.)    Swisslog would provide one (1) year of software support to

              empirical free of charge;

      vii.) All Parties agreed that the operation of the ASRS System was

              critical; and

      viii.) All disputes between the Parties would be resolved so long as the

              Parties performed under the Settlement Agreement.

At the close of the meeting on Friday, October 18, 2019, after the settlement was agreed

upon, empirical requested and Swisslog agreed to submit a schedule and “road map”


                                      01658317-3 -43-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page134  of123
                                                   44 of  275--Page
                                                               PageID
                                                                    ID##120
                                                                         335




for operation of the ASRS System. Swisslog originally anticipated submitting the

information to empirical on October 21, 2019; however, Swisslog required additional

time to assemble the schedule and “road map.” The information requested by

empirical was submitted by Swisslog on Tuesday, October 22, 2019, and further

supplemented as requested by empirical on Wednesday October 23, 2019.

      30.    Empirical’s Conflicting Positions. Unbeknownst to Primus, at the

very same time the Parties agreed upon a settlement of all disputes regarding the

ASRS System on October 18, 2019, counsel for empirical was filing the Complaint

giving rise to this lawsuit. As Swisslog prepared, submitted and supplemented the

schedule and “road map” as requested by empirical on October 22 and 23, 2019, the

lawsuit had already been filed by empirical. Not only has empirical reneged upon

the Settlement Agreement by filing this lawsuit, it now disavows the only

commercially practical solution for operation of the ASRS System.              Upon

information and belief, empirical now contends the Swisslog Software must be

abandoned and the entire $14 million ASRS System, both equipment and software,

must be demolished, removed and replaced.

      31.    The Complaint.      Having reneged on the Settlement Agreement,

empirical now attempts to assert various claims and allegations in its Complaint that

Primus is responsible for alleged defects in the operation and functionality of the

ASRS System without regard to various acts and omissions on the part of empirical


                                     01658317-3 -44-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page135  of123
                                                   45 of  275--Page
                                                               PageID
                                                                    ID##121
                                                                         336




including: (i.) empirical’s background due diligence research on Swisslog and the

selection, approval and eventual mandate to Primus to execute, on behalf of

empirical, the tri-party Base Contract with Swisslog, (ii.) the development of the

ASRS System design and Swisslog Specifications under the Swisslog/empirical

Agreement, (iii.) empirical’s review, approval, acceptance and adoption of the

Swisslog Specifications defining operation and functionality of the ASRS System,

(iv.) the negotiation of the Base Contract between Swisslog and empirical, (v.) the

execution of the tri-party Base Contract with Swisslog, with Primus executing on

behalf of empirical, (vi.) the incorporation of the Base Contract and Swisslog

Specifications into the GMS Contract, (vii.) empirical’s agreement to evaluate the

operation and functionality of the ASRS System in accordance with the Swisslog

Specifications, (viii.) Swisslog’s and empirical’s changes to the ASRS System

development, Swisslog Software, Contract Documents, and Swisslog Specifications,

without contemporaneous involvement by Primus, (ix.) the inability of empirical to

integrate the empirical Software or ERP with the Swisslog Software or SynQ to

satisfy its wants and needs, and (x.) empirical’s express agreement for a global

settlement of all disputes regarding the ASRS System. Upon information and belief,

the cumulative impact of these acts and omissions on the part of empirical imposed

major impacts upon operation and functionality of the ASRS System, delayed

completion of the ASRS System, and caused and created the alleged damages now


                                    01658317-3 -45-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page136  of123
                                                   46 of  275--Page
                                                               PageID
                                                                    ID##122
                                                                         337




sought by empirical.

                                      CLAIMS

                                     COUNT I
                        Breach of the Settlement Agreement

      32.    Common Allegations.          Primus incorporates the allegations from

paragraphs 1 through 31 into Count I.

      33.    Duty. The Parties reached an oral Settlement Agreement on October

18, 2019, under which all disputes arising from the ASRS System would be resolved

based upon definitive commercial terms.

      34.    Breach. Empirical breached the Settlement Agreement by filing this

Complaint and failing and refusing to perform its duties and obligations under the

Settlement Agreement.

      35.    Causation.      Empirical’s breach of the Settlement Agreement

proximately caused damages to Primus including, but not limited to, any damages

for which Primus is found liable for damages in this lawsuit that would have been

otherwise barred by the Settlement Agreement and all costs and expenses incurred

in connection with the lawsuit, including attorney’s fees, such liability and additional

costs and expenses of litigation resulting directly from a breach of the Settlement

Agreement by empirical.

      36.    Damages. Primus is entitled to recover against empirical all damages

proximately caused by breach of the Settlement Agreement including, but not
                                      01658317-3 -46-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page137  of123
                                                   47 of  275--Page
                                                               PageID
                                                                    ID##123
                                                                         338




limited to, all costs, expenses, liability and damages assessed against Primus that

would have otherwise been barred by the Settlement Agreement as well as costs and

expenses of litigation, including attorney’s fees, incurred by Primus in association

with this lawsuit.

      37.    Conditions Precedent. Primus has performed all conditions precedent

and substantially performed its duties and obligations under the Settlement

Agreement or has otherwise been excused from all conditions precedent to its

recovery of damages based upon the acts and omissions of empirical.

                                   COUNT II
                     Wrongful Termination of the GMS Contract.

      38.    Common Allegations.         Primus incorporates the allegations from

paragraphs 1 through 31 into Count II.

      39.    Substantial Completion. Primus substantially completed the design

and construction of the Freezer Facility in accordance with the Contract Documents,

and turned the Freezer Facility over to empirical on May 31, 2018 for subsequent

completion of the ASRS System under the tri-party Base Contract. Once substantial

completion of the Freezer Facility was achieved, the GMS Contract was no longer

subject to termination, and any attempt to do so by empirical would be improper,

unlawful and an intentional breach of the Contract Documents.

      40.    Termination. Empirical wrongfully and unlawfully terminated the

GMS Contract on August 8, 2019 in direct violation of the Contract Documents and

                                    01658317-3 -47-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page138  of123
                                                   48 of  275--Page
                                                               PageID
                                                                    ID##124
                                                                         339




despite Primus having substantially completed the Freezer Facility in accordance

with the Contract Documents.

      41.    Causation.      The wrongful termination of the GMS Contract by

empirical has caused severe injury to Primus including but not limited to: lost

revenues and profit under the GMS Contract, injuries to reputation and standing in

the industry, and the costs and expenses incurred in connection with this lawsuit,

including attorney’s fees.

      42.    Damages. Empirical is responsible for all direct and consequential

damages incurred by Primus as a result of the wrongful termination of the GMS

Contract in amounts to be proven at trial, plus the costs and expenses of litigation,

including reasonable attorney’s fees.

                                 COUNT III
                   Wrongful Termination of the Base Contract.

      43.    Common Allegations.         Primus incorporates the allegations from

paragraphs 1 through 31 and 38 through 42 into Count III.

      44.    Substantial Completion.        According to Swisslog, it substantially

completed the design and installation of the ASRS System in accordance with the

Contract Documents, as established by the second “provisional acceptance test” and

“trial operational testing” on July 23 through July 24 of 2019. Swisslog has also

indicated that empirical refused to observe, participate or approve the testing

performed upon the ASRS System by Swisslog or to otherwise accept the ASRS

                                     01658317-3 -48-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page139  of123
                                                   49 of  275--Page
                                                               PageID
                                                                    ID##125
                                                                         340




System as being substantially complete. Once substantial completion of the ASRS

System was achieved, the Base Contract was no longer subject to termination, and

any attempt to do so by empirical would be improper, unlawful and an intentional

breach of the Contract Documents.

      45.   Wrongful Termination. If Swisslog is correct and the ASRS System

is substantially complete, then Empirical wrongfully and unlawfully terminated the

Base Contract on August 8, 2019 in direct violation of the Contract Documents and

despite Swisslog having substantially completed the ASRS System in accordance

with the Contract Documents.

      46.   Causation. Empirical’s wrongful termination of the Base Contract

proximately caused damages to Primus including, but not limited to, any damages

for which Primus is found liable to Swisslog due to the wrongful termination of the

Base Contract, as well as costs and expenses of this lawsuit, including Primus’

attorney’s fees, that result directly from the acts and omissions of empirical.

Empirical’s wrongful termination also directly resulted in the withholding of

payments and compensation from Primus that were otherwise owed by empirical.

      47.   Damages. Empirical is responsible for damages proximately caused

by its wrongful termination of the Base Contract including, but not limited to, all

costs, expenses, liability and damages assessed against Primus as a result of

wrongful termination of the Base Contract, as well as costs and attorney’s fees


                                    01658317-3 -49-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page140  of123
                                                   50 of  275--Page
                                                               PageID
                                                                    ID##126
                                                                         341




incurred by Primus in association with such claims.

                                  COUNT IV
                       Breach of the Contract Documents

      48.   Common Allegations.         Primus incorporates the allegations from

paragraphs 1 through 31 and 38 through 47 into Count IV.

      49.   Payment. Empirical was obligated by the Contract Documents to issue

both progress and final payments to Primus for all costs and fees to construct the

Freezer Facility and the ASRS System, including amounts invoiced by Swisslog

under the tri-party Base Contract, subject to the Guaranteed Maximum Sum, as

adjusted pursuant to changes to the Contract Documents.

      50.   Changes. Empirical was also obligated by the Contract Documents to

“equitably adjust” or modify the Guaranteed Maximum Sum (including the Primus

fee) and date of Substantial Completion to account for changes made by empirical

to the Contract Documents.

      51.   Breach. Empirical failed to issue payments or to equitably adjust or

modify the Guaranteed Maximum Sum and date of Substantial Completion as

required by the Contract Documents, thereby breaching both the GMS Contract and

the Base Contract. Empirical also breached its contractual obligations by failing to

participate in, obstructing and frustrating the performance of testing, debugging,

training, instruction, and other completion activities required for the ASRS System.

      52.   Causation. The failure and refusal of empirical to issue payments in

                                    01658317-3 -50-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page141  of123
                                                   51 of  275--Page
                                                               PageID
                                                                    ID##127
                                                                         342




accordance with the Contract Documents and to equitably adjust or modify the

Guaranteed Maximum Sum and date of Substantial Completion to reflect the

impacts of changes made by empirical to the Contract Documents (both documented

and undocumented) have directly resulted in financial harm to Primus in the form of

unpaid and unreimbursed costs and expenses and fees and also rendered Primus

potentially liable to Swisslog for damages for uncompensated work Swisslog

performed.

      53.    Damages. Empirical is responsible for all costs, expenses, lost fees and

for all liability and damages assessed against or incurred by Primus resulting from

empirical’s breaches of the Contract Documents as well as costs and attorney’s fees

incurred by Primus in association with such claims.

      54.    Conditions Precedent. Primus has performed all conditions precedent

and substantially performed its duties and obligations under the Base Contract or has

otherwise been excused from all conditions precedent based upon the acts and

omissions of empirical.

                                 COUNT V
                 Breach of Duty of Good Faith & Fair Dealing

      55.    Common Allegations.         Primus incorporates the allegations from

paragraphs 1 through 54 into Count V.

      56.    Duty. Empirical had an implied duty of good faith and fair dealing

which applies to both its duties and obligations under the Contract Documents as
                                     01658317-3 -51-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page142  of123
                                                   52 of  275--Page
                                                               PageID
                                                                    ID##128
                                                                         343




well as its commitments under the Settlement Agreement.

      57.    Breach. Empirical acted in bad faith and breached its duty of good

faith and fair dealing by: (i) failing to allow Primus to issue invoices to empirical,

(ii.) failing to equitably adjust or modify the Guaranteed Maximum Sum to account

for changes made by empirical, (iii.) failing to adjust the date of Substantial

Completion to reflect changes made by empirical, and (iv.) failing to participate in

and to refrain from impeding performance of testing, commissioning and debugging

necessary to achieve substantial completion or otherwise allow final completion of

the ASRS System and thus actively interfered with performance of the Base

Contract, and (v.) reneging upon the Settlement Agreement by filing the Complaint

on the very same day a global settlement was agreed upon between the Parties.

      58.    Causation. The failure and refusal of empirical to honor its implied

duty of good faith and fair dealing has directly caused financial harm to Primus.

      59.    Damages. Primus has incurred substantial damages in an amount to be

proven at trial, plus ongoing pre-judgment interest, attorney’s fees, and costs.

                                   COUNT VI
                                Unjust Enrichment

      60.    Common Allegations.         Primus incorporates the allegations from

paragraphs 1 through 59 into Count VI as if fully incorporated herein.

      61.    Underpayment.        Empirical fully knew and expected it would

compensate Primus for its performance of work on the Project including completion
                                     01658317-3 -52-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page143  of123
                                                   53 of  275--Page
                                                               PageID
                                                                    ID##129
                                                                         344




of the Freezer Facility and the ASRS System. If the ASRS System is substantially

complete as Swisslog contends, then empirical has grossly underpaid for the value

of the ASRS System it has received by refusing to compensate Primus for its work.

Under such circumstances, it would be inequitable, unjust, unfair, unconscionable,

or otherwise improper to permit empirical to knowingly receive and retain the

benefit of the Freezer Facility and its ASRS System without making proper

payments.

      62.    Causation.      Empirical’s unjust enrichment proximately caused

substantial damages to Primus including substantial costs and expenses.

      63.    Damages. Empirical has been unjustly enriched in an amount to be

proven at trial thus entitling Primus to recovery of its just and full compensation for

work performed for the Freezer Facility and the ASRS System it contains, plus

ongoing interest, attorney’s fees, and costs.

                                   COUNT VII
                                Breach of Warranty

      64.    Common Allegations.         Primus incorporates the allegations from

paragraphs 1 through 63 into Count VII as if fully incorporated herein.

      65.    Warranty. Empirical is obligated by the Contract Documents to allow

Swisslog to remedy any alleged defects within the ASRS System that fail to comply

with the Contract Documents for a period of 12 months following substantial



                                     01658317-3 -53-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page144  of123
                                                   54 of  275--Page
                                                               PageID
                                                                    ID##130
                                                                         345




completion which, according to Swisslog, was achieved in July of 2019.

      66.    Breach. If and to the extent empirical removes, replaces, or destroys

any part of the ASRS System without allowing Swisslog to perform its warranty

obligations, then empirical has breached the warranty terms for the ASRS System

under the Contract Documents.

      67.    Causation.    If empirical fails and refuses to allow Swisslog the

opportunity to repair or replace portions of the ASRS System that fail to comply

with the Contract Documents, then the warranty is deemed null and void.

      68.    Damages. Primus is entitled to recover from Empirical all costs,

expenses and damages incurred as a result of its failure to allow Swisslog to repair

or replace portions of the ASRS System that fail to comply with the Contract

Documents.

                                 COUNT VIII
                              Fraud – Pre-Contract

      69.    Common Allegations.        Primus incorporates the allegations from

paragraphs 1 through 31 into Count VIII as if fully incorporated herein.

      70.    Representations. Empirical made various representations of existing

material fact and/or promises of future performance regarding the design, operation,

functionality and completion of the ASRS System prior to September 2, 2016,

seeking to induce Primus to enter into the GMS Contract, including but not limited



                                    01658317-3 -54-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page145  of123
                                                   55 of  275--Page
                                                               PageID
                                                                    ID##131
                                                                         346




to, the following:

      i.)     The ASRS System design and Swisslog Specifications prepared

              under the Swisslog/empirical Agreement identified a fully

              functional and operational ASRS System that satisfied empirical’s

              business needs or requirements;

      ii.)    Empirical expressly represented to Primus that if the Freezer

              Facility, including the ASRS System, was built according to the

              Contract Documents, and especially the Swisslog Specifications,

              then empirical would pay Primus all compensation and any other

              amounts due and owed under the GMS Contract and other

              Contract Documents;

      iii.)   Empirical had and would provide software engineers and

              technicians with the requisite skill and technical ability to integrate

              the empirical Software or ERP with the Swisslog Software or

              SynQ to satisfy empirical’s business needs;

      iii.)   Empirical had reached an agreement with Swisslog regarding the

              operation and functionality characteristics of the ASRS System

              imposed by empirical;

      iv.)    The Swisslog Specifications would not be changed or modified

              without the express written consent of Primus;


                                       01658317-3 -55-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page146  of123
                                                   56 of  275--Page
                                                               PageID
                                                                    ID##132
                                                                         347




      v.)    The Swisslog Specifications met or exceeded the operation and

             functionality requirements imposed by empirical;

      vi.)   The ASRS System as reflected in the Swisslog Specifications

             satisfied the requirements of the Contract Documents; and

      vii.) empirical would not make material changes to the Contract

             Documents without adjusting the Substantial Completion date for

             the ASRS System.

      71.    Reliance. Empirical made these representations with the intent that

Primus would rely on them and for the purpose of inducing Primus to enter into the

GMS Contract and Primus reasonably relied, to its detriment, upon the

representations made by empirical when executing the Base Contract, on behalf of

empirical with Swisslog, by executing the GMS Contract with empirical, and by

furnishing substantial and costly resources to perform work on the Facility Freezer

and ASRS System for empirical’s benefit, which benefit empirical has put to use and

accepted.

      72.    Scienter. With respect to empirical’s statements of existing material

fact, empirical either knew its statements of existing material fact were false and

misleading when made, or it made the representations recklessly without knowledge

of their truth and as a positive assertion. With respect to empirical’s promises of

future material fact, empirical made such representations with respect to future


                                    01658317-3 -56-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page147  of123
                                                   57 of  275--Page
                                                               PageID
                                                                    ID##133
                                                                         348




events that were within its control, and it either made the representations

fraudulently with the intent to deceive Primus, or it purported to have special

knowledge that Primus did not likewise have with respect to the ASRS System and

empirical’s representations related thereto, and/or empirical had a special reason to

expect that Primus would rely on empirical’s representations.

      73.    Proximate Cause. If Primus is found liable for damages in connection

with the ASRS System, the direct and proximate cause of such liability are the

fraudulent misrepresentations made by empirical prior to execution of the Contract

Documents. Additionally, empirical’s fraudulent misrepresentations induced and

proximately caused Primus to suffer other injuries including, but not limited to,

substantial costs and expense in performance of its work pursuant to the Contract

Documents from which empirical has received substantial benefit without having

compensated Primus therefor.

      74.    Damages. Primus is entitled to recover against empirical all costs and

damages incurred by Primus caused by the untrue and fraudulent misrepresentations

empirical made to Primus, all costs and attorney’s fees incurred by Primus in

association with empirical’s claims, and punitive damages so as to deter similar

future conduct.

                                    COUNT IX
                                    Indemnity

      75.    Common Allegations.         Primus incorporates the allegations from
                                     01658317-3 -57-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page148  of123
                                                   58 of  275--Page
                                                               PageID
                                                                    ID##134
                                                                         349




paragraphs 1 through 74 into Count IX as if fully incorporated herein.

      76.    Indemnity Obligation.        Empirical has a legal duty to indemnify

Primus for all costs and damages resulting from its acts and omissions in connection

with the design, manufacture, installation, testing, and commissioning of the ASRS

System and failure of payment to Swisslog or others for their work on the ASRS

System.

      77.    Causation.    If Primus is found liable in connection with work

performed on the ASRS System under the tri-party Base Contract, then empirical is

obligated to indemnify Primus to the extent such damages are attributable to acts and

omissions on the part of empirical.

      78.    Damages. Primus is entitled to recover against empirical all costs and

damages assessed against Primus caused by the acts and omissions of empirical as

well as all costs and attorney’s fees incurred by Primus in association with such

claims.

                                RELIEF SOUGHT

      WHEREFORE, Defendant Primus prays as follows:

      a.     Entry of judgment against empirical for all amounts proven at trial and

if damages are assessed, all pre-judgment interest, all post-judgment interest, all

costs and attorney’s fees, and punitive damages to deter any future tortious conduct

on the part of empirical; and


                                      01658317-3 -58-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page149  of123
                                                   59 of  275--Page
                                                               PageID
                                                                    ID##135
                                                                         350




      b.    Such further and other relief as the Court deems just and proper.

                          DEMAND FOR JURY TRIAL

      Defendant Primus Builders, Inc. respectfully requests a trial by jury on all claims

triable under the Answer and Counterclaim, to be held in Omaha, Nebraska.




                                      01658317-3 -59-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page150  of123
                                                   60 of  275--Page
                                                               PageID
                                                                    ID##136
                                                                         351




     Dated this 7th day of January, 2020.

                                          s/ Joel D. Heusinger
                                          Joel D. Heusinger, Neb. No. 18326
                                          Kari A.F. Scheer, Neb. No. 24870
                                          Woods Aitken LLP
                                          301 South 13th Street, Suite 500
                                          Lincoln, NE 68508-2578
                                          Telephone:      (402) 437-8500
                                          Fax:            (402) 437-8558
                                          jheusinger@woodsaitken.com
                                          kscheer@woodsaitken.com

                                          STEPHEN L. WRIGHT
                                          Georgia Bar No. 778747, pro hac vice
                                          motion pending
                                          JEFFREY J. NIX
                                          Georgia Bar No. 544776, pro hac vice
                                          motion pending
                                          TAYLOR ENGLISH DUMA LLP
                                          1600 Parkwood Circle, Suite 200
                                          Atlanta, Georgia 30339
                                          Telephone: (770) 434-6868
                                          Facsimile: (770) 434-7376
                                          swright@taylorenglish.com
                                          jnix@taylorenglish.com

                                          Counsel for Defendant and Third-Party
                                          Plaintiff Primus Builders, Inc.




                                   01658317-3 -60-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page151  of123
                                                   61 of  275--Page
                                                               PageID
                                                                    ID##137
                                                                         352




                              CERTIFICATE OF SERVICE

           I hereby certify that on this 7th day of January, 2010, I electronically filed the

foregoing ANSWER, COUNTERCLAIM & DEMAND FOR JURY TRIAL

with the Clerk of Court using the CM/ECF system which will automatically send e-

mail notification to the following counsel of record:

       J. Daniel Weidner, Esq.                       J. Erik Connolly, Esq.
       John V. Matson, Esq.                          Nicole E. Weigley, Esq.
       Koley Jessen PC, LLO                          Kathryn E. Clausing, Esq.
       One Pacific Place, Suite 800                  Benesch, Friedlander, Coplan
       1125 South 103rd Street                       & Aronoff LLP
       Omaha, Nebraska 68124-1079                    71 South Wacker Drive, Suite 1600
       daniel.weidner@koleyjessen.com                Chicago, Illinois 60606
       john.matson@koleyjessen.com                   econnolly@beneschlaw.com
       Counsel for Plaintiff                         mwrigley@beneschlaw.com
                                                     kclausing@beneschlaw.com
                                                     Counsel for Plaintiff




                                                  s/ Joel D. Heusinger
                                                  Joel D. Heusinger



01658302




                                          01658317-3 -61-
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page152  of123
                                                   62 of  275--Page
                                                               PageID
                                                                    ID##138
                                                                         353




                                                                      Exhibit A
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page153  of123
                                                   63 of  275--Page
                                                               PageID
                                                                    ID##139
                                                                         354
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page154  of123
                                                   64 of  275--Page
                                                               PageID
                                                                    ID##140
                                                                         355
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page155  of123
                                                   65 of  275--Page
                                                               PageID
                                                                    ID##141
                                                                         356
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page156  of123
                                                   66 of  275--Page
                                                               PageID
                                                                    ID##142
                                                                         357
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page157  of123
                                                   67 of  275--Page
                                                               PageID
                                                                    ID##143
                                                                         358
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page158  of123
                                                   68 of  275--Page
                                                               PageID
                                                                    ID##144
                                                                         359
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page159  of123
                                                   69 of  275--Page
                                                               PageID
                                                                    ID##145
                                                                         360
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page160  of123
                                                   70 of  275--Page
                                                               PageID
                                                                    ID##146
                                                                         361
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page161  of123
                                                   71 of  275--Page
                                                               PageID
                                                                    ID##147
                                                                         362
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page162  of123
                                                   72 of  275--Page
                                                               PageID
                                                                    ID##148
                                                                         363
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page163  of123
                                                   73 of  275--Page
                                                               PageID
                                                                    ID##149
                                                                         364
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page164  of123
                                                   74 of  275--Page
                                                               PageID
                                                                    ID##150
                                                                         365
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page165  of123
                                                   75 of  275--Page
                                                               PageID
                                                                    ID##151
                                                                         366
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page166  of123
                                                   76 of  275--Page
                                                               PageID
                                                                    ID##152
                                                                         367
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page167  of123
                                                   77 of  275--Page
                                                               PageID
                                                                    ID##153
                                                                         368
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page168  of123
                                                   78 of  275--Page
                                                               PageID
                                                                    ID##154
                                                                         369
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page169  of123
                                                   79 of  275--Page
                                                               PageID
                                                                    ID##155
                                                                         370
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page170  of123
                                                   80 of  275--Page
                                                               PageID
                                                                    ID##156
                                                                         371
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page171  of123
                                                   81 of  275--Page
                                                               PageID
                                                                    ID##157
                                                                         372
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page172  of123
                                                   82 of  275--Page
                                                               PageID
                                                                    ID##158
                                                                         373
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page173  of123
                                                   83 of  275--Page
                                                               PageID
                                                                    ID##159
                                                                         374
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page174  of123
                                                   84 of  275--Page
                                                               PageID
                                                                    ID##160
                                                                         375
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page175  of123
                                                   85 of  275--Page
                                                               PageID
                                                                    ID##161
                                                                         376
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page176  of123
                                                   86 of  275--Page
                                                               PageID
                                                                    ID##162
                                                                         377
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page177  of123
                                                   87 of  275--Page
                                                               PageID
                                                                    ID##163
                                                                         378




                                                                      Exhibit B
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page178  of123
                                                   88 of  275--Page
                                                               PageID
                                                                    ID##164
                                                                         379
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page179  of123
                                                   89 of  275--Page
                                                               PageID
                                                                    ID##165
                                                                         380
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page180  of123
                                                   90 of  275--Page
                                                               PageID
                                                                    ID##166
                                                                         381
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page181  of123
                                                   91 of  275--Page
                                                               PageID
                                                                    ID##167
                                                                         382
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page182  of123
                                                   92 of  275--Page
                                                               PageID
                                                                    ID##168
                                                                         383
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page183  of123
                                                   93 of  275--Page
                                                               PageID
                                                                    ID##169
                                                                         384
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page184  of123
                                                   94 of  275--Page
                                                               PageID
                                                                    ID##170
                                                                         385
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page185  of123
                                                   95 of  275--Page
                                                               PageID
                                                                    ID##171
                                                                         386
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page186  of123
                                                   96 of  275--Page
                                                               PageID
                                                                    ID##172
                                                                         387
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page187  of123
                                                   97 of  275--Page
                                                               PageID
                                                                    ID##173
                                                                         388
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page188  of123
                                                   98 of  275--Page
                                                               PageID
                                                                    ID##174
                                                                         389
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc##20
                           18 Filed:
                              Filed:01/07/20
                                     01/07/20 Page
                                              Page189  of123
                                                   99 of  275--Page
                                                               PageID
                                                                    ID##175
                                                                         390
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 190
                                                    100 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 391
                                                                            176
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 191
                                                    101 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 392
                                                                            177
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 192
                                                    102 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 393
                                                                            178
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 193
                                                    103 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 394
                                                                            179
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 194
                                                    104 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 395
                                                                            180
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 195
                                                    105 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 396
                                                                            181
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 196
                                                    106 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 397
                                                                            182
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 197
                                                    107 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 398
                                                                            183
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 198
                                                    108 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 399
                                                                            184
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 199
                                                    109 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 400
                                                                            185
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 200
                                                    110 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 401
                                                                            186
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 201
                                                    111 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 402
                                                                            187
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 202
                                                    112 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 403
                                                                            188
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 203
                                                    113 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 404
                                                                            189
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 204
                                                    114 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 405
                                                                            190
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 205
                                                    115 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 406
                                                                            191
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 206
                                                    116 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 407
                                                                            192
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 207
                                                    117 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 408
                                                                            193
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 208
                                                    118 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 409
                                                                            194
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 209
                                                    119 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 410
                                                                            195
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 210
                                                    120 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 411
                                                                            196
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 211
                                                    121 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 412
                                                                            197
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 212
                                                    122 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 413
                                                                            198
8:19-cv-00457-RFR-CRZ
8:19-cv-00457-RFR-CRZ Doc
                      Doc #
                          # 20
                            18 Filed:
                               Filed: 01/07/20
                                      01/07/20 Page
                                               Page 213
                                                    123 of
                                                        of 275
                                                           123 -- Page
                                                                  Page ID
                                                                       ID #
                                                                          # 414
                                                                            199
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 214 of 275 - Page ID # 415




                                                                       Exhibit C
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 215 of 275 - Page ID # 416
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 216 of 275 - Page ID # 417
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 217 of 275 - Page ID # 418
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 218 of 275 - Page ID # 419
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 219 of 275 - Page ID # 420
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 220 of 275 - Page ID # 421
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 221 of 275 - Page ID # 422
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 222 of 275 - Page ID # 423
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 223 of 275 - Page ID # 424
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 224 of 275 - Page ID # 425
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 225 of 275 - Page ID # 426
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 226 of 275 - Page ID # 427
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 227 of 275 - Page ID # 428
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 228 of 275 - Page ID # 429
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 229 of 275 - Page ID # 430
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 230 of 275 - Page ID # 431
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 231 of 275 - Page ID # 432
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 232 of 275 - Page ID # 433
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 233 of 275 - Page ID # 434
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 234 of 275 - Page ID # 435
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 235 of 275 - Page ID # 436
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 236 of 275 - Page ID # 437
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 237 of 275 - Page ID # 438
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 238 of 275 - Page ID # 439
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 239 of 275 - Page ID # 440




                                                                        Exhibit D
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 240 of 275 - Page ID # 441
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 241 of 275 - Page ID # 442
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 242 of 275 - Page ID # 443
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 243 of 275 - Page ID # 444
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 244 of 275 - Page ID # 445
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 245 of 275 - Page ID # 446
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 246 of 275 - Page ID # 447
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 247 of 275 - Page ID # 448
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 248 of 275 - Page ID # 449
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 249 of 275 - Page ID # 450
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 250 of 275 - Page ID # 451
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 251 of 275 - Page ID # 452
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 252 of 275 - Page ID # 453
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 253 of 275 - Page ID # 454
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 254 of 275 - Page ID # 455
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 255 of 275 - Page ID # 456
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 256 of 275 - Page ID # 457
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 257 of 275 - Page ID # 458
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 258 of 275 - Page ID # 459
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 259 of 275 - Page ID # 460
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 260 of 275 - Page ID # 461
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 261 of 275 - Page ID # 462
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 262 of 275 - Page ID # 463
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 263 of 275 - Page ID # 464
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 264 of 275 - Page ID # 465
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 265 of 275 - Page ID # 466
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 266 of 275 - Page ID # 467
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 267 of 275 - Page ID # 468
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 268 of 275 - Page ID # 469
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 269 of 275 - Page ID # 470
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 270 of 275 - Page ID # 471
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 271 of 275 - Page ID # 472
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 272 of 275 - Page ID # 473
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 273 of 275 - Page ID # 474
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 274 of 275 - Page ID # 475
8:19-cv-00457-RFR-CRZ Doc # 20 Filed: 01/07/20 Page 275 of 275 - Page ID # 476
